--------------------------------------------------------------------------------


Exhibit 10.1.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PATINA OIL & GAS CORPORATION,

AS BORROWER,

THE FINANCIAL INSTITUTIONS LISTED ON SCHEDULE 2.1 HERETO,
AS BANKS,

BANK ONE, NA,
AS ADMINISTRATIVE AGENT,

WACHOVIA BANK, NATIONAL ASSOCIATION
AND
WELLS FARGO BANK, N.A.,
AS SYNDICATION AGENTS,

AND

BANK OF AMERICA, N.A.
AND
CREDIT LYONNAIS NEW YORK BRANCH,
AS DOCUMENTATION AGENTS

$500,000,000

DATED AS OF JANUARY 28, 2003

BANC ONE CATIPAL MARKETS, INC.,
AS SOLE LEAD ARRANGER AND
BOOK RUNNER


--------------------------------------------------------------------------------

 

 




 

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Page No. ARTICLE I
AMENDMENT AND RESTATEMENT       ARTICLE II
TERMS DEFINED   SECTION 2.1   Definitions 2 SECTION 2.2   Accounting Terms and
Determinations 22 SECTION 2.3   Petroleum Terms 22 SECTION 2.4   Money 23      
  ARTICLE III
THE CREDIT FACILITIES           SECTION 3.1   Commitment 23 SECTION 3.2   Method
of Borrowing 25 SECTION 3.3   Method of Requesting Letters of Credit 26
SECTION 3.4   Notes 26 SECTION 3.5   Interest Rates; Payments 26 SECTION 3.6  
Mandatory Prepayments 28 SECTION 3.7   Voluntary Prepayments 29 SECTION 3.8  
Mandatory Termination of Commitments; Termination Date and Maturity 29
SECTION 3.9   Voluntary Reduction of Total Commitment 29 SECTION 3.10  
Voluntary Increase of Total Commitment 29 SECTION 3.11   Application of Payments
30 SECTION 3.12   Commitment Fee 30 SECTION 3.13   Agency and Other Fees 30    
    ARTICLE IV
GENERAL PROVISIONS           SECTION 4.1   Delivery and Endorsement of Notes 30
SECTION 4.2   General Provisions as to Payments 30         ARTICLE V
BORROWING BASE           SECTION 5.1   Reserve and Related Asset Report;
Proposed Borrowing Base 31 SECTION 5.2   Periodic Determination of Borrowing
Base 32 SECTION 5.3   Special Determination of Borrowing Base 33 SECTION 5.4  
Borrowing Base Deficiency 33 SECTION 5.5   Initial Borrowing Base 33        
ARTICLE VI
COLLATERAL AND GUARANTEES           SECTION 6.1   Collateral 33 SECTION 6.2  
Guarantees 35         ARTICLE VII
CONDITIONS TO BORROWINGS          


i



--------------------------------------------------------------------------------

SECTION 7.1   Restatement of Existing Chase Credit Agreement/Conditions to
Initial Extension of Credit 35 SECTION 7.2   Conditions to each Borrowing and
each Letter of Credit 38 SECTION 7.3   Post-Closing Deliveries 38        
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES           SECTION 8.1   Corporate Existence and
Power 39 SECTION 8.2   Existence and Power (Other Companies) 39 SECTION 8.3  
Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention 39 SECTION 8.4   Binding Effect 39 SECTION 8.5  
Financial Information 40 SECTION 8.6   Litigation 40 SECTION 8.7   ERISA 40
SECTION 8.8   Taxes and Filing of Tax Returns 40 SECTION 8.9   Title to
Properties; Liens 41 SECTION 8.10   Business; Compliance 41 SECTION 8.11  
Licenses, Permits, Etc 41 SECTION 8.12   Compliance with Law 41 SECTION 8.13  
Ownership Interests 41 SECTION 8.14   Full Disclosure 42 SECTION 8.15  
Subsidiaries 42 SECTION 8.16   Obligations of Unrestricted Subsidiaries 42
SECTION 8.17   Environmental Matters 42 SECTION 8.18   Burdensome Obligations 43
SECTION 8.19   Government Regulations 43         ARTICLE IX
AFFIRMATIVE COVENANTS           SECTION 9.1   Information 43 SECTION 9.2  
Business of Borrower 45 SECTION 9.3   Maintenance of Existence 45 SECTION 9.4  
Title Data 46 SECTION 9.5   Right of Inspection 46 SECTION 9.6   Maintenance of
Insurance 46 SECTION 9.7   Payment of Taxes and Claims 46 SECTION 9.8  
Compliance with Laws and Documents 47 SECTION 9.9   Operation of Properties and
Equipment 47 SECTION 9.10   Further Assurances 48 SECTION 9.11   Environmental
Law Compliance and Indemnity 48         ARTICLE X
NEGATIVE COVENANTS           SECTION 10.1   Debt of Borrower and its Restricted
Subsidiaries 49 SECTION 10.2   Restricted Payments 49 SECTION 10.3   Negative
Pledge 49 SECTION 10.4   Consolidations and Mergers 49        


ii



--------------------------------------------------------------------------------

SECTION 10.5   Asset Dispositions 50 SECTION 10.6   Amendments to Material
Documents 50 SECTION 10.7   Use of Proceeds 50 SECTION 10.8   Investments 50
SECTION 10.9   Transactions with Affiliates 50 SECTION 10.10   Plans 51
SECTION 10.11   Oil and Gas Hedge Transactions 51 SECTION 10.12   Obligations of
Unrestricted Subsidiaries 51 SECTION 10.13   Acquisitions 51 SECTION 10.14  
Operating Leases 51 SECTION 10.15   Speculative Hedge Transactions 52        
ARTICLE XI
FINANCIAL COVENANTS           ARTICLE XII
DEFAULTS           SECTION 12.1   Events of Default 52         ARTICLE XIII
AGENTS           SECTION 13.1   Appointment; Nature of Relationship 54
SECTION 13.2   Powers 55 SECTION 13.3   General Immunity 55 SECTION 13.4   No
Responsibility for Loans, Recitals, etc 55 SECTION 13.5   Action on Instructions
of Banks 55 SECTION 13.6   Employment of Agents and Counsel 56 SECTION 13.7  
Reliance on Documents; Counsel 56 SECTION 13.8   Administrative Agent’s
Reimbursement and Indemnification 56 SECTION 13.9   Notice of Default 57
SECTION 13.10   Rights as a Bank 57 SECTION 13.11   Bank Credit Decision 57
SECTION 13.12   Successor Administrative Agent 57 SECTION 13.13   Delegation to
Affiliates 58 SECTION 13.14   Execution of Collateral Documents 58 SECTION 13.15
  Collateral Releases 58 SECTION 13.16   Agents 58         ARTICLE XIV
CHANGE IN CIRCUMSTANCES           SECTION 14.1   Increased Cost and Reduced
Return 59 SECTION 14.2   Limitation on Type of Loans 60 SECTION 14.3  
Illegality 60 SECTION 14.4   Treatment of Affected Loans 61 SECTION 14.5  
Compensation 61 SECTION 14.6   Taxes 62 SECTION 14.7   Discretion of Banks as to
Manner of Funding 63        


iii



--------------------------------------------------------------------------------

ARTICLE XV
MISCELLANEOUS           SECTION 15.1   Notices 63 SECTION 15.2   No Waivers 64
SECTION 15.3   Expenses; Documentary Taxes; Indemnification 64 SECTION 15.4  
Right and Sharing of Set-Offs 65 SECTION 15.5   Amendments and Waivers 66
SECTION 15.6   Survival 66 SECTION 15.7   Limitation on Interest 66 SECTION 15.8
  Invalid Provisions 67 SECTION 15.9   Waiver of Consumer Credit Laws 67
SECTION 15.10   Assignments and Participations 67 SECTION 15.11   TEXAS LAW 71
SECTION 15.12   Consent to Jurisdiction; Waiver of Immunities 71 SECTION 15.13  
Counterparts; Effectiveness 71 SECTION 15.14   No Third Party Beneficiaries 71
SECTION 15.15   COMPLETE AGREEMENT 72 SECTION 15.16   WAIVER OF JURY TRIAL 72
SECTION 15.17   Confidentiality 72         EXHIBITS               Exhibit A  
Form of Note   Exhibit B   Form of Restricted Subsidiary Pledge Agreement  
Exhibit C   Form of Restricted Subsidiary Guaranty   Exhibit D   Form of Request
for Borrowing   Exhibit E   Form of Request for Letter of Credit   Exhibit F  
Form of Rollover Notice   Exhibit G   Form of Assignment and Acceptance
Agreement   Exhibit H   Form of Certificate of Ownership Interests   Exhibit I  
Form of Certificate of Effectiveness   Exhibit J-1   Form of Assignment and
Amendment to Mortgages (Chase)   Exhibit J-2   Form of Assignment and Amendment
to Mortgages (BOK)   Exhibit K   Form of Amendment for Increased or New
Commitment   Exhibit L   Form of Certificate of Principal Executive and
Financial Officer           SCHEDULES               Schedule 2.1   Financial
Institutions   Schedule 2.2   Existing Mortgages   Schedule 7.3   Post-Closing
Deliveries   Schedule 8.8   Taxes   Schedule 8.15   Subsidiaries   Schedule 8.16
  Obligations to Unrestricted Subsidiaries   Schedule 10.1   Existing Debt  
Schedule 10.8   Investments  


iv



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

Page No.     Adjusted Base Rate 2 Adjusted Base Rate Tranche 2 Adjusted
Consolidated EBITDA 2 Adjusted Eurodollar Rate 3 Administrative Agent 3
Affiliate 3 Agent 3 Agreement 3 Applicable Environmental Law 3 Applicable Margin
4 Approved Fund 4 Approved Petroleum Engineer 4 Assignment and Acceptance
Agreement 4 Assignment and Amendment to Mortgages 5 Authorized Officer 5
Availability 5 Bank 5 Bank Assignments 1 Bank One 5 Banks 5 Base Rate 5 BOCM 5
BOK 5 Book Runner 5 Borrower 5 Borrowing 5 Borrowing Base 5 Borrowing Base
Deficiency 6 Borrowing Date 6 Capital Lease 6 CERCLA 3 Certificate of
Effectiveness 6 Chase 6 Closing Date 6 Closing Transactions 6 Code 7 Commitment
7 Commitment Fee Percentage 7 Commitment Percentage 7 Common Stock 7 Company 7
Consolidated Current Assets 7 Consolidated Current Liabilities 8 Consolidated
EBITDA 8


v



--------------------------------------------------------------------------------

Consolidated Free Cash Flow 8 Consolidated Funded Debt 8 Consolidated Net Income
8 Consolidated Net Interest Expense 8 Consolidated Subsidiaries 8 Consolidated
Subsidiary 8 contract rate 28 control 3 controlled by 3 Conversion Date 27
Credit Period 9 Current Financials 9 Debt 9 Default 9 Default Rate 9
Determination 9 Determination Date 9 disposal 4 disposed 4 Distribution 9
Documentation Agent 10 Documentation Agents 10 Domestic Business Day 10 Domestic
Lending Office 10 Environmental Liability 10 Equity 10 ERISA 10 Eurodollar
Borrowing 5 Eurodollar Business Day 10 Eurodollar Lending Office 10 Eurodollar
Rate 10 Eurodollar Reserve Percentage 11 Eurodollar Tranche 11 Event of Default
52 Events of Default 52 Exempt Transfer 11 Exhibit 11 Existing Agent 1 Existing
Banks 1 Existing BOK Credit Agreement 11 Existing BOK Mortgages 11 Existing
Chase Credit Agreement 1 Existing Chase Mortgages 12 Existing Mortgages 12
Federal Funds Rate 12 Financial Officer 12


vi



--------------------------------------------------------------------------------

Fiscal Quarter 12 Fiscal Year 12 Fund 12 Guarantee 12 hazardous substance 3
Hedge Agreements 13 Increase 29 Initial Borrowing Base 13 Initial Total
Commitment 13 Interest Option 27 Interest Period 13 Investment 13 Lending Office
13 Letter of Credit Exposure 13 Letter of Credit Fee 13 Letter of Credit
Fronting Fee 14 Letter of Credit Issuer 23 Letters of Credit 14 Lien 14 Loan 14
Loan Papers 14 Margin Regulations 15 Margin Stock 15 Material Agreement 15
Material Debt 15 material oil and gas properties 3 Maximum Lawful Rate 15
Maximum Total Commitment Amount 15 measurement date 20 Mineral Interests 15
Minimum Value 16 Mortgages 16 Non-recourse Debt 16 Note 16 Notes 16 Obligations
16 Oil and Gas Hedge Transactions 16 Operating Lease 17 Outstanding Credit 17
Participant 68 PBGC 17 PBNR 17 Periodic Determination 17 Permitted Encumbrances
17 Permitted Investment 18 Person 19


vii



--------------------------------------------------------------------------------

Petroleum 3 Plan 19 POC 19 Purchases 19 Quarterly Date 19 Ratio of Consolidated
Funded Debt to Adjusted Consolidated EBITDA 19 RCRA 3 Recognized Value 19
Register 19 Regulation U 19 Related Assets 19 Related Assets Reports 19 release
3 Rentals 20 Request for Borrowing 20 Request for Letter of Credit 20 Required
Banks 20 Required Reserve Value 20 Reserve Report 20 Resignation and Appointment
1 Restricted Payment 20 Restricted Payment Limit 20 Restricted Subsidiary 21
Restricted Subsidiary Guarantee 21 Restricted Subsidiary Pledge Agreement 21
Rollover Notice 27 Schedule 21 Section 21 Settlement Period 51 Sole Lead
Arranger 21 solid waste 4 Special Determination 21 Subsidiary 21 SWAT 21
Syndication Agent 22 Tax 22 Taxes 22 Termination Date 22 threatened release 3
Total Commitment 22 Tranche 22 Tranches 22 Transferee 22 Type 22 under common
control with 3 Unrestricted Subsidiary 22


viii



--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT

         THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is
entered into as of the 28th day of January, 2003, among Patina Oil & Gas
Corporation, a Delaware corporation (“Borrower”), Bank One, NA, with its main
office in Chicago, Illinois, as Administrative Agent (“Administrative Agent”),
Wachovia Bank, National Association and Wells Fargo Bank, N.A., as Syndication
Agents (“Syndication Agents”), Bank of America, N.A. and Credit Lyonnais New
York Branch, as Documentation Agents (“Documentation Agents”), and the financial
institutions listed on Schedule 2.1 hereto as Banks (individually a “Bank” and
collectively “Banks”).

W I T N E S S E T H

         WHEREAS, Borrower, JPMorgan Chase Bank (“Chase”), successor by merger
to The Chase Manhattan Bank, successor to Chase Bank of Texas, National
Association, as administrative agent (in such capacity, the “Existing Agent”),
Bank of America, N.A., as Syndication Agent, Bank One, NA, successor to Bank
One, Texas, N.A., as Documentation Agent, and each of the financial institutions
named and defined therein as Banks (the “Existing Banks”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of July 15, 1999
(as heretofore amended, the “Existing Chase Credit Agreement”), pursuant to
which credit is outstanding to Borrower; and

         WHEREAS, prior to the execution of this Agreement, certain Banks
(including certain of the Existing Banks) have purchased and assumed all of the
rights and interests of Chase and certain of the other Existing Banks under the
Existing Chase Credit Agreement (collectively, the “Bank Assignments”); and

         WHEREAS, pursuant to that certain Resignation of Administrative Agent
dated effective as of the date hereof (the “Resignation and Appointment”), Chase
has resigned as Administrative Agent for the Existing Banks under the Existing
Chase Credit Agreement and the other Loan Papers (as therein defined), and Bank
One, NA (“Bank One”) has been appointed as successor Administrative Agent
thereunder; and

         WHEREAS, after giving effect to (i) the Bank Assignments, and (ii) the
resignation of Chase and appointment of Bank One as Administrative Agent under
the Existing Chase Credit Agreement pursuant to the Resignation and Appointment,
and subject to the conditions precedent set forth herein, the parties hereto
desire to amend and restate the Existing Chase Credit Agreement in its entirety
in the form of this Agreement, and Borrower desires to obtain Borrowings (as
herein defined) (a) to refinance the indebtedness under the Existing Chase
Credit Agreement, and (b) for other purposes permitted herein; and

         WHEREAS, after giving effect to the Bank Assignments and the amendment
and restatement of the Existing Chase Credit Agreement pursuant to the terms
hereof, the Commitment Percentage (as herein defined) of each Bank hereunder
will be as set forth on Schedule 2.1 hereto; and

         WHEREAS, in connection with the Resignation and Appointment, the
Existing Agent has executed and delivered to Administrative Agent hereunder
those certain Assignments and

1



--------------------------------------------------------------------------------


Amendments to Mortgages (as hereinafter defined) dated of even date herewith,
pursuant to which, among other things, the Existing Chase Mortgages (as
hereinafter defined) have been assigned to Administrative Agent hereunder to
secure the Obligations as hereinafter defined; and

         WHEREAS, pursuant to certain separate agreements among Bank One, Banc
One Capital Markets, Inc. (“BOCM”) and Borrower, BOCM has been appointed Sole
Lead Arranger and Book Runner for the credit facility provided herein.

         NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent, Syndication Agents, Documentation
Agents and Banks hereby agree as follows:

ARTICLE I
AMENDMENT AND RESTATEMENT

         Subject to the satisfaction of each condition precedent contained in
Section 7.1 hereof, the satisfaction of which shall be evidenced by the
execution by Borrower and Administrative Agent of the Certificate of
Effectiveness (as hereinafter defined), the Existing Chase Credit Agreement
shall be amended and restated as of the Closing Date (as hereinafter defined) in
the form of this Agreement. It is the intention of Borrower, Agents and Banks
that this Agreement supersede and replace the Existing Chase Credit Agreement in
its entirety; provided, that (a) such amendment and restatement shall operate to
renew, amend and modify the rights and obligations of the parties under the
Existing Chase Credit Agreement as provided herein, but shall not effect a
novation thereof, and (b) the Liens securing the Obligations under and as
defined in the Existing Chase Credit Agreement shall not be extinguished, but
shall be carried forward and shall secure such Obligations as renewed, amended,
restated and modified hereby.

ARTICLE II
TERMS DEFINED

         SECTION 2.1         Definitions.    The following terms, as used
herein, have the following meanings:

         “Adjusted Base Rate” means, on any day, the greater of (a) the Base
Rate in effect on such day, or (b) the sum of (i) the Federal Funds Rate in
effect on such day, plus (ii) one half of one percent (.5%). Each change in the
Adjusted Base Rate shall become effective automatically and without notice to
Borrower or any Bank upon the effective date of each change in the Federal Funds
Rate or the Base Rate, as the case may be.

         “Adjusted Base Rate Tranche” means the portion of the principal of the
Loan bearing interest with reference to the Adjusted Base Rate.

         “Adjusted Consolidated EBITDA” means, with respect to any Person for
any period, Consolidated EBITDA of such Person for such period, adjusted to
reflect all revenues and expenses (including lease operating expense, severance
Taxes, additional overhead and other expenses) attributable to material oil and
gas properties purchased, sold or disposed of by such Person or any of its
Subsidiaries after the first day of such period as if such properties had been

2



--------------------------------------------------------------------------------


owned, acquired, sold or disposed of by such Person or such Subsidiaries on the
first day of such period. As used in this definition, “material oil and gas
properties” means oil and gas properties purchased, sold or disposed of for a
purchase price of not less than $50,000,000.

         “Adjusted Eurodollar Rate” applicable to any Interest Period, means a
rate per annum equal to the quotient obtained (rounded upwards, if necessary, to
the next higher 1/16 of 1%) by dividing (a) the applicable Eurodollar Rate by
(b) 1.00 minus the Eurodollar Reserve Percentage.

         “Administrative Agent” means Bank One, NA in its capacity as
Administrative Agent for Banks hereunder or any successor thereto.

         “Affiliate” means, as to any Person, any Subsidiary of such Person, or
any other Person which, directly or indirectly, controls, is controlled by, or
is under common control with, such Person. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or partnership interests, or by contract or
otherwise.

         “Agent” means Administrative Agent, Syndication Agent, Documentation
Agent, Sole Lead Arranger or Book Runner, and “Agents” means Administrative
Agent, Syndication Agents, Documentation Agents, Sole Lead Arranger and Book
Runner, collectively.

         “Agreement” means this Third Amended and Restated Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be amended or
supplemented from time to time.

         “Applicable Environmental Law” means any law, statute, ordinance, rule,
regulation, order or determination of any governmental authority or any board of
fire underwriters (or other body exercising similar functions), affecting any
real or personal property owned, operated or leased by any Company or any other
operation of any Company in any way pertaining to health, safety or the
environment, including, without limitation, all applicable zoning ordinances and
building codes, flood disaster laws and health, safety and environmental laws
and regulations, and further including without limitation, (a) the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (as amended from time
to time, herein referred to as “CERCLA”), (b) the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Recovery Act of 1976, as amended by the Solid Waste Disposal Act of
1980, and the Hazardous and Solid Waste Amendments of 1984 (as amended from time
to time, herein referred to as “RCRA”), (c) the Safe Drinking Water Act, as
amended, (d) the Toxic Substances Control Act, as amended, (e) the Clean Air
Act, as amended, (f) the Occupational Safety and Health Act of 1970, as amended,
(g) the laws, rules and regulations of any state having jurisdiction over any
real or personal property owned, operated or leased by any Company or any other
operation of any Company which relate to health, safety or the environment, as
each may be amended from time to time, and (h) any federal, state or municipal
laws, ordinances or regulations which may now or hereafter require removal of
asbestos or other hazardous wastes or impose any liability related to asbestos
or other hazardous wastes. The terms “hazardous substance,” “petroleum,”
“release” and “threatened release” have the

3



--------------------------------------------------------------------------------


meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA; provided, however, in the event
either CERCLA or RCRA is amended so as to broaden the meaning of any term
defined thereby, such broader meaning shall apply subsequent to the effective
date of such amendment with respect to all provisions of this Agreement; and
provided further that, to the extent the laws of the state in which any real or
personal property owned, operated or leased by any Company is located establish
a meaning for “hazardous substance,” “petroleum,” “release,” “solid waste” or
“disposal” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply in so far as such broader meaning is applicable to
the real or personal property owned, operated or leased by such Company and
located in such state.

         “Applicable Margin” means, for purposes of determining the interest
rate applicable to the Loan at any time, the amount set forth in the table below
under the applicable Type of Tranche and opposite the applicable Ratio of
Consolidated Funded Debt to Adjusted Consolidated EBITDA. The Applicable Margin
in effect at any time shall be based on the Ratio of Consolidated Funded Debt to
Adjusted Consolidated EBITDA as of the last day of the Fiscal Quarter then most
recently ended for which Borrower has provided to Banks the financial statements
required by Section 9.1(b) hereof (in the case of the first three (3) Fiscal
Quarters of each Fiscal Year) or Section 9.1(a) hereof (in the case of the
fourth Fiscal Quarter of each Fiscal Year):

Ratio of Consolidated
Funded Debt to Adjusted
Consolidated EBITDA   Adjusted Base Rate
Tranches   Eurodollar Tranches   > 3.0 to 1   0.650%   1.900%   > 2.5 to 1 <=
3.0 to 1   0.500%   1.750%   > 2.0 to 1 <= 2.5 to 1   0.350%   1.600%   > 1.5 to
1 <= 2.0 to 1   0.200%   1.450%   <= 1.5 to 1   0%   1.250%  



         “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank, or (c) an entity or Affiliate of an entity
that administers or manages a Bank.

         “Approved Petroleum Engineer” means any one or more of Netherland,
Sewell & Associates, Inc., Ryder Scott Company, Williamson Petroleum
Consultants, Inc., Barnes and Click, Inc., or such other reputable firm(s) of
independent petroleum engineers as shall be approved by Required Banks and, as
to oil and gas properties aggregating not more than twenty percent (20%) of the
total value of Borrower’s and its Restricted Subsidiaries’ oil and gas
properties (based on the Recognized Value), Borrower’s in-house staff shall be
deemed an Approved Petroleum Engineer.

         “Assignment and Acceptance Agreement” has the meaning given such term
in Section 15.10(c) hereof.

4



--------------------------------------------------------------------------------


          “Assignment and Amendment to Mortgages” means, collectively, those
certain (a) Assignments and Amendments to Mortgages to be entered into among
Borrower, SWAT, the Existing Agent and Administrative Agent, substantially in
the form of Exhibit J-1 attached hereto, pursuant to which, among other things,
the Existing Chase Mortgages shall be (i) assigned to Administrative Agent for
the ratable benefit of each Bank to secure the Obligations, and (ii) amended to
reflect the amendment and restatement of the Existing Chase Credit Agreement
pursuant hereto, and (b) Assignments and Amendments to Mortgages to be entered
into among Borrower, PBNR, BOK (in its capacity as administrative agent and
collateral agent under the Existing BOK Credit Agreement) and Administrative
Agent, substantially in the form of Exhibit J-2 attached hereto, pursuant to
which, among other things, the Existing BOK Mortgages shall be assigned to
Administrative Agent for the ratable benefit of each Bank to secure the
Obligations.

         “Authorized Officer” means, as to any Person, its Chairman,
Vice-Chairman, President, Executive Vice President(s), Senior Vice President(s)
or Vice President duly authorized to act on behalf of such Person.

         “Availability”means, at any time, (a) the lesser of (i) the Borrowing
Base or (ii) the Total Commitment in effect at such time, minus (b) the
Outstanding Credit at such time.

         “Bank” means any financial institution listed on Schedule 2.1 hereto as
having a Commitment, and its successors and assigns, and “Banks“ shall mean all
Banks.

         “Bank Assignments” has the meaning given to such term in the recitals
hereto.

         “Bank One” means Bank One, NA, a national banking association, with its
main office in Chicago, Illinois, in its capacity as a Bank.

         “Base Rate” means the floating rate of interest established from time
to time by Administrative Agent as its “prime rate” of interest, which rate is
not the lowest rate of interest which Administrative Agent charges, each change
in the Base Rate to become effective without notice to Borrower on the effective
date of each such change.

         “BOCM” means Banc One Capital Markets, Inc.

         “BOK” means Bank of Oklahoma, N.A.

         “Book Runner” means BOCM in its capacity as book runner for the credit
facility hereunder or any successor thereto.

         “Borrower” means Patina Oil & Gas Corporation, a Delaware corporation.

         “Borrowing” means any disbursement to Borrower under, or to satisfy the
obligations of any Company under, any of the Loan Papers. Any Borrowing which
will constitute an Adjusted Base Rate Tranche is referred to herein as a “Base
Rate Borrowing,” and any Borrowing which will constitute a Eurodollar Tranche is
referred to herein as a “Eurodollar Borrowing”

         “Borrowing Base” has the meaning set forth in Section 5.1 hereof.

5



--------------------------------------------------------------------------------

          “Borrowing Base Deficiency” means, as of any date, the amount, if any,
by which (a) the Outstanding Credit on such date, exceeds (b) the Borrowing Base
in effect on such date; provided, that, for purposes of computing the existence
and amount of any Borrowing Base Deficiency, Letter of Credit Exposure will not
constitute Outstanding Credit to the extent funds have been deposited with
Administrative Agent to secure such Letter of Credit Exposure pursuant to
Section 3.1(b).

         “Borrowing Date” means the Eurodollar Business Day or the Domestic
Business Day, as the case may be, upon which the proceeds of any Borrowing are
made available to Borrower or to satisfy the obligation of any Company.

         “Capital Lease” means, for any Person as of any date, any lease of
property, real or personal, which would be capitalized on a balance sheet of the
lessee prepared as of such date in accordance with generally accepted accounting
principles.

         “Certificate of Effectiveness” means a Certificate of Effectiveness in
the form of Exhibit I attached hereto to be executed by Borrower and
Administrative Agent upon the satisfaction of each of the conditions precedent
contained in Section 7.1 hereof.

         “Chase” has the meaning given such term in the recitals hereto.

         “Closing Date” means the date upon which all of the conditions
precedent set forth in Section 7.1 have been satisfied, and Borrower and
Administrative Agent have executed and delivered the Certificate of
Effectiveness.

         “Closing Transactions” means the transactions to occur on the Closing
Date, including, without limitation, (a) the resignation of Chase as
administrative agent under the Existing Chase Credit Agreement, and the
appointment of Bank One as successor administrative agent thereunder, pursuant
to the terms of the Resignation and Appointment, (b) the consummation of the
Bank Assignments and the transactions contemplated thereby, (c) the cancellation
of all letters of credit, if any, outstanding under the Existing Chase Credit
Agreement and the Existing BOK Credit Agreement, (d) the assignment of the
Existing Mortgages to Administrative Agent to secure the Obligations, (e) the
release of all other Liens securing (i) the “Obligations” of Borrower and its
Subsidiaries under (and as defined in) the Existing Chase Credit Agreement, and
(ii) the “Indebtedness” of Borrower and its Subsidiaries under (and as defined
in) the Existing BOK Credit Agreement (including, without limitation, the
delivery of UCC-3 releases with respect to all uniform commercial code filings
made under the Existing Chase Credit Agreement and the Existing BOK Credit
Agreement (to the extent not being assigned pursuant to the terms of this
Agreement and the Assignments and Amendments to Mortgages)), and delivery to
Administrative Agent of all original certificates and stock powers pledged and
delivered by Borrower or any of its Subsidiaries pursuant to the terms of the
Existing Chase Credit Agreement and the Existing BOK Credit Agreement as
security for Borrower’s and its Subsidiaries’ obligations thereunder, (f) the
release of all Guarantees of the Debt of Borrower and its Subsidiaries under the
Existing Chase Credit Agreement and the Existing BOK Credit Agreement, (g) the
refinancing in full, with proceeds of a Borrowing under this Agreement, of all
Obligations accrued and outstanding under the Existing Chase Credit Agreement
and the Existing BOK Credit Agreement as of the Closing Date, including, without
limitation, (i) the

6



--------------------------------------------------------------------------------


entire outstanding principal balance of the loans made thereunder, (ii) all
accrued but unpaid interest, and (iii) all accrued but unpaid commitment and
other fees, (h) the termination of the Existing BOK Credit Agreement, and
(i) the payment of all fees and expenses of Administrative Agent and its
Affiliates in connection with the credit facility provided herein.

         “Code” means the Internal Revenue Code of 1986, as amended.

         “Commitment” means, with respect to any Bank, the commitment of such
Bank to lend its Commitment Percentage of the Total Commitment to Borrower
pursuant to Section 3.1 hereof, as such Commitment may be terminated, reduced
and/or increased from time to time in accordance with the provisions hereof. On
the Closing Date, the amount of each Bank’s Commitment is the amount set forth
opposite such Bank’s name on Schedule 2.1 hereto; provided, that, after giving
effect to any Assignment and Acceptance Agreement, the Commitment of each Bank
shall be the amount set forth in the amended Schedule 2.1 prepared by
Administrative Agent and circulated to Borrower and Banks pursuant to
Section 15.10 hereof.

         “Commitment Fee Percentage” means, at any time, the amount set forth in
the table below opposite the applicable Ratio of Consolidated Funded Debt to
Adjusted Consolidated EBITDA. The Commitment Fee Percentage in effect at any
time pursuant to the table below shall be based on the Ratio of Consolidated
Funded Debt to Adjusted Consolidated EBITDA as of the last day of the Fiscal
Quarter then most recently ended for which Borrower has provided to Banks the
financial statements required by Section 9.1(b) hereof (in the case of the first
three (3) Fiscal Quarters of each Fiscal Year) or Section 9.1(a) hereof (in the
case of the fourth Fiscal Quarter of each Fiscal Year).

Ratio of Consolidated Funded Debt to
Adjusted Consolidated EBITDA   Commitment Fee Percentage   > 2.5 to 1   0.500%  
<= 2.5 to 1   0.375%  



         “Commitment Percentage” means, with respect to any Bank at any time,
the Commitment Percentage for such Bank set forth on Schedule 2.1 hereto (as the
same may be amended and reflected in an amended Schedule 2.1 prepared and
circulated by Administrative Agent to Borrower and Banks pursuant to
Section 15.10 hereof).

         “Common Stock” means Borrower’s Common Stock, par value $.01 per share.

         “Companies” means Borrower and all direct and indirect Subsidiaries of
Borrower whether existing on the date hereof or hereafter acquired or created,
and “Company”means any one of the foregoing.

         “Consolidated Current Assets” means, for any Person at any time, the
sum of (a) consolidated current assets of such Person and its Consolidated
Subsidiaries including accounts or notes receivable (if properly reserved in
accordance with generally accepted accounting principles), but excluding
(i) prepaid expenses, and (ii) assets held for resale, plus, in the case of
Borrower, (b) the Availability. For purposes of this definition, any non-cash
gains on

7



--------------------------------------------------------------------------------


any Hedge Agreement resulting from the requirements of SFAS 133 for any period
of determination shall be excluded from the determination of current assets of
such Person and its Consolidated Subsidiaries.

         “Consolidated Current Liabilities” means, for any Person at any time,
the current liabilities of such Person and its Consolidated Subsidiaries at such
time, but, in the case of Borrower, excluding the current portion of the
principal outstanding under the Loan. For purposes of this definition, any
non-cash losses or charges on any Hedge Agreement resulting from the
requirements of SFAS 133 for any period of determination shall be excluded from
the determination of current liabilities of such Person and its Consolidated
Subsidiaries.

         “Consolidated EBITDA” means, for any Person for any period, the
Consolidated Net Income of such Person for such period, plus each of the
following determined for such Person and its Consolidated Subsidiaries on a
consolidated basis for such period: (a) any provision for (or less any benefit
from) income or franchise Taxes included in determining Consolidated Net Income;
(b) Consolidated Net Interest Expense deducted in determining Consolidated Net
Income; (c) depreciation, depletion and amortization expense deducted in
determining Consolidated Net Income; and (d) other non-cash charges deducted in
determining Consolidated Net Income and not already deducted in accordance with
clauses (b) and (c) of this definition.

         “Consolidated Free Cash Flow” means, for Borrower for any period, an
amount equal to (a) Borrower’s Consolidated EBITDA for such period, minus
(b) Borrower’s Consolidated Net Interest Expense for such period, minus (c) all
income and franchise Taxes actually paid in cash by Borrower and its
Consolidated Subsidiaries during such period, plus (d) any other non-cash
charges deducted in determining Consolidated Net Income.

         “Consolidated Funded Debt”“ means, for Borrower at any time, all Debt
of Borrower and its Consolidated Subsidiaries at such time.

         “Consolidated Net Income” means, for any Person as of any period, the
net income (or loss) of such Person and its Consolidated Subsidiaries for such
period determined in accordance with generally accepted accounting principles,
but excluding: (a) the income of any other Person (other than its Consolidated
Subsidiaries) in which such Person or any of its Subsidiaries has an ownership
interest, unless received by such Person or its Consolidated Subsidiaries in a
cash distribution; (b) any after-tax gains attributable to asset dispositions;
(c) to the extent not included in clauses (a) and (b) above, any after-tax
(i) extraordinary gains, (ii) non-cash gains or (iii) non-recurring gains; and
(d) non-cash or nonrecurring charges due to changes in accounting principles
required by generally accepted accounting principles.

         “Consolidated Net Interest Expense” means, for any Person for any
period, the remainder of the following for such Person and its Consolidated
Subsidiaries for such period: (a) interest expense, minus (b) interest income.

         “Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any
Person, at any time, any Subsidiary or other entity the accounts of which would
be consolidated with those of such Person in its consolidated financial
statements as of such time.

         “Conversion Date” has the meaning set forth in Section 3.5(c).

8



--------------------------------------------------------------------------------


          “Credit Period” means the period commencing on the Closing Date and
ending on the Termination Date.

         “Current Financials” means, collectively, (a) the annual audited
consolidated balance sheet of Borrower as of December 31, 2001, and the related
consolidated statements of operations and cash flow for the Fiscal Year then
ended, reported on by Deloitte & Touche, LLP, and (b) the quarterly unaudited
consolidated balance sheet of Borrower as of September 30, 2002, and the related
consolidated statements of operations and cash flow for the Fiscal Quarter then
ended, copies of which have been provided to Banks.

         “Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all other
indebtedness (including obligations under Capital Leases, other than Capital
Leases which are usual and customary oil and gas leases) of such Person on which
interest charges are customarily paid or accrued, (d) all Guarantees by such
Person, (e) the unfunded or unreimbursed portion of all letters of credit issued
for the account of such Person, and (f) all liability of such Person as a
general partner of a partnership for obligations of such partnership of the
nature described in (a) through (e) preceding.

         “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

         “Default Rate” means, in respect of any principal of the Loan or any
other amount payable by Borrower under any Loan Paper which is not paid when due
(whether at stated maturity, by acceleration, or otherwise), a rate per annum
during the period commencing on the due date until such amount is paid in full
equal to the sum of (i) two percent (2%), plus (ii) the Applicable Margin, plus
(iii) the Adjusted Base Rate as in effect from time to time (provided, that, if
such amount in default is principal of a Eurodollar Borrowing and the due date
is a day other than the last day of an Interest Period therefor, the “Default
Rate” for such principal shall be, for the period from and including the due
date and to but excluding the last day of the Interest Period therefor, the sum
of (a) two percent (2%), plus (b) the Applicable Margin, plus (c) the Eurodollar
Rate for such Borrowing for such Interest Period as provided in Section 3.5
hereof, and thereafter, the rate provided for above in this definition).

         “Determination” means any Periodic Determination or Special
Determination.

         “Determination Date” means (a) each May 1 and November 1, and (b) with
respect to any Special Determination, the first day of the first month which is
not less than twenty (20) Domestic Business Days following the date of a request
for a Special Determination. The Closing Date shall also constitute a
Determination Date for purposes of this Agreement.

         “Distribution” by any Person, means (a) with respect to any stock
issued by such Person or any partnership, joint venture, limited liability
company, membership or other interest of such Person, the retirement,
redemption, purchase, or other acquisition for value of any such stock or
partnership, joint venture, limited liability company, membership or other
interest, (b) the declaration or payment of any dividend or other distribution
on or with respect to any stock,

9



--------------------------------------------------------------------------------


partnership, joint venture, limited liability company, membership or other
interest of any Person, and (c) any other payment by such Person with respect to
such stock, partnership, joint venture, limited liability company, membership or
other interest.

         “Documentation Agent” means Bank of America, N.A. or Credit Lyonnais
New York Branch in its capacity as Documentation Agent for Banks hereunder or
any successor thereto, and “Documentation Agents” means Bank of America, N.A.
and Credit Lyonnais New York Branch, collectively, in their capacities as
Documentation Agents for Banks hereunder.

         “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which national banks in Dallas, Texas or Chicago, Illinois, are
authorized by law to close.

         “Domestic Lending Office” means, as to each Bank, its office identified
on Schedule 2.1 hereto as its Domestic Lending Office or such other office as
such Bank may hereafter designate as its Domestic Lending Office by notice to
Borrower and Administrative Agent.

         “Environmental Liability” means any liability, loss, fine, penalty,
charge, lien, damage, cost, or expense of any kind that results directly or
indirectly, in whole or in part (a) from the violation of any Applicable
Environmental Law, (b) from the release or threatened release of any hazardous
substance, (c) from removal, remediation, or other actions in response to the
release or threatened release of any hazardous substance, (d) from actual or
threatened damages to natural resources, (e) from the imposition of injunctive
relief or other orders, (f) from personal injury, death, or property damage
which occurs as a result of any Company’s use, storage, handling, or the release
or threatened release of a hazardous substance, or (g) from any environmental
investigation performed at, on, or for any real property owned by any Company.

         “Equity” means shares of capital stock or a partnership, profits,
capital, member or other equity interest, or options, warrants or any other
rights to substitute for or otherwise acquire the capital stock or a
partnership, profits, capital, member or other equity interest of any Person.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

         “Eurodollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in the applicable Eurodollar interbank market.

         “Eurodollar Lending Office” means, as to each Bank, its office, branch
or affiliate located at its address identified on Schedule 2.1 hereto as its
Eurodollar Lending Office or such other office, branch or affiliate of such Bank
as it may hereafter designate as its Eurodollar Lending Office by notice to
Borrower and Administrative Agent.

         “Eurodollar Rate” means, with respect to any portion of the Loan which
is the subject of a Eurodollar Tranche for any Interest Period therefor, the
applicable British Bankers’ Association LIBOR rate for deposits in dollars as
reported by any generally recognized financial information service as of 11:00
a.m. (London time) two (2) Eurodollar Business Days prior to the first day of
such Interest Period, and having a maturity equal to such Interest Period;
provided, that, if no such British Bankers’ Association LIBOR rate is available
to Administrative Agent, the applicable Eurodollar Rate for the relevant
Interest Period shall instead be the rate

10



--------------------------------------------------------------------------------


determined by Administrative Agent to be the rate at which Bank One or one of
its Affiliate banks offers to place deposits in dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two (2)
Eurodollar Business Days prior to the first day of such Interest Period, in the
appropriate amount of Bank One’s relevant portion of the Loan which is the
subject of such Eurodollar Tranche and having a maturity equal to such Interest
Period.

         “Eurodollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in Chicago, Illinois in respect of “Eurocurrency liabilities” (or
in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Tranches is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents). The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Eurodollar Reserve Percentage.

         “Eurodollar Tranche” means, with respect to any Interest Period, any
portion of the principal amount outstanding under the Loan which bears interest
at a rate computed by reference to the Adjusted Eurodollar Rate for such
Interest Period.

         “Event of Default” has the meaning set forth in Section 12.1 hereof.

         “Exempt Transfer” means any transfer of oil and gas properties or
Related Assets (a) by Borrower to any of its Restricted Subsidiaries, or (b) by
any of the Restricted Subsidiaries of Borrower to Borrower or to any other
Restricted Subsidiary of Borrower.

         “Exhibit” refers to an exhibit attached to this Agreement and
incorporated herein by reference, unless specifically provided otherwise.

         “Existing Agent” has the meaning given such term in the recitals
hereto.

         “Existing Banks” has the meaning given such term in the recitals
hereto.

         “Existing BOK Credit Agreement” means that certain First Amended and
Restated Revolving Credit Agreement dated as of December 19, 2001 by and among
Bravo Natural Resources, Inc., successor in interest to PBNR, BOK, individually
as a bank and as administrative agent and collateral agent thereunder, and the
other banks and agents a party thereto, as heretofore amended.

         “Existing BOK Mortgages” means the mortgages, deeds of trust, security
agreements, assignments, pledges and other documents, instruments and agreements
described on Part B of Schedule 2.2 hereto, which establish Liens on certain of
PBNR’s oil and gas properties and Related Assets to secure PBNR’s obligations
under the Existing BOK Credit Agreement.

         “Existing Chase Credit Agreement” has the meaning given such term in
the recitals hereto.

11



--------------------------------------------------------------------------------


          “Existing Chase Mortgages” means the mortgages, deeds of trust,
security agreements, assignments, pledges and other documents, instruments and
agreements described on Part A of Schedule 2.2 hereto, which establish Liens on
certain of SWAT’s oil and gas properties and Related Assets to secure Borrower’s
obligations under the Existing Chase Credit Agreement.

         “Existing Mortgages” means, collectively, the Existing BOK Mortgages
and the Existing Chase Mortgages.

         “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (a) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (b) if
such rate is not so published on such next succeeding Domestic Business Day, the
Federal Funds Rate for any day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

         “Financial Officer” of any Person means its Chief Financial Officer;
provided that, if no Person serves in such capacity, “Financial Officer” means
the highest ranking executive officer of such Person with responsibility for
accounting, financial reporting, cash management and similar functions.

         “Fiscal Quarter” means the three (3) month periods ending March 31,
June 30, September 30 or December 31 of each Fiscal Year.

         “Fiscal Year” means the twelve (12) month period ending December 31.

         “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

         “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions, by “comfort letter” or other similar undertaking of support or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part),
provided, that, the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

12



--------------------------------------------------------------------------------


          “Hedge Agreements” means, collectively, any agreement, instrument,
arrangement or schedule or supplement thereto evidencing any interest rate swap,
cap, collar, hedge or other interest rate protection device.

         “Increase” has the meaning given such term in Section 3.10.

         “Initial Borrowing Base” means a Borrowing Base in the amount of
$350,000,000, which shall be in effect during the period commencing on the
Closing Date and continuing until the first Special Determination or Periodic
Determination after the Closing Date.

         “Initial Total Commitment” means a Total Commitment in the amount of
$300,000,000, which shall be in effect during the period commencing on the
Closing Date and continuing until the first Increase (if any) after the Closing
Date.

         “Interest Option” has the meaning given such term in Section 3.5(c).

         “Interest Period” means, with respect to each Eurodollar Tranche, the
period commencing on the Borrowing Date or Conversion Date applicable to such
Tranche and ending one (1), two (2), three (3) or six (6) months thereafter, as
Borrower may elect in the applicable Request for Borrowing; provided, that:
(a) any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day; (b) any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Eurodollar Business
Day of a calendar month; (c) if any Interest Period includes a date on which any
payment of principal of the Loan subject to such Eurodollar Tranche is required
to be made hereunder, but does not end on such date, then (i) the principal
amount of each Eurodollar Tranche required to be repaid on such date shall have
an Interest Period ending on such date, and (ii) the remainder of each such
Eurodollar Tranche shall have an Interest Period determined as set forth above;
and (d) no Interest Period shall extend past the expiration of the Credit
Period.

         “Investment” means, with respect to any Person, any loan, advance,
extension of credit, capital contribution to, investment in or purchase of the
stock or other securities of, or interests in, any other Person; provided, that
“Investment” shall not include current customer and trade accounts which are
payable in accordance with customary trade terms.

         “Lending Office” means, as to any Bank, its Domestic Lending Office or
its Eurodollar Lending Office, as the context may require.

         “Letter of Credit Exposure” of any Bank means, collectively, such
Bank’s aggregate participation in the unfunded portion of Letters of Credit
outstanding at any time.

         “Letter of Credit Fee” means, with respect to any Letter of Credit
issued hereunder, a fee in an amount equal to the greater of (a) $500, or (b) a
percentage of the stated amount of such Letter of Credit (calculated on a per
annum basis based on the stated term of such Letter of Credit) determined by
reference to the Ratio of Consolidated Funded Debt to Adjusted

13



--------------------------------------------------------------------------------


Consolidated EBITDA in effect on the date such Letter of Credit is issued in
accordance with the table below. The per annum Letter of Credit Fee percentage
in effect at any time shall be based on the Ratio of Consolidated Funded Debt to
Adjusted Consolidated EBITDA as of the last day of the Fiscal Quarter then most
recently ended for which Borrower has provided to Banks the financial statements
required by Section 9.1(b) hereof (in the case of the first three (3) Fiscal
Quarters of each Fiscal Year) or Section 9.1(a) hereof (in the case of the
fourth Fiscal Quarter of each Fiscal Year):

Ratio of Consolidated Funded Debt to
Adjusted Consolidated EBITDA Per Annum Letter of Credit Fee Percentage > 3.0 to
1 1.900% > 2.5 to 1 <= 3.0 to 1 1.750% >2.0 to 1 <= 2.5 to 1 1.600% > 1.5 to 1
<= 2.0 to 1 1.450% <= 1.5 to 1 1.250%



         “Letter of Credit Fronting Fee” means, with respect to any Letter of
Credit issued hereunder, a fee equal to one eighth of one percent (0.125%) per
annum of the stated amount of such Letter of Credit.

         “Letter of Credit Issuer” has the meaning set forth in Section 3.1(b).

         “Letters of Credit” means, collectively, letters of credit issued for
the account of Borrower and its Restricted Subsidiaries pursuant to
Section 3.1(b).

         “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For purposes of this Agreement, Borrower and its Subsidiaries shall be deemed to
own subject to a Lien any asset which is acquired or held subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

         “Loan” means the revolving credit loan in an amount outstanding at any
time not to exceed the amount of the Total Commitment then in effect less the
amount of Letter of Credit Exposure then outstanding to be made by Banks to
Borrower in accordance with Section 3.1 hereof.

         “Loan Papers” means this Agreement, the Notes, each Restricted
Subsidiary Guarantee now or hereafter executed, each Restricted Subsidiary
Pledge Agreement now or hereafter executed, the Existing Mortgages (as amended
by the Assignments and Amendments to Mortgages), all Mortgages now or at any
time hereafter delivered pursuant to Section 6.1, the Assignments and Amendments
to Mortgages, and all other certificates, documents or instruments delivered in
connection with this Agreement, as the foregoing may be amended from time to
time.

14



--------------------------------------------------------------------------------


          “Margin Regulations” mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

         “Margin Stock” means “margin stock” as defined in Regulation U.

         “Material Agreement” means any material written or oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject, which is not cancelable by such Person upon notice of
ninety (90) days or less without liability for further payment other than
nominal penalty.

         “Material Debt” means Debt of Borrower or any of its Subsidiaries
issued under one or more related or unrelated agreements or instruments in an
aggregate principal amount exceeding $5,000,000.

         “Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if
the context so permits or requires, an amount calculated at such rate) of
interest which, at the time in question would not cause the interest charged on
the portion of the Loan owed to such Bank at such time to exceed the maximum
amount which such Bank would be allowed to contract for, charge, take, reserve,
or receive under applicable law after taking into account, to the extent
required by applicable law, any and all relevant payments or charges under the
Loan Papers. To the extent the laws of the State of Texas are applicable for
purposes of determining the “Maximum Lawful Rate,” such term shall mean the
“indicated rate ceiling” from time to time in effect under Chapter 303 of the
Texas Finance Code, as amended, substituted for or restated, or, if permitted by
applicable law and effective upon the giving of the notices required by such
Chapter 303 (or effective upon any other date otherwise specified by applicable
law), the “quarterly ceiling” or “annualized ceiling” from time to time in
effect under such Chapter 303, whichever Administrative Agent (with the approval
of Required Banks) shall elect to substitute for the “indicated rate ceiling,”
and viceversa, each such substitution to have the effect provided in such
Chapter 303, and Administrative Agent (with the approval of Required Banks)
shall be entitled to make such election from time to time and one or more times
and, without notice to Borrower, to leave any such substitute rate in effect for
subsequent periods in accordance with such Chapter 303.

         “Maximum Total Commitment Amount” means $500,000,000.

         “Mineral Interests” means rights, estates, titles and interests in and
to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interest, production payment, net profits interests, oil and gas fee
interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles and interests created by or arising under the terms of any
unitization, communitization and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of laws, which now or hereafter include all or any
part of the foregoing.

15



--------------------------------------------------------------------------------


          “Minimum Value” means, with respect to any Total Commitment,
seventy-five percent (75%) of the Required Reserve Value established by
Administrative Agent to support such Total Commitment.

         “Mortgages” means all mortgages, deeds of trust, security agreements,
pledge agreements, collateral assignments, financing statements, assignments of
production and similar documents, instruments and agreements creating,
evidencing, perfecting or otherwise establishing the Liens required by
Article VI hereof as may have been heretofore or may hereafter be granted or
assigned to Administrative Agent to secure payment of the Obligations or any
part thereof. All Mortgages shall be in form and substance satisfactory to
Administrative Agent in its sole discretion. The term “Mortgages” shall include,
without limitation, the Existing Mortgages, as amended pursuant to the
Assignments and Amendments to Mortgages.

         “Non-recourse Debt” means Debt (a) secured solely by the assets
acquired with the proceeds of such Debt, (b) with respect to which neither
Borrower nor any of its Subsidiaries have any liability for repayment beyond the
assets pledged, and (c) with respect to which Borrower has delivered to Banks an
opinion in a form satisfactory to Required Banks of counsel acceptable to
Administrative Agent stating that such Debt meets the criteria set forth in (a)
and (b) preceding.

         “Note” means a promissory note of Borrower, payable to the order of a
Bank, in substantially the form of Exhibit A hereto, evidencing the obligation
of Borrower to repay to such Bank its Commitment Percentage of the Loan,
together with all modifications, extensions, renewals and rearrangements
thereof, and “Notes” means all of such Notes.

         “Obligations” means, collectively, all present and future indebtedness,
obligations and liabilities, and all renewals and extensions thereof, or any
part thereof, of Borrower and its Restricted Subsidiaries (including obligations
under any Restricted Subsidiary Guarantee) to any Bank or to any Affiliate of
any Bank (a) arising pursuant to the Existing Chase Credit Agreement,
(b) arising pursuant to the Loan Papers, and all interest accrued thereon and
costs, expenses and attorneys’ fees incurred in the enforcement or collection
thereof, (c) arising under or in connection with any Oil and Gas Hedge
Transaction entered into between Borrower or any of its Restricted Subsidiaries
and any Bank or any Affiliate of any Bank, (d) arising under or in connection
with any Hedge Agreement entered into between Borrower or any of its Restricted
Subsidiaries and any Bank or any Affiliate of any Bank, and (e) arising under or
in connection with any other financial “derivative” product provided by any Bank
or any Affiliate of any Bank to any Company, regardless of whether such
indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several. It is
the intention of Borrower, Agents and Banks that Borrower and its Restricted
Subsidiaries shall be jointly and severally liable for all obligations of each
other.

         “Oil and Gas Hedge Transactions” means transactions pursuant to which
Borrower or any of its Subsidiaries hedge the price to be received by them for
future production of hydrocarbons, including price swap agreements under which
Borrower or any of its Subsidiaries agree to pay a price for a specified amount
of hydrocarbons determined by reference to a recognized market on a specified
future date and the contracting party agrees to pay Borrower or its Subsidiaries
a fixed price for the same or similar amount of hydrocarbons.

16



--------------------------------------------------------------------------------


          “Operating Lease” means any lease, sublease, license or similar
arrangement (other than a Capital Lease and other than leases with a primary
term of one year or less or which can be terminated by the lessee upon notice of
one year or less without incurring a penalty) pursuant to which a Person leases,
subleases or otherwise is granted the right to occupy, take possession of, or
use property whether real, personal or mixed; provided, that the term “Operating
Lease” shall not include oil, gas or mineral leases entered into or assigned to
any Company in the ordinary course of such Company’s business.

         “Outstanding Credit” means, on any date, the sum of (i) the aggregate
outstanding Letter of Credit Exposure on such date including the Letter of
Credit Exposure attributable to Letters of Credit to be issued on such date,
plus (ii) the aggregate outstanding principal balance of the Loan on such date,
including the amount of any Borrowing to be made on such date.

         “Participant” has the meaning given such term in Section 15.10(b)
hereof.

         “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

         “PBNR” means Patina BNR Corporation, a Delaware corporation, which is a
wholly owned Subsidiary of Borrower.

         “Periodic Determination” means any determination of the Borrowing Base
pursuant to Section 5.2.

         “Permitted Encumbrances” means with respect to any asset:

                  (a)         Liens in favor of Banks or their Affiliates under
the Loan Papers;

                  (b)         minor defects in title which do not secure the
payment of money and otherwise have no material adverse effect on the value or
operation of oil and gas properties, and for the purposes of this Agreement, a
minor defect in title shall include (i) those instances where record title to an
oil and gas lease is in a predecessor in title to Borrower or any of its
Subsidiaries, but where Borrower or any of its Subsidiaries, by reason of a
farmout or other instrument is presently entitled to receive an assignment of
its interest or other evidence of title and the appropriate Person is proceeding
diligently to obtain such assignment, and (ii) easements, rights-of-way,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the properties of Borrower (or its
Subsidiaries, as applicable) that are customarily granted in the oil and gas
industry; so long as, with respect to any of such minor defects in title, the
same are minor defects which are customary and usual in the oil and gas industry
and which are customarily accepted by a reasonably prudent operator dealing with
its properties;

                  (c)         inchoate statutory or operators’ liens securing
obligations for labor, services, materials and supplies furnished to oil and gas
properties which are not delinquent (except to the extent permitted by
Section 9.7);

17



--------------------------------------------------------------------------------


                   (d)         mechanic’s, materialmen’s, warehouseman’s,
journeyman’s and carrier’s liens and other similar liens arising by operation of
law or statute in the ordinary course of business which are not delinquent
(except to the extent permitted by Section 9.7);

                  (e)         production sales contracts, gas balancing
agreements and joint operating agreements; provided, that the amount of all gas
imbalances known to any Authorized Officer of Borrower and the amount of all
production which has been paid for but not delivered shall have been disclosed
or otherwise taken into account in the Reserve Reports delivered to Banks
hereunder;

                  (f)         Liens for Taxes or assessments not yet due or not
yet delinquent, or, if delinquent, that are being contested in good faith in the
normal course of business by appropriate action, as permitted by Section 9.7;

                  (g)         all rights to consent by, required notices to,
filings with, or other actions by, governmental entities in connection with the
sale or conveyance of oil and gas leases or interests therein if Borrower (or
its Subsidiaries, as applicable) is entitled to such consent, the same are
customarily obtained subsequent to such sale or conveyance and the appropriate
Person is proceeding diligently to obtain such consent, notice or filing;

                  (h)         the terms and provisions of any of the oil and gas
leases pursuant to which Borrower (or its Subsidiaries, as applicable) derives
its interests;

                  (i)         lease burdens payable to third parties which are
deducted in the calculation of discounted present value in the Reserve Reports
including, without limitation, any royalty, overriding royalty, net profits
interest, production payment, carried interest or reversionary working interest
and which have been disclosed to the Administrative Agent in writing; provided,
however, that Borrower shall not be required to disclose such lease burdens
unless the same are lease burdens which are not customarily and usually found in
the oil and gas industry or unless the same are lease burdens which obligate
Borrower and/or its Subsidiaries, as applicable, in a fashion not customarily
and usually found in the oil and gas industry;

                  (j)         all applicable laws, rules and orders of
governmental authorities having jurisdiction over the affairs of Borrower; and

                  (k)         Liens securing Debt incurred to finance the
acquisition of the assets which are the subject of such Liens (to the extent
permitted by Section 10.1 hereof).

         “Permitted Investment” means, with respect to Borrower or any
Restricted Subsidiary, (a) readily marketable direct obligations of the United
States of America, (b) fully insured time deposits and certificates of deposit
with maturities of one (1) year or less of any commercial bank operating in the
United States having capital and surplus in excess of $50,000,000.00,
(c) commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest ratings categories of Standard and Poor’s
Corporation or Moody’s Investors Service, (d) any reverse repurchase agreement
entered into with a commercial bank meeting the criteria described in clause (b)
preceding which is secured by a fully perfected security interest in a security
of the type described in clauses (a) through (c) preceding and which security
has a market value at the time such reverse repurchase agreement is entered into
of not less than 100%

18



--------------------------------------------------------------------------------


of the obligation of such commercial bank under such reverse repurchase
agreement, (e) Investments by Borrower and its Restricted Subsidiaries in
Borrower or Restricted Subsidiaries of Borrower, (f) Investments outstanding as
of the Closing Date described on Section 10.8 hereof, and (g) Investments by
Borrower and its Restricted Subsidiaries which when made, together with all
other Investments made pursuant to this clause (g) do not exceed an amount
(measured at cost) greater than five percent (5%) of the Borrowing Base then in
effect.

         “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

         “Plan” means at any time an employee pension benefit plan which is now
or was previously covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code.

         “POC” means Patina Oklahoma Corp., a Delaware corporation, which is a
wholly owned Subsidiary of Borrower.

         “Purchasers” has the meaning given such term in Section 15.10(c)
hereof.

         “Quarterly Date” means the last day of each March, June, September and
December.

         “Ratio of Consolidated Funded Debt to Adjusted Consolidated EBITDA”
means, for any Person as of the last day of any Fiscal Quarter, such Person’s
ratio of Consolidated Funded Debt on such day to its Adjusted Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ended on such day.

         “Recognized Value” means, with respect to oil and gas properties, the
discounted present value of the estimated net cash flow to be realized from the
production of hydrocarbons from such oil and gas properties as determined by
Bank One for purposes of determining the portion of the Borrowing Base which it
attributes to such oil and gas properties in accordance with Article V hereof.

         “Register” has the meaning given such term in Section 15.10(c) hereof.

         “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

         “Related Assets” means all pipelines, gathering systems, gas processing
plants and similar assets owned by Borrower and its Restricted Subsidiaries,
including, related personal property or other fixed assets and all easements,
servitudes and similar real property interests owned by Borrower and its
Restricted Subsidiaries on which such systems are located.

         “Related Assets Reports” means reports to be delivered by Borrower to
Banks simultaneously with each delivery by Borrower of a Reserve Report pursuant
to Section 5.1 and Section 5.3 which shall (a) be in form and substance
acceptable to Required Banks, (b) be prepared by the Approved Petroleum Engineer
(with the exception of the Related Asset Report

19



--------------------------------------------------------------------------------


required to be delivered on or before August 31 of each year or pursuant to any
Special Determination which may be prepared by Borrower’s in-house staff) in
accordance with customary and prudent practices of the petroleum engineering
industry, and (c) which shall set forth the discounted present value of the
Related Assets owned by Borrower (which valuation shall be determined as of the
same date as the discounted present value of the oil and gas properties which
are the subject of the Reserve Report delivered simultaneously therewith
pursuant to Section 5.1 and Section 5.3 as applicable) as determined by the
Approved Petroleum Engineer or Borrower’s in-house staff (as applicable). Each
Related Asset Report shall also designate the owner (either Borrower, or one of
its Restricted Subsidiaries) of each Related Asset which is the subject of such
report.

         “Rentals” means amounts payable by a lessee under an Operating Lease.

         “Request for Borrowing” has the meaning set forth in Section 3.2.

         “Request for Letter of Credit” has the meaning given such term in
Section 3.3.

         “Required Banks” means Banks holding greater than sixsty-six and
two-thirds percent (66 2/3%) of the Total Commitment.

         “Required Reserve Value” means, with respect to any Total Commitment,
that portion of the oil and gas properties of Borrower and its Restricted
Subsidiaries that Administrative Agent has determined, in its sole discretion,
is necessary to support such Total Commitment, and which oil and gas properties
shall, in all events, have a Recognized Value equal to not less than one hundred
twenty-five percent (125%) of such Total Commitment.

         “Reserve Report” means an engineering analysis of the oil and gas
properties owned by Borrower and its Restricted Subsidiaries in form and
substance acceptable to Required Banks prepared by the Approved Petroleum
Engineer or reviewed and approved by the Approved Petroleum Engineer (with the
exception of the Reserve Reports required to be delivered on or before August 31
of each year pursuant to Section 5.1 or pursuant to any Special Determination
pursuant to Section 5.3 which may be prepared by Borrower’s in-house staff) in
accordance with customary and prudent practices in the petroleum engineering
industry and Financial Accounting Standards Board Statement 69.

         “Resignation and Appointment” has the meaning given such term in the
recitals hereto.

         “Restricted Payment” means (a) any Distribution by Borrower or any of
its Restricted Subsidiaries other than Distributions by such Restricted
Subsidiaries to Borrower, and (b) the retirement, redemption or prepayment prior
to the scheduled maturity by Borrower or a Restricted Subsidiary of Borrower of
Debt of Borrower or any Restricted Subsidiary of Borrower.

         “Restricted Payment Limit” means as of any date (the “measurement
date”) on and after the date of delivery to Banks of Borrower’s consolidated
financial statements required by Section 9.1(a) for the Fiscal Year ending
December 31, 2002, the sum of (i) $25,000,000, plus (ii) an amount equal to
twenty percent (20%) of Borrower’s Consolidated Free Cash Flow for the period
commencing January 1, 2003 and ending on the last day of the Fiscal Quarter most

20



--------------------------------------------------------------------------------


recently ended as of the measurement date for which Borrower’s consolidated
financial statements required by Section 9.1(b) (in the case of the first three
quarters of each Fiscal Year, and Section 9.1(a) in the case of the fourth
Fiscal Quarter of each Fiscal Year) have been delivered to Banks, plus (iii) an
amount equal to the net proceeds received by Borrower from and after January 1,
2003 from any issuance by Borrower of its common equity securities.

         “Restricted Subsidiary” means, as of the date hereof, SWAT, PBNR and
POC. “Restricted Subsidiary” shall also refer to any other Subsidiary of
Borrower which Required Banks and Borrower hereafter, in their sole discretion,
designate as a “Restricted Subsidiary;” provided, that, no Subsidiary of
Borrower will be a Restricted Subsidiary unless (a) one hundred percent (100%)
of its issued and outstanding capital stock has been pledged to Administrative
Agent to secure the Obligations pursuant to a Restricted Subsidiary Pledge
Agreement, and (b) it has executed a Restricted Subsidiary Guaranty.

         “Restricted Subsidiary Guaranty” means a Guaranty in the form of
Exhibit C attached hereto to be executed by each Restricted Subsidiary of
Borrower pursuant to which such Restricted Subsidiary shall guarantee payment
and performance of the Obligations.

         “Restricted Subsidiary Pledge Agreement” means a Pledge Agreement
substantially in the form of Exhibit B attached hereto to be executed by
Borrower or a Restricted Subsidiary pursuant to which Borrower or such
Restricted Subsidiary pledges the issued and outstanding capital stock of each
Restricted Subsidiary owned by Borrower or such Restricted Subsidiary of every
class to Administrative Agent to secure the Obligations.

         “Rollover Notice” has the meaning given such term in Section 3.5(c).

         “Schedule” means a “schedule” attached to this Agreement and
incorporated herein by reference, unless specifically indicated otherwise.

         “Section” refers to a “section” or “subsection” of this Agreement
unless specifically indicated otherwise.

         “Sole Lead Arranger” means BOCM in its capacity as sole lead arranger
for the credit facility hereunder or any successor thereto.

         “Special Determination” means any Determination of the Borrowing Base
pursuant to Section 5.3.

         “Subsidiary” means, for any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions (including that of a general partner) are at the time directly or
indirectly owned, collectively, by such Person and any Subsidiaries of such
Person. The term Subsidiary shall include Subsidiaries of Subsidiaries (and so
on).

         “SWAT” means SOCO Wattenberg Corporation, a Delaware corporation, which
is a wholly owned Subsidiary of Borrower.

21



--------------------------------------------------------------------------------


          “Syndication Agent” means Wachovia Bank, National Association or Wells
Fargo Bank, N.A., in its capacity as Syndication Agent for Banks hereunder or
any successor thereto, and “Syndication Agents” means Wachovia Bank, National
Association and Wells Fargo Bank, N.A., collectively, in their capacities as
Syndication Agents for Banks hereunder.

         “Taxes” means all taxes, assessments, filing or other fees, levies,
imposts, duties, deductions, withholdings, stamp taxes, interest equalization
taxes, capital transaction taxes, foreign exchange taxes or other charges, or
other charges of any nature whatsoever, from time to time or at any time imposed
by law or any federal, state or local governmental agency. “Tax” means any one
of the foregoing.

         “Termination Date” means January 28, 2007.

         “Total Commitment” means the aggregate of all Banks’ Commitments as
reduced or increased from time to time pursuant to the terms hereof; provided,
that, the Total Commitment shall never exceed the lesser of (i) the Borrowing
Base then in effect, or (ii) the Maximum Total Commitment Amount.

         “Tranche” means an Adjusted Base Rate Tranche or a Eurodollar Tranche
and “Tranches” means Adjusted Base Rate Tranches or Eurodollar Tranches or any
combination thereof.

         “Transferee” has the meaning given such term in Section 15.10(d)
hereof.

         “Type” means with reference to a Tranche, the characterization of such
Tranche as an Adjusted Base Rate Tranche or a Eurodollar Tranche based on the
method by which the accrual of interest on such Tranche is calculated.

         “Unrestricted Subsidiary” means any Subsidiary of Borrower which is not
a Restricted Subsidiary.

         SECTION 2.2         Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent with the most recent audited consolidated
financial statements of Borrower and its Consolidated Subsidiaries delivered to
Banks except for changes in which Borrower’s independent certified public
accountants concur and which are disclosed to Administrative Agent on the next
date on which financial statements are required to be delivered to Banks
pursuant to Section 9.1(a) and Section 9.1(b); provided that, unless Borrower
and Required Banks shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained in
Article XI are computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

         SECTION 2.3         Petroleum Terms. As and to the extent used herein,
the terms “proved reserves,” “proved developed reserves,” “proved developed
producing reserves,” “proved developed nonproducing reserves” and “proved
undeveloped reserves” have the

22



--------------------------------------------------------------------------------



 

meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.

         SECTION 2.4         Money. Unless expressly stipulated otherwise, all
references herein to “dollars,” “money,” “funds,” “payments,” “prepayments” or
similar financial or monetary terms, are references to currency of the United
States of America.

ARTICLE III
THE CREDIT FACILITIES

         SECTION 3.1         Commitment.

                  (a)         Each Bank severally agrees, subject to
Section 3.1(c), Section 7.1 and Section 7.2 and the other terms and conditions
set forth in this Agreement, to lend to Borrower from time to time during the
Credit Period amounts not to exceed in the aggregate at any one time
outstanding, the amount of such Bank’s Commitment reduced by an amount equal to
such Bank’s Letter of Credit Exposure. Each Borrowing shall (i) be in an
aggregate principal amount of $500,000 or any larger integral multiple of
$500,000 (except that any Adjusted Base Rate Borrowing may be in an amount equal
to the Availability (prior to giving effect to any such Adjusted Base Rate
Borrowing) at such time), and (ii) be made from each Bank ratably in accordance
with its respective Commitment Percentage. Subject to the foregoing limitations
and the other provisions of this Agreement, Borrower may borrow under this
Section 3.1(a), repay amounts borrowed under this Section 3.1(a) and request new
Borrowings under this Section 3.1(a). The Total Commitment as of the Closing
Date is the Initial Total Commitment and Administrative Agent has notified
Borrower of the Required Reserve Value for such Initial Total Commitment.

                  (b)         Administrative Agent, or such Bank designated by
Administrative Agent which (without obligation to do so) consents to the same
(“Letter of Credit Issuer”), will issue Letters of Credit, from time to time
prior to the date which is five (5) Domestic Business Days prior to the
Termination Date, upon request by Borrower, for the account of Borrower or any
Restricted Subsidiary designated by Borrower, so long as (i) the sum of (A) the
total Letter of Credit Exposure then existing, and (B) the amount of the
requested Letter of Credit does not exceed $10,000,000, and (ii) Borrower would
be entitled to a Borrowing under Section 3.1(a) and Section 3.1(c) in the amount
of the requested Letter of Credit. Not less than three (3) Domestic Business
Days prior to the requested date of issuance of any such Letter of Credit,
Borrower (and any Restricted Subsidiary of Borrower for whose account such
Letter of Credit is being issued) shall execute and deliver to Letter of Credit
Issuer, Letter of Credit Issuer’s customary letter of credit application. Each
Letter of Credit shall be in form and substance acceptable to Letter of Credit
Issuer. No Letter of Credit shall have an expiration date later than the earlier
of (i) the Termination Date, or (ii) one (1) year from the date of issuance.
Upon the date of issuance of a Letter of Credit, Letter of Credit Issuer shall
be deemed to have sold to each other Bank, and each other Bank shall be deemed
to have unconditionally and irrevocably purchased from Letter of Credit Issuer,
a non-recourse participation in the related Letter of Credit and Letter of
Credit Exposure equal to such Bank’s Commitment Percentage of such Letter of
Credit and Letter of Credit Exposure. Upon request of any Bank, but not less
often than quarterly, Administrative Agent shall provide notice to each Bank by
telephone, teletransmission

23



--------------------------------------------------------------------------------


or telex setting forth each Letter of Credit issued and outstanding pursuant to
the terms hereof and specifying the Letter of Credit Issuer, beneficiary and
expiration date of each such Letter of Credit, each Bank’s participation
percentage of each such Letter of Credit and the actual dollar amount of each
Bank’s participation held by Letter of Credit Issuer(s) thereof for such Bank’s
account and risk. If any Letter of Credit is presented for payment by the
beneficiary thereof, Administrative Agent shall cause an Adjusted Base Rate
Borrowing to be made from each Bank participating in such Letter of Credit and
Letter of Credit Exposure to reimburse Letter of Credit Issuer for the payment
under the Letter of Credit, whether or not Borrower would then be entitled to a
Borrowing pursuant to the terms hereof, and each Bank which participated in such
Letter of Credit and Letter of Credit Exposure shall be obligated to lend its
Commitment Percentage of such Adjusted Base Rate Borrowing. At the time of
issuance of each Letter of Credit, Borrower shall pay to Administrative Agent in
respect of such Letter of Credit (a) the applicable Letter of Credit Fee, and
(b) the applicable Letter of Credit Fronting Fee. Administrative Agent shall
distribute the Letter of Credit Fee payable upon the issuance of each Letter of
Credit to Banks in accordance with their respective Commitment Percentages, and
Administrative Agent shall distribute the Letter of Credit Fronting Fee to the
Letter of Credit Issuer which issued such Letter of Credit for its own account.
Any (y) material amendment or modification, or (z) renewal or extension of any
Letter of Credit shall be deemed to be the issuance of a new Letter of Credit
for purposes of this Section 3.1(b). Notwithstanding anything to the contrary
contained herein, Borrower shall pay to Administrative Agent in connection with
the issuance of each Letter of Credit and/or any amendment or modification of
any nature to any existing Letter of Credit, Administrative Agent’s usual and
customary fees for the issuance of, amendments or modifications to, and
processing of, Letters of Credit.

         Upon the occurrence of an Event of Default, and also on the date which
is five (5) Domestic Business Days prior to the Termination Date, Borrower
shall, on the next succeeding Domestic Business Day, deposit with Administrative
Agent such funds as Administrative Agent may request, up to a maximum amount
equal to the aggregate existing Letter of Credit Exposure of all Banks. Any
funds so deposited shall be held by Administrative Agent for the ratable benefit
of all Banks as security for the outstanding Letter of Credit Exposure and the
other Obligations, and Borrower will, in connection therewith, execute and
deliver such security agreements in form and substance satisfactory to
Administrative Agent which it may, in its discretion, require. As drafts or
demands for payment are presented under any Letter of Credit, Administrative
Agent shall apply such funds to satisfy such drafts or demands. When all Letters
of Credit have expired and the Obligations have been repaid in full (and the
Commitments of all Banks have terminated) or such Event of Default has been
cured to the satisfaction of Required Banks, Administrative Agent shall release
to Borrower any remaining funds deposited under this Section 3.1(b). Whenever
Borrower is required to make deposits under this Section 3.1(b) and fails to do
so on the day such deposit is due, Administrative Agent or any Bank may, without
notice to Borrower, make such deposit (whether by application of proceeds of any
collateral for the Obligations, by transfers from other accounts maintained with
any Bank or otherwise) using any funds then available to any Bank of Borrower,
and of its Restricted Subsidiaries, any guarantor, or any other Person liable
for all or any part of the Obligations.

         Notwithstanding anything to the contrary contained herein, Borrower
hereby unconditionally agrees to reimburse each Letter of Credit Issuer
immediately upon demand by such Letter of Credit Issuer, and in immediately
available funds, for any payment or

24



--------------------------------------------------------------------------------


disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it. Payment shall be made by Borrower with interest on the amount so
paid or disbursed by Letter of Credit Issuer from and including the date payment
is made under any Letter of Credit to and including the date of payment, at the
lesser of (i) the Maximum Lawful Rate, or (ii) the Default Rate. The obligations
of Borrower under this paragraph will continue until all Letters of Credit have
expired and all reimbursement obligations with respect thereto have been paid in
full by Borrower, and until all other Obligations shall have been paid in full.

                  (c)         No Bank will be obligated to lend to Borrower
under this Section 3.1 or incur Letter of Credit Exposure, and Borrower shall
not be entitled to borrow hereunder or obtain Letters of Credit hereunder
(i) during the existence of any Borrowing Base Deficiency, or (ii) in an amount
which would cause a Borrowing Base Deficiency. Nothing in this Section 3.1(c)
shall be deemed to limit any Bank’s obligation to fund its ratable share of
Adjusted Base Rate Borrowings with respect to its participation in Letters of
Credit made as a result of any drawing under any Letter of Credit.

         SECTION 3.2         Method of Borrowing.

                  (a)         In order to request any Borrowing hereunder,
Borrower shall hand deliver, telex or telecopy to Administrative Agent a duly
completed Request for Borrowing (herein so called) prior to 12:00 noon (Chicago,
Illinois time), (i) at least one (1) Domestic Business Day before the Borrowing
Date specified for a proposed Adjusted Base Rate Borrowing, and (ii) at least
three (3) Eurodollar Business Days before the Borrowing Date of a proposed
Eurodollar Borrowing. Each such Request for Borrowing shall be substantially in
the form of Exhibit D hereto, and shall specify:

              (i)      whether such Borrowing is to be an Adjusted Base Rate
Borrowing or a Eurodollar Borrowing;


              (ii)    the Borrowing Date of such Borrowing, which shall be a
Domestic Business Day in the case of an Adjusted Base Rate Borrowing, or a
Eurodollar Business Day in the case of a Eurodollar Borrowing;


              (iii)   the aggregate amount of such Borrowing; and


              (iv)    in the case of a Eurodollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.


                  (b)         Upon receipt of a Request for Borrowing described
in Section 3.2(a) above, Administrative Agent shall promptly notify each Bank of
the contents thereof and the amount of the Borrowing to be loaned by such Bank
pursuant thereto, and such Request for Borrowing shall not thereafter be
revocable by Borrower.

                  (c)         Not later than 12:00 noon (Chicago, Illinois time)
on the date of each Borrowing, each Bank shall make available its Commitment
Percentage of such Borrowing, in Federal or other funds immediately available in
Chicago, Illinois to Administrative Agent at its address set forth on Schedule
2.1 hereto. Notwithstanding the foregoing, if Borrower delivers to
Administrative Agent a Request for Borrowing prior to 10:00 a.m. (Chicago,
Illinois time) on a

25



--------------------------------------------------------------------------------


Domestic Business Day requesting an Adjusted Base Rate Borrowing on such day,
each Bank shall use its best efforts to make available to Administrative Agent
its Commitment Percentage of such Borrowing by 1:00 p.m. (Chicago, Illinois
time) on the same day. Unless Administrative Agent determines that any
applicable condition specified in Section 7.2 has not been satisfied,
Administrative Agent will make the funds so received from Banks available to
Borrower at Administrative Agent’s aforesaid address.

         SECTION 3.3         Method of Requesting Letters of Credit.

                  (a)         In order to request any Letter of Credit
hereunder, Borrower shall hand deliver, telex or telecopy to Administrative
Agent a duly completed Request for Letter of Credit (herein so called) prior to
12:00 noon (Chicago, Illinois time) at least three (3) Domestic Business Days
before the date specified for issuance of such Letter of Credit. Each Request
for Letter of Credit shall be substantially in the form of Exhibit E hereto,
shall be accompanied by the applicable Letter of Credit Issuer’s duly completed
and executed letter of credit application and agreement and shall specify:

              (i)      the requested date for issuance of such Letter of Credit;


              (ii)    the terms of such requested Letter of Credit, including
the name and address of the beneficiary, the stated amount, the expiration date
and the conditions under which drafts under such Letter of Credit are to be
available; and


              (iii)   the purpose of such Letter of Credit.


                  (b)         Upon receipt of a Request for Letter of Credit
described in Section 3.3(a) above, Administrative Agent shall promptly notify
each Bank and the proposed Letter of Credit Issuer of the contents thereof,
including the amount of the requested Letter of Credit, and such Request for
Letter of Credit shall not thereafter be revocable by Borrower.

                  (c)         No later than 12:00 noon (Chicago, Illinois time)
on the date each Letter of Credit is requested, unless Administrative Agent or
the applicable Letter of Credit Issuer determines that any applicable condition
precedent set forth in Section 7.2 hereof has not been satisfied, the applicable
Letter of Credit Issuer will issue and deliver such Letter of Credit pursuant to
the instructions of Borrower.

         SECTION 3.4         Notes. Each Bank’s Commitment Percentage of the
Loan shall be evidenced by a single Note payable to the order of such Bank in an
amount equal to such Bank’s Commitment Percentage of the Maximum Total
Commitment Amount.

         SECTION 3.5         Interest Rates; Payments.

                  (a)         The principal amount of the Loan outstanding from
day to day which is the subject of an Adjusted Base Rate Tranche shall bear
interest at a rate per annum equal to the sum of the Applicable Margin plus the
Adjusted Base Rate in effect from day to day; providedthat, in no event shall
the rate charged hereunder or under the Notes exceed the Maximum Lawful Rate.
Interest on any portion of the principal of the Loan subject to an Adjusted Base
Rate Tranche shall be payable as it accrues on each Quarterly Date and on the
Termination Date.

26



--------------------------------------------------------------------------------


                   (b)         The principal amount of the Loan outstanding from
day to day which is the subject of a Eurodollar Tranche shall bear interest for
the Interest Period applicable thereto at a rate per annum equal to the sum of
the Applicable Margin plus the applicable Adjusted Eurodollar Rate; provided,
that, in no event shall the rate charged hereunder or under the Notes exceed the
Maximum Lawful Rate. Interest on any portion of the principal of the Loan
subject to a Eurodollar Tranche having an Interest Period of one (1), two (2) or
three (3) months shall be payable on the last day of the Interest Period
applicable thereto. Interest on any portion of the principal of the Loan subject
to a Eurodollar Tranche having an Interest Period of six (6) months shall be
payable on the last day of the Interest Period applicable thereto and on each
Quarterly Date during such Interest Period.

                  (c)         So long as no Default or Event of Default shall be
continuing, subject to the provisions of this Section 3.5, Borrower shall have
the option of having all or any portion of the principal outstanding under the
Loan borrowed by it be the subject of an Adjusted Base Rate Tranche or one (1)
or more Eurodollar Tranches, which shall bear interest at rates based upon the
Adjusted Base Rate and the Adjusted Eurodollar Rate, respectively (each such
option is referred to herein as an “Interest Option”); provided, that, each
Eurodollar Tranche shall be in a minimum amount of $500,000 and shall be in an
amount which is an integral multiple of $500,000. Each change in an Interest
Option made pursuant to this Section 3.5(c) shall be deemed both a payment in
full of the portion of the principal of the Loan which was the subject of the
Adjusted Base Rate Tranche or Eurodollar Tranche from which such change was made
and a Borrowing (notwithstanding that the unpaid principal amount of the Loan is
not changed thereby) of the portion of the principal of the Loan which is the
subject of the Adjusted Base Rate Tranche or Eurodollar Tranche into which such
change was made. Prior to the termination of each Interest Period with respect
to each Eurodollar Tranche, Borrower shall give written notice (a “Rollover
Notice”) in the form of Exhibit F attached hereto to Administrative Agent of the
Interest Option which shall be applicable to such portion of the principal of
the Loan upon the expiration of such Interest Period. Such Rollover Notice shall
be given to Administrative Agent at least one (1) Domestic Business Day, in the
case of an Adjusted Base Rate Tranche selection, and three (3) Eurodollar
Business Days, in the case of a Eurodollar Tranche selection, prior to the
termination of the Interest Period then expiring. If Borrower shall specify a
Eurodollar Tranche, such Rollover Notice shall also specify the length of the
succeeding Interest Period (subject to the provisions of the definitions of such
term), selected by Borrower. Each Rollover Notice shall be irrevocable and
effective upon notification thereof to Administrative Agent. If the required
Rollover Notice shall not have been timely received by Administrative Agent,
Borrower shall be deemed to have elected that the principal of the Loan subject
to the Interest Period then expiring be the subject of an Adjusted Base Rate
Tranche upon the expiration of such Interest Period and Borrower will be deemed
to have given Administrative Agent notice of such election. Subject to the
limitations set forth in this Section 3.5(c) on the minimum amount of Eurodollar
Tranches, Borrower shall have the right to convert each Adjusted Base Rate
Tranche to a Eurodollar Tranche by giving Administrative Agent a Rollover Notice
of such election at least three (3) Eurodollar Business Days prior to the date
on which Borrower elects to make such conversion (a “Conversion Date”). The
Conversion Date selected by Borrower shall be a Eurodollar Business Day.
Notwithstanding anything in this Section 3.5 to the contrary, no portion of the
principal of the Loan which is the subject of an Adjusted Base Rate Tranche may
be converted to a Eurodollar Tranche and no Eurodollar Tranche may be continued
as such when any Default or Event of Default has occurred and is continuing, but
each

27



--------------------------------------------------------------------------------


such Tranche shall be automatically converted to an Adjusted Base Rate Tranche
on the last day of each applicable Interest Period. In no event shall more than
four (4) Interest Options be in effect with respect to the Loan at any time.

                  (d)         Notwithstanding anything to the contrary set forth
in Section 3.5(a) or Section 3.5(b) above, all overdue principal of and, to the
extent permitted by law, overdue interest on the Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the
lesser of (a) the Default Rate, and (b) the Maximum Lawful Rate.

                  (e)         Administrative Agent shall determine each interest
rate applicable to the Loan in accordance with the terms hereof. Administrative
Agent shall promptly notify Borrower and Banks by telex, telecopy or cable of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

                  (f)         Notwithstanding the foregoing, if at any time the
rate of interest calculated with reference to the Adjusted Base Rate or the
Eurodollar Rate hereunder (the “contract rate”) is limited to the Maximum Lawful
Rate, any subsequent reductions in the contract rate shall not reduce the rate
of interest on the Loan below the Maximum Lawful Rate until the total amount of
interest accrued equals the amount of interest which would have accrued if the
contract rate had at all times been in effect. In the event that at maturity
(stated or by acceleration), or at final payment of any Note, the total amount
of interest paid or accrued on such Note is less than the amount of interest
which would have accrued if the contract rate had at all times been in effect
with respect thereto, then at such time, to the extent permitted by law,
Borrower shall pay to the holder of such Note an amount equal to the difference
between (i) the lesser of the amount of interest which would have accrued if the
contract rate had at all times been in effect and the amount of interest which
would have accrued if the Maximum Lawful Rate had at all times been in effect,
and (ii) the amount of interest actually paid on such Note.

                  (g)         Interest payable on the principal of any portion
of the Loan subject to a Eurodollar Tranche shall be computed based on the
number of actual days elapsed assuming that each calendar year consisted of 360
days. Interest payable on the principal of any portion of the Loan subject to an
Adjusted Base Rate Tranche shall be computed based on the number of actual days
elapsed and based on the actual number of days in the calendar year for which
accrued interest is being computed.

                  (h)         Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of each Bank, the then unpaid principal
amount of the Loan owing to each Bank on the Termination Date (or on such
earlier date on which the Loan becomes due and payable pursuant to Article XII).
Borrower hereby further unconditionally agrees to pay interest on the unpaid
principal amount of the Loan from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in this Section 3.5.

         SECTION 3.6         Mandatory Prepayments. Upon the occurrence of any
Borrowing Base Deficiency, Borrower shall make the mandatory prepayments of the
Loan required by Section 5.4 hereof.

28



--------------------------------------------------------------------------------


         SECTION 3.7         Voluntary Prepayments. Borrower may, subject to
Section 14.5 and the other provisions of this Agreement, prepay the principal of
the Loan in whole or in part. Any partial prepayment shall be in a minimum
amount of $500,000 and shall be in an integral multiple of $500,000.

         SECTION 3.8         Mandatory Termination of Commitments; Termination
Date and Maturity. The Commitment of each Bank shall terminate on the
Termination Date (or on such earlier date on which such Commitments are
terminated pursuant to Article XII). The outstanding principal balance of the
Loan, all accrued but unpaid interest thereon, all accrued but unpaid fees
hereunder and under the other Loan Papers, and all other Obligations shall be
due and payable in full on the Termination Date (or on such earlier date on
which the Loan becomes due and payable pursuant to Article XII).

         SECTION 3.9         Voluntary Reduction of Total Commitment. Borrower
may, once during each period between Periodic Determinations, by notice to
Administrative Agent not less than three (3) Domestic Business Day prior to the
effective date of any such reduction, reduce the Total Commitment (and thereby
reduce the Commitment of each Bank ratably in accordance with such Bank’s
Commitment Percentage) in amounts not less than $10,000,000 or any larger
multiple of $5,000,000. On the effective date of any such reduction in the Total
Commitment, Borrower shall, to the extent required as a result of such
reduction, make a principal payment on the Loan in an amount sufficient to cause
the Outstanding Credit to be equal to or less than the Total Commitment as
thereby reduced. Notwithstanding the foregoing, Borrower shall not be permitted
to voluntarily reduce the Total Commitment (a) if, as a result of such
reduction, Borrower would be required to prepay all or any portion of the
principal amount of any Eurodollar Tranche prior to the last day of the Interest
Period applicable thereto, or (b) to an amount less than the aggregate Letter of
Credit Exposure of all Banks.

         SECTION 3.10         Voluntary Increase of Total Commitment. So long as
no Default or Event of Default has occurred and is continuing, Borrower shall
have the right to increase the Total Commitment by increasing the existing
Commitments and/or obtaining additional Commitments (the amount of such increase
is herein called the “Increase”), either from (a) one or more of the Banks, or
(b) another financial institution provided that (i) Borrower shall have notified
Administrative Agent in writing of the amount of the Increase and Administrative
Agent shall have notified Borrower and Banks of the Required Reserve Value for
the Total Commitment as increased by the Increase, (ii) each Bank shall have had
the option to increase its Commitment up to its pro rata share (such pro rata
share to be computed prior to the addition of any new Bank under the terms of
this Section 3.10 and Section 15.10(f) hereof) of the Increase within ten (10)
days following receipt of notice from Administrative Agent pursuant to
clause (i) above, (iii) Administrative Agent shall have approved any new Bank,
(iv) any such new Bank shall have assumed all of the rights and obligations of a
“Bank” hereunder, (v) the procedure described in Section 15.10(f) shall have
been complied with, (vi) first and prior Liens (subject only to Permitted
Encumbrances) shall have been created by Mortgages in favor of Administrative
Agent encumbering the Minimum Value of the oil and gas properties owned by
Borrower and its Restricted Subsidiaries after giving effect to the Increase and
based upon the new Required Reserve Value as described in clause (i) above, and
(vii) after giving effect to the Increase, the Total Commitment shall not exceed
the Borrowing Base then in effect.

29



--------------------------------------------------------------------------------


         SECTION 3.11         Application of Payments. Each repayment pursuant
to Section 3.6, Section 3.7, Section 3.8, Section 3.9 and Section 5.4 shall be
made together with accrued interest to the date of payment, and shall be applied
to payment of the Loan in accordance with Section 4.2 and the other provisions
of this Agreement.

         SECTION 3.12         Commitment Fee. On the Termination Date and on
each Quarterly Date prior to the Termination Date, commencing on March 31, 2003,
Borrower shall pay to Administrative Agent, for the ratable benefit of each
Bank, a commitment fee equal to the Commitment Fee Percentage (computed on the
basis of actual days elapsed and as if each calendar year consisted of 360 days)
of the average daily Availability for the Fiscal Quarter (or portion thereof)
ending on such date.

         SECTION 3.13         Agency and Other Fees. Borrower shall pay to
Administrative Agent and its Affiliates such fees and other amounts as Borrower
shall be required to pay to Administrative Agent and its Affiliates from time to
time pursuant to any separate agreement between Borrower and Administrative
Agent or any of its Affiliates setting forth the compensation to be paid to
Administrative Agent and its Affiliates in consideration for acting as
Administrative Agent hereunder and for providing other services in connection
with the credit facilities provided pursuant hereto. Such fees and other amounts
shall be retained by Administrative Agent and its Affiliates, and no Bank (other
than Administrative Agent) shall have any interest therein.

ARTICLE IV
GENERAL PROVISIONS

         SECTION 4.1         Delivery and Endorsement of Notes. On or before the
Closing Date, Administrative Agent shall deliver to each Bank the Note payable
to such Bank. Each Bank may endorse (and prior to any transfer of its Note shall
endorse) on the schedule attached to its Note appropriate notations to evidence
the date and amount of each advance of funds made by it in respect of any
Borrowing, the Interest Period applicable thereto, and the date and amount of
each payment of principal received by such Bank with respect to the Loan;
provided, that, the failure by any Bank to so endorse its Note shall not affect
the liability of Borrower for the repayment of all amounts outstanding under
such Notes together with interest thereon. Each Bank is hereby irrevocably
authorized by Borrower to endorse its Note and to attach to and make a part of
any Note a continuation of any such schedule as required.

         SECTION 4.2         General Provisions as to Payments.

                  (a)         Borrower shall make each payment of principal of,
and interest on, the Loan and all fees payable by Borrower hereunder not later
than 12:00 noon (Chicago, Illinois time) on the date when due, in Federal or
other funds immediately available in Chicago, Illinois, to Administrative Agent
at its address set forth on Schedule 2.1 hereto. Administrative Agent will
promptly (and if such payment is received by Administrative Agent by 10:00 a.m.
(Chicago, Illinois time), and otherwise if reasonably possible, on the same
Domestic Business Day) distribute to each Bank its Commitment Percentage of each
such payment received by Administrative Agent for the account of Banks. Whenever
any payment of principal of, or interest on, that portion of the Loan subject to
an Adjusted Base Rate Tranche or of fees shall be

30



--------------------------------------------------------------------------------


due on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day (subject to the
definition of Interest Period). Whenever any payment of principal of, or
interest on, that portion of the Loan subject to a Eurodollar Tranche shall be
due on a day which is not a Eurodollar Business Day, the date for payment
thereof shall be extended to the next succeeding Eurodollar Business Day
(subject to the definition of Interest Period). If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time. Borrower hereby authorizes Administrative
Agent to charge from time to time against Borrower’s account or accounts with
Administrative Agent any amount then due by Borrower.

                  (b)         Prior to the occurrence of an Event of Default,
all principal payments received by Banks with respect to the Loan shall be
applied first to Eurodollar Tranches outstanding under the Loan with Interest
Periods ending on the date of such payment, then to the Adjusted Base Rate
Tranches outstanding under the Loan, and then to Eurodollar Tranches outstanding
under the Loan next maturing until such principal payment is fully applied.

                  (c)         After the occurrence of an Event of Default, all
amounts collected or received by Administrative Agent or any Bank from Borrower
and its Restricted Subsidiaries or in respect of any of the assets of Borrower
or any of its Restricted Subsidiaries shall be applied first to the payment of
all proper costs incurred by Administrative Agent in connection with the
collection thereof (including reasonable expenses and disbursements of counsel
to Administrative Agent), second to the payment of all proper costs incurred by
Banks in connection with the collection thereof (including reasonable expenses
and disbursements of counsel to Banks), third to the reimbursement of any
advances made by Banks to effect performance of any unperformed covenants of
Borrower or any of its Restricted Subsidiaries under any of the Loan Papers,
fourth to the payment of any unpaid fees required pursuant to Section 3.13,
fifth to the payment of any unpaid fees required pursuant to Section 3.1(b) and
Section 3.12, sixth to each Bank pro rata for application to the Obligations
owing to it, and seventh to establish the deposits required by Section 3.1(b) if
any. All payments received by a Bank after the occurrence of an Event of Default
for application to the principal of the Loan pursuant to this Section 4.2(c)
shall be applied by such Bank in the manner provided in Section 4.2(b).

ARTICLE V
BORROWING BASE

         SECTION 5.1         Reserve and Related Asset Report; Proposed
Borrowing Base. The aggregate amount of credit available to Borrower under this
Agreement shall be limited by a Borrowing Base (herein so called) which shall be
determined by Banks at the times and in accordance with the standards and
procedures set forth in this Article V. As soon as available and in any event by
March 31 and August 31 of each year commencing March 31, 2003, Borrower shall
deliver to each Bank a Reserve Report and Related Asset Report prepared as of
the immediately preceding December 31 and June 30, respectively; provided, that
Borrower shall not be required to deliver a Related Asset Report unless Borrower
intends to request Administrative Agent and Banks to take the value of Related
Assets into account for purposes of establishing the Borrowing Base. On or
before each April 10 and October 10 of each year

31



--------------------------------------------------------------------------------




 

commencing April 10, 2003, Borrower shall notify each Bank of the Borrowing Base
that Borrower requests for the period commencing on the next Determination Date.

         SECTION 5.2         Periodic Determination of Borrowing Base. Based in
part on the Reserve Reports and Related Asset Reports delivered pursuant to
Section 5.1, Administrative Agent shall, not later than ten (10) days prior to
each Determination Date commencing with the Determination Date falling on May 1,
2003 (or such date promptly thereafter as reasonably possible based on the
engineering and other information available to Banks), submit a proposed
Borrowing Base to become effective on such Determination Date to Banks for their
approval. In the event Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, fail to promptly approve such proposed Borrowing
Base, Administrative Agent shall propose one or more alternative Borrowing Bases
to Banks and shall consult with Banks regarding the proposed Borrowing Base
until such time as Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, approve a Borrowing Base proposed by
Administrative Agent. Promptly upon the approval by Required Banks, or all Banks
in the event of a proposed increase in the Borrowing Base to become effective on
a Determination Date (or such date promptly thereafter as reasonably possible
based on the engineering and other information available to Banks),
Administrative Agent shall provide written notice to Borrower of the amount of
such Borrowing Base and the Required Reserve Value for the Total Commitment then
in effect. In the event Administrative Agent and Required Banks, or all Banks in
the event of a proposed increase in the Borrowing Base, fail to approve a
Borrowing Base (and notify Borrower of the amount thereof) on or prior to any
applicable Determination Date (or such date promptly thereafter as reasonably
possible based on the engineering and other information available to Banks), the
Borrowing Base (and the Required Reserve Value) in effect prior to such
Determination Date shall remain in effect thereafter until such time as
Administrative Agent and Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, approve such Borrowing Base (which shall each
become effective immediately upon notice to Borrower from Administrative Agent
setting forth the amount thereof). Any determination of a proposed Borrowing
Base and/or the Required Reserve Value by Administrative Agent and any decision
by Banks regarding the approval or disapproval of any Borrowing Base shall be
made by Administrative Agent and Banks in their sole discretion in accordance
with their respective standards for oil and gas loans, which may vary between
Administrative Agent and Banks and from Bank to Bank. Without limiting the right
of Administrative Agent to propose the amount of any Borrowing Base (or
determine the amount of any Required Reserve Value) or the right of Banks to
approve or disapprove such proposed Borrowing Base in their sole discretion,
Borrower acknowledges and agrees that subject to Administrative Agent’s and
Banks’ consistent application of their respective standards for similar loans,
Administrative Agent and Banks (i) may make such assumptions regarding
appropriate existing and projected pricing for hydrocarbons as they deem
appropriate in their sole discretion, (ii) may make such assumptions regarding
projected rates and quantities of future production of hydrocarbons from oil and
gas properties and Related Assets owned by Borrower and its Restricted
Subsidiaries as they deem appropriate in their sole discretion, (iii) may
consider the projected cash requirements of Borrower and its Subsidiaries,
including, without limitation, debt service and lease obligations of Borrower
and its Subsidiaries, (iv) will not consider any asset other than oil and gas
reserves and Related Assets, (v) will not consider any asset owned by an entity
other than Borrower and its Restricted Subsidiaries, and (vi) may make such
other assumptions, considerations and exclusions as each Bank deems appropriate
in the exercise of its sole discretion.

32



--------------------------------------------------------------------------------

          SECTION 5.3         Special Determination of Borrowing Base. In
addition to the redeterminations of the Borrowing Base pursuant to Section 5.2,
Borrower and Required Banks may each request a Special Determination of the
Borrowing Base once in each Fiscal Year. In the event Required Banks request
such a Special Determination, Administrative Agent shall promptly deliver notice
of such request to Borrower, and Borrower shall, within ten (10) days following
the date of such request, deliver to Banks a Related Asset Report and a Reserve
Report prepared as of the last day of the calendar month preceding the date of
such request. In the event Borrower requests a Special Determination, Borrower
shall deliver written notice of such request to Banks which shall include (i) a
Related Asset Report and a Reserve Report prepared as of a date not more than
thirty (30) days prior to the date of such request, and (ii) the amount of the
Borrowing Base requested by Borrower and to become effective on the
Determination Date applicable to such Special Determination. Upon receipt of
such Reserve Report and Related Asset Report, Administrative Agent shall,
subject to approval of Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, redetermine the Borrowing Base in accordance
with the procedure set forth in Section 5.2 which Borrowing Base shall become
effective on the Determination Date applicable to such Special Determination (or
as soon thereafter as Administrative Agent and Required Banks, or all Banks in
the event of a proposed increase in the Borrowing Base, approve such Borrowing
Base and provide notice thereof to Borrower).

          SECTION 5.4         Borrowing Base Deficiency. If a Borrowing Base
Deficiency exists at any time, Borrower shall, within ninety (90) days following
the date such Borrowing Base Deficiency first occurs, at its option, either
(a) make a prepayment of principal on the Loan in an amount sufficient to
eliminate such Borrowing Base Deficiency, and if such Borrowing Base Deficiency
cannot be eliminated by prepaying the Loan in full (as a result of outstanding
Letter of Credit Exposure), Borrower shall also deposit with Administrative
Agent sufficient funds to be held by Administrative Agent as security for
outstanding Letter of Credit Exposure in the manner contemplated by
Section 3.1(b) as necessary to eliminate such Borrowing Base Deficiency,
(b) submit additional oil and gas properties owned by Borrower and its
Restricted Subsidiaries for consideration in connection with the determination
of the Borrowing Base which Administrative Agent and Required Banks deem
sufficient in their sole discretion to eliminate such Borrowing Base Deficiency,
or (c) take such other action as Administrative Agent and Required Banks shall
deem appropriate in their sole discretion to eliminate such Borrowing Base
Deficiency.

          SECTION 5.5         Initial Borrowing Base. Notwithstanding anything
contained herein to the contrary, the Borrowing Base in effect during the period
from the Closing Date until the date of the first Special or Periodic
Determination after the Closing Date shall be the Initial Borrowing Base.

ARTICLE VI
COLLATERAL AND GUARANTEES

          SECTION 6.1         Collateral.

                  (a)         The Obligations shall be secured by first and
prior Liens (subject only to Permitted Encumbrances) covering and encumbering
(i) the Minimum Value of the oil and gas

33



--------------------------------------------------------------------------------

 

properties owned by Borrower and its Restricted Subsidiaries, (ii) all Related
Assets (to the extent Borrower has requested that the value of such Related
Assets be taken into account by Administrative Agent and Required Banks for
purposes of establishing the Borrowing Base), and (iii) one hundred percent
(100%) of the issued and outstanding Equity of each Restricted Subsidiary of
Borrower. On the Closing Date, Borrower shall (A) deliver to Administrative
Agent for the ratable benefit of each Bank, Mortgages and Assignment and
Amendments to Mortgages in form and substance acceptable to Administrative Agent
and duly executed by Borrower and/or its Restricted Subsidiaries, together with
such other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 and UCC-3 financing statements (each duly
authorized and executed, as applicable) as Administrative Agent shall deem
necessary or appropriate to grant, evidence and perfect first and prior Liens in
the oil and gas properties and other interests of Borrower and its Restricted
Subsidiaries required by this Section 6.1(a), (B) execute and deliver to
Administrative Agent (1) a Restricted Subsidiary Pledge Agreement, and (2) such
UCC-1 and UCC-3 financing statements as Administrative Agent shall request to
fully evidence and perfect the Liens created by such Restricted Subsidiary
Pledge Agreement, and (C) deliver to Administrative Agent (to the extent not
previously delivered pursuant to the terms of the Existing Chase Credit
Agreement) the certificate(s) evidencing the issued and outstanding Equity of
SWAT, PBNR and POC, duly endorsed or accompanied by appropriate blank stock
powers. Borrower hereby authorizes Administrative Agent, and its agents,
successors and assigns, to file any and all necessary financing statements under
the Uniform Commercial Code, assignments and/or continuation statements as
necessary from time to time (in Administrative Agent’s sole discretion) to
perfect (or continue perfection of) the Liens granted pursuant to the Loan
Papers.

                  (b)         On or before each Determination Date after the
Closing Date, prior to each Increase, and at such other times as Administrative
Agent or Required Banks shall request, Borrower and its Restricted Subsidiaries
shall execute and deliver to Administrative Agent, for the ratable benefit of
each Bank, Mortgages in form and substance acceptable to Administrative Agent
and duly executed by Borrower and any such Restricted Subsidiary (as applicable)
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements (each
duly authorized and executed) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect the Liens required by Section 6.1(a)
preceding with respect to the Minimum Value of all oil and gas properties and
Related Assets acquired by Borrower and its Restricted Subsidiaries subsequent
to the last date on which Borrower or any such Restricted Subsidiary was
required to execute and deliver Mortgages pursuant to this Section 6.1(b), or
which, for any other reason are not the subject of valid, enforceable, perfected
first priority Liens (subject only to Permitted Encumbrances) in favor of
Administrative Agent for the ratable benefit of Banks.

                  (c)         At any time Borrower or any of its Subsidiaries is
required to execute and deliver Mortgages and/or Assignments and Amendments to
Mortgages to Administrative Agent pursuant to this Section 6.1, Borrower shall
also deliver to Administrative Agent such opinions of counsel (including, if so
requested, title opinions, and in each case addressed to Administrative Agent)
and other evidence of title as Administrative Agent shall deem necessary or
appropriate to verify (i) Borrower’s or such Subsidiary’s title to the Minimum
Value of the oil and gas properties which are subject to such Mortgages, and
(ii) the validity, perfection and priority of the Liens created by such
Mortgages (as amended by the Assignments and

34



--------------------------------------------------------------------------------

Amendments to Mortgages, as applicable) and such other matters regarding such
Mortgages as Administrative Agent shall reasonably request.

                  (d)         To the extent required by the terms of
Section 6.1(a)(iii), Borrower or any Restricted Subsidiary (as applicable) shall
execute and deliver to Administrative Agent a Restricted Subsidiary Pledge
Agreement together with (i) all certificates (or other evidence acceptable to
Administrative Agent) evidencing the issued and outstanding Equity of any such
Restricted Subsidiary of every class owned by Borrower or such Restricted
Subsidiary (as applicable) which shall be duly endorsed or accompanied by stock
powers executed in blank (as applicable), and (ii) such UCC-1 financing
statements as Administrative Agent shall deem necessary or appropriate to grant,
evidence and perfect the Liens required by Section 6.1(a)(iii) in the issued and
outstanding Equity of each such Restricted Subsidiary.

          SECTION 6.2         Guarantees.     Payment and performance of the
Obligations shall be fully guaranteed by each Restricted Subsidiary of Borrower
pursuant to a Restricted Subsidiary Guarantee. On the Closing Date, Borrower
shall deliver to Administrative Agent Restricted Subsidiary Guarantees duly
authorized and executed by SWAT, PBNR and POC.

ARTICLE VII
CONDITIONS TO BORROWINGS

          SECTION 7.1         Restatement of Existing Chase Credit
Agreement/Conditions to Initial Extension of Credit. Borrower hereby
acknowledges that Administrative Agent and each Bank have relied on the
documents, instruments, agreements and actions referred to in this Article VII
in amending and restating the Existing Chase Credit Agreement on the terms set
forth herein, and but for Borrower’s execution and/or delivery and/or
performance (as applicable) of the documents, instruments, agreements,
conditions and obligations referred to in this Article VII, Banks and Agents
would not have amended and restated the Existing Chase Credit Agreement on the
terms set forth herein. The obligation of each Bank to loan its Commitment
Percentage of the initial Borrowing hereunder, and the obligation of
Administrative Agent to issue (or cause another Bank to issue), the initial
Letter of Credit issued hereunder is subject to the satisfaction of each of the
following conditions:

                  (a)         Closing Deliveries. Administrative Agent shall
have received each of the following documents, instruments and agreements, each
of which shall be in form and substance and executed in such counterparts as
shall be acceptable to Administrative Agent and Required Banks and each of which
shall, unless otherwise indicated, be dated the date hereof:

              (i)      a Note payable to the order of each Bank, each in the
amount of such Bank’s Commitment Percentage of the Maximum Total Commitment
Amount, duly executed by Borrower;


              (ii)    the Mortgages and Assignments and Amendments to Mortgages
to be executed on the Closing Date pursuant to Section 6.1(a), duly executed and
delivered by Borrower and each Restricted Subsidiary (as applicable), together
with such other assignments, conveyances, amendments, agreements and other
writings, including,


35



--------------------------------------------------------------------------------

 


without limitation, UCC-1 and UCC-3 financing statements, in form and substance
satisfactory to Administrative Agent;

              (iii)   Restricted Subsidiary Guarantees duly executed by SWAT,
PBNR and POC;


              (iv)    a Restricted Subsidiary Pledge Agreement duly executed by
Borrower together with (A) to the extent not previously delivered pursuant to
the terms of the Existing Chase Credit Agreement, certificates evidencing one
hundred percent of the issued and outstanding Equity of SWAT, PBNR and POC of
every class (all certificates delivered pursuant to this Section 7.1(a)(iv)
shall be duly endorsed or accompanied by duly executed blank stock powers), and
(B) such financing statements executed by Borrower as Administrative Agent shall
request to perfect the Liens granted pursuant to such Restricted Subsidiary
Pledge Agreement;


              (v)      Certificates of Ownership Interests substantially in the
form of Exhibit H, duly executed and delivered by an Authorized Officer of
Borrower, SWAT, PBNR and/or POC, as applicable;


              (vi)    an opinion of Dorsey & Whitney, LLP, counsel for Borrower,
favorably opining as to such matters as Administrative Agent or Required Banks
may request;


              (vii)   a certificate dated the Closing Date executed by an
Authorized Officer of Borrower stating that (A) the representations and
warranties of Borrower contained in this Agreement and the other Loan Papers are
true and correct in all respects, (B) no Default or Event of Default has
occurred which is continuing, and (C) all conditions set forth in this
Section 7.1 and Section 7.2 have been satisfied;


              (viii)  such resolutions, certificates and other documents
relating to the existence of the Companies, the corporate authority for the
execution, delivery and performance of this Agreement, the Notes, the Mortgages,
the other Loan Papers, and certain other matters relevant hereto, in form and
substance satisfactory to Administrative Agent, which resolutions, certificates
and documents include resolutions of the directors of each of the Companies
authorizing the execution, delivery and performance of the Loan Papers and
certificates of incumbency for each Company;


              (ix)    such UCC-11 search reports as Administrative Agent shall
require, prepared as of a date not more than twenty (20) days prior to the
Closing Date, conducted in such jurisdictions and reflecting such names as
Administrative Agent shall request;


              (x)      an opinion of Dorsey & Whitney, LLP, special Colorado
counsel for Borrower dated the Closing Date, favorably opining as to the
enforceability of the Mortgages and Assignments and Amendments to Mortgages in
Colorado and otherwise in form and substance satisfactory to Administrative
Agent and Banks;


              (xi)    an opinion of Spradling, Alpern & Gum, L.L.P., special
Oklahoma counsel for Administrative Agent dated the Closing Date, favorably
opining as to the


36



--------------------------------------------------------------------------------

  enforceability of the Mortgages and Assignments and Amendments to Mortgages in
Oklahoma and otherwise in form and substance satisfactory to Administrative
Agent and Banks;


              (xii)   a report or reports in form, scope and detail acceptable
to Administrative Agent from environmental engineering firms acceptable to
Administrative Agent setting forth the results of a review of Borrower’s and its
Restricted Subsidiaries’ (as applicable) oil and gas properties and operations,
which report(s) shall not reflect the existence of facts or circumstances which
would constitute a material violation of any Applicable Environmental Law or
which are likely to result in a material liability to any Company; and


              (xiii)  certificates from Borrower’s insurance broker setting
forth the insurance maintained by Borrower and its Subsidiaries, stating that
such insurance is adequate and complies with the requirements of Section 9.6.


                  (b)         Closing Transactions. Subject only to the
disbursement and application of the initial Borrowing, the Closing Transactions
shall have occurred (or Administrative Agent shall be satisfied that such
transactions will occur simultaneously therewith).

                  (c)         Title Review. Administrative Agent or its counsel
shall have completed a review of title to the Minimum Value of the oil and gas
properties of Borrower and its Restricted Subsidiaries and such review shall not
have revealed any condition or circumstance which would reflect that the
representations and warranties contained in Section 8.9 hereof are inaccurate in
any respect.

                  (d)         No Material Adverse Change. In the sole discretion
of each Bank, no material adverse change shall have occurred in the assets,
liabilities, financial condition or prospects of any of the Companies.

                  (e)         No Legal Prohibition. The transactions
contemplated by this Agreement and the other Loan Papers shall be permitted by
applicable law and regulation and shall not subject Agents, any Bank, Borrower
or any of its Subsidiaries to any material adverse change in their assets,
liabilities, financial condition or prospects.

                  (f)         No Litigation. No litigation, arbitration or
similar proceeding shall be pending which calls into question the validity or
enforceability of this Agreement or the other Loan Papers.

                  (g)         Closing Fees. Borrower shall have paid to
Administrative Agent any fees payable to Administrative Agent pursuant to
Section 3.13, and shall have paid to Administrative Agent, for the benefit of
each Bank, all upfront and other fees payable to such Bank prior to the initial
Borrowing hereunder in connection with the transactions contemplated hereby.

                  (h)         Other Matters. All matters related to this
Agreement, the other Loan Papers, the Closing Transactions, Borrower and its
Subsidiaries shall be acceptable to Administrative Agent and each Bank in their
sole discretion, and Borrower shall have delivered to Administrative Agent and
each Bank such evidence as they shall request to substantiate any

37



--------------------------------------------------------------------------------


matters related to this Agreement, the other Loan Papers, Borrower and its
Subsidiaries as Administrative Agent or any Bank shall request.

         Upon the satisfaction of each of the conditions set forth in this
Section 7.1, Borrower and Administrative Agent shall execute the Certificate of
Effectiveness. Upon the execution and delivery of the Certificate of
Effectiveness, the Existing Chase Credit Agreement shall automatically and
completely be amended and restated on the terms set forth herein without
necessity of any other action on the part of any Bank, any Agent or any Company.
Until execution and delivery of the Certificate of Effectiveness, the Existing
Chase Credit Agreement shall remain in full force and effect in accordance with
its terms. Each Bank hereby authorizes Administrative Agent to execute the
Certificate of Effectiveness on its behalf and acknowledges and agrees that the
execution of the Certificate of Effectiveness by Administrative Agent shall be
binding on each such Bank. Upon the satisfaction of each of the conditions set
forth in this Section 7.1 and the execution and delivery of the Certificate of
Effectiveness, this Agreement shall become effective as of the Closing Date.

          SECTION 7.2         Conditions to each Borrowing and each Letter of
Credit. The obligation of each Bank to loan its Commitment Percentage of each
Borrowing and the obligation of any Letter of Credit Issuer to issue Letters of
Credit on the date any Letter of Credit is to be issued is subject to the
further satisfaction of the following conditions:

                  (a)         timely receipt by Administrative Agent of a
Request for Borrowing or Request for Letter(s) of Credit;

                  (b)         immediately before and after giving effect to such
Borrowing or issuance of such Letter(s) of Credit, no Default or Event of
Default shall have occurred and be continuing and neither such Borrowing nor the
issuance of such Letter(s) of Credit shall cause a Default or Event of Default;

                  (c)         the representations and warranties of Borrower
contained in this Agreement shall be true and correct on and as of the date of
such Borrowing or the issuance of such Letter(s) of Credit;

                  (d)         the funding of such Borrowing or the issuance of
such Letter(s) of Credit and all other Borrowings to be made and/or Letter(s) of
Credit to be issued on the same day under this Agreement, shall not cause a
Borrowing Base Deficiency; and

                  (e)         following the issuance of any Letter(s) of Credit,
the aggregate Letter of Credit Exposure shall not exceed $10,000,000.

         Each Borrowing and the issuance of each Letter of Credit hereunder
shall constitute a representation and warranty by Borrower that on the date of
such Borrowing or issuance of such Letter of Credit the statements contained in
subclauses (b), (c), (d) and (e) above are true.

          SECTION 7.3         Post-Closing Deliveries. Borrower shall deliver,
or cause to be delivered, to Administrative Agent each document, instrument or
agreement, and take each action, or cause to be taken each action, specified in
Schedule 7.3 hereto, in each case on or before the date specified in such
Schedule 7.3.

38



--------------------------------------------------------------------------------


ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

         Borrower represents and warrants that each of the following statements
is true and correct on the date hereof, will be true and correct on the Closing
Date after giving effect to the Closing Transactions, and will be true and
correct on the occasion of each Borrowing and the issuance of each Letter of
Credit:

          SECTION 8.1         Corporate Existence and Power. Borrower (a) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, (b) has all corporate power and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation in each
jurisdiction where a failure to be so qualified could have a material adverse
effect on its financial condition or operations.

          SECTION 8.2         Existence and Power (Other Companies). Each
Company other than Borrower (a) is a corporation, limited liability company or
partnership duly incorporated or organized (as applicable), validly existing and
in good standing under the laws of its state of incorporation or organization
(as applicable), (b) has all corporate, limited liability company or partnership
power (as applicable) and all material governmental licenses, authorizations,
consents and approvals required to carry on its businesses as now conducted and
as proposed to be conducted, and (c) is duly qualified to transact business as
foreign corporations, foreign limited liability companies or foreign
partnerships (as applicable) in each jurisdiction where a failure to be so
qualified could have a material adverse effect on their respective financial
condition or operations.

          SECTION 8.3         Corporate, Limited Liability Company, Partnership
and Governmental Authorization; Contravention. The execution, delivery and
performance of this Agreement, the Notes, and the other Loan Papers by each
Company purporting to execute the same are within such Company’s corporate,
limited liability company or partnership powers (as applicable), when executed
will be duly authorized by all necessary corporate, limited liability company or
partnership action (as applicable), require no action by or in respect of, or
filing with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulations
(including, without limitation, the Margin Regulations) or of the partnership
agreement, articles of incorporation, certificate of incorporation, bylaws,
regulations or other organizational documents (as applicable) of such Companies
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Company or result in the creation or imposition of any Lien on
any asset of any such Company except Liens securing the Notes.

          SECTION 8.4         Binding Effect. This Agreement constitutes a valid
and binding agreement of Borrower; the Notes and the other Loan Papers when
executed and delivered in accordance with this Agreement, will then constitute
valid and binding obligations of each Company executing the same; and each Loan
Paper is enforceable against each Company executing the same in accordance with
its terms except as (a) the enforceability thereof may be

39



--------------------------------------------------------------------------------

limited by bankruptcy, insolvency or similar laws affecting creditors rights
generally, and (b) the availability of equitable remedies may be limited by
equitable principles of general applicability.

          SECTION 8.5         Financial Information.

                  (a)         The Current Financials fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of Borrower as of December 31, 2001 and September 30, 2002
and its consolidated results of operations and cash flows for the periods
covered thereby.

                  (b)         There has been no material adverse change in the
business, financial position, results of operations or prospects of any Company
since (i) December 31, 2001 to the extent this representation and warranty is
made or deemed to be made as of any date prior to the receipt by Banks of the
financial statements for Borrower and its Subsidiaries required to be delivered
by Borrower to Banks pursuant to Section 9.1(a) and Section 9.1(b) hereof,
prepared as of the end of the first complete Fiscal Quarter following the
Closing Date, or (ii) the date of the most recent financial statements delivered
to Banks pursuant to Section 9.1(a) and Section 9.1(b) hereof to the extent this
representation and warranty is made or deemed made as of any date after receipt
by Banks of the financial statements prepared as of the end of the first
complete Fiscal Quarter following the Closing Date required to be delivered by
Borrower to Banks pursuant to Section 9.1(a) and Section 9.1(b) hereof.

          SECTION 8.6         Litigation. Except for matters disclosed in the
Existing Chase Credit Agreement or arising after the date of this Agreement
which are promptly disclosed in writing to Banks, there is no action, suit or
proceeding pending against, or to the knowledge of Borrower, threatened against
or affecting any Company before any court or arbitrator, any governmental body,
agency or official in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of any Company or which
could in any manner draw into question the validity of the Loan Papers.

          SECTION 8.7         ERISA. No Company is a party to or bound by, or at
any time prior to the date hereof, has been a party to, or bound by, any Plan.

          SECTION 8.8         Taxes and Filing of Tax Returns. Except as
disclosed on Schedule 8.8, each Company and its predecessors have filed all
material tax returns required to have been filed and have paid all Taxes shown
to be due and payable on such returns, including interest and penalties, and all
other Taxes which are payable by such party, to the extent the same have become
due and payable other than Taxes with respect to which a failure to pay would
not have a material adverse effect on any Company. Except as disclosed on
Schedule 8.8, Borrower does not know of any proposed material Tax assessment
against any Company, and all Tax liabilities of each Company and its
predecessors are adequately provided for. Except as disclosed on Schedule 8.8
and except as hereinafter disclosed in writing to Banks, no income tax liability
of any Company or any of their respective predecessors or Subsidiaries has been
asserted by the Internal Revenue Service for Taxes in excess of those already
paid.

40



--------------------------------------------------------------------------------


          SECTION 8.9         Title to Properties; Liens. Borrower and each of
its Subsidiaries has good and valid title to all material assets purported to be
owned by it subject only to Permitted Encumbrances. Without limiting the
foregoing, (a) Borrower and its Restricted Subsidiaries have good and valid
title to all oil and gas properties and all Related Assets owned by Borrower and
its Restricted Subsidiaries which are included in the most recent Reserve
Reports and Related Asset Reports provided to Banks (except for oil and gas
properties disposed of in compliance with Section 10.5 to the extent this
representation and warranty is made or deemed made after the Closing Date) and
except for Permitted Encumbrances, and (b) the Companies have good and valid
title to all material assets reflected in the Current Financials and any
subsequent financial statements delivered to Banks pursuant to Section 9.1(a)
and Section 9.1(b) hereof.

          SECTION 8.10         Business; Compliance. Each Company has performed
and abided by all obligations required to be performed under each license,
permit, order, authorization, grant, contract, agreement, or regulation to which
any Company is a party or by which any Company or any of the assets of any
Company are bound to the extent a failure to perform and abide by such
obligations could have a material adverse effect on the assets, liabilities,
financial condition, operations or prospects of such Company individually or the
Companies taken as a whole; providedthat to the extent oil and gas properties
owned by any Company are operated by operators other than a Company or an
Affiliate of a Company, Borrower does not have any knowledge that any such
obligation remains unperformed and the appropriate Person has diligently
enforced all contractual obligations of such operators to insure performance.

          SECTION 8.11         Licenses, Permits, Etc. Each Company possesses
such valid franchises, certificates of convenience and necessity, operating
rights, licenses, permits, consents, authorizations, exemptions and orders of
tribunals, as are necessary to carry on its business as now being conducted
except to the extent a failure to obtain any such item would not have a material
adverse effect on such Company individually or on the Companies taken as a
whole; provided that to the extent oil and gas properties owned by any Company
are operated by operators other than a Company or an Affiliate of a Company,
Borrower does not have any knowledge that possession of such items has not been
obtained, and the appropriate Person has diligently enforced all contractual
obligations of such operators to obtain such items.

          SECTION 8.12         Compliance with Law. The business and operations
of each Company have been and are being conducted in accordance with all
applicable laws, rules and regulations of all tribunals, other than laws, rules
and regulations the violation of which could not (either individually or
collectively) have a material adverse effect on any Company’s individual
financial condition or operations or on the financial condition or operations of
the Companies taken as a whole; provided that to the extent oil and gas
properties owned by any Company are operated by operators other than a Company
or an Affiliate of a Company, Borrower does not have any knowledge of
non-compliance and the appropriate Person has diligently enforced all
contractual obligations of such operators to insure compliance.

         S ECTION 8.13         Ownership Interests. The Reserve Reports and
Related Asset Reports most recently provided to Banks accurately reflect, and
all Reserve Reports and Related Asset Reports hereafter delivered pursuant to
this Agreement will reflect, in all material respects,

41



--------------------------------------------------------------------------------


the ownership interests in the oil and gas properties and Related Assets
referred to therein (including all before and after payout calculations).

          SECTION 8.14         Full Disclosure. All information heretofore
furnished by any Company (or any other party on any Company’s behalf) to any
Agent or any Bank for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by any Company or on behalf of any Company to any Agent or any Bank will be,
true, complete and accurate in every material respect or based on reasonable
estimates on the date as of which such information is stated or certified.
Borrower has disclosed to Banks in writing any and all facts (other than facts
of general public knowledge) which might reasonably be expected to materially
and adversely affect or might affect (to the extent Borrower can now reasonably
foresee), the business, operations, prospects or condition, financial or
otherwise, of any Company or the ability of Borrower or any Company to perform
its obligations under this Agreement and the other Loan Papers.

          SECTION 8.15         Subsidiaries. Schedule 8.15 hereto accurately
reflects (i) the name and jurisdiction of incorporation or organization of each
Subsidiary of Borrower, (ii) each jurisdiction in which each Subsidiary of
Borrower is qualified to transact business as a foreign corporation, partnership
or limited liability company, (iii) the authorized, issued and outstanding
Equity of each such Subsidiary, including, the record (and to Borrower’s
knowledge, beneficial) owner of such Equity, and (iv) all outstanding warrants,
options, subscription rights, convertible securities or other rights to purchase
Equity of each Subsidiary of Borrower.

          SECTION 8.16         Obligations of Unrestricted Subsidiaries. Except
as set forth on Schedule 8.16 hereto, neither Borrower nor any of its Restricted
Subsidiaries has any obligation of any nature to any Unrestricted Subsidiary of
Borrower.

          SECTION 8.17         Environmental Matters. No real or personal
property owned or leased by any Company (including without limitation, oil and
gas properties and Related Assets) and no operations conducted thereon, and to
Borrower’s knowledge, no operations of any prior owner, lessee or operator of
any such properties, is or has been in violation of any Applicable Environmental
Law other than violations which individually and in the aggregate will not have
a material adverse effect on any Company individually or the Companies taken as
a whole, nor is any such property or operation the subject of any existing,
pending or, to Borrower’s knowledge, threatened action, suit, investigation,
inquiry or preceding with respect to Applicable Environmental Laws which could,
individually or in the aggregate, have a material adverse effect on Borrower and
its Subsidiaries taken as a whole. All notices, permits, licenses, and similar
authorizations, if any, required to be obtained or filed in connection with the
ownership or operation of any and all real and personal property owned, leased
or operated by any of the Companies, including, without limitation, notices,
licenses, permits and authorizations required in connection with any past or
present treatment, storage, disposal, or release of hazardous substances,
petroleums, or solid waste into the environment, have been duly obtained or
filed except to the extent the failure to obtain or file such notices, licenses,
permits and authorizations would not have a material adverse effect on any
Company individually or the Companies taken as a whole. To Borrower’s knowledge,
all hazardous substances, if any, generated at any and all real and personal
property owned, leased or operated by the Companies have been transported,
treated, and disposed of only by carriers maintaining valid permits under RCRA
and any other

42



--------------------------------------------------------------------------------


Applicable Environmental Laws. Except as disclosed in the Existing Chase Credit
Agreement, there has been no release or threatened release of any quantity of
any hazardous substances or petroleum on, to or from any real or personal
property owned, leased, or operated by the Companies which was not in compliance
with Applicable Environmental Laws other than releases which would not,
individually or in the aggregate, have a material adverse effect on any Company
individually or the Companies taken as a whole. Except as disclosed in the
Existing Chase Credit Agreement, no Company has any contingent liability in
connection with any release or threatened release of any hazardous substance,
petroleum, or solid waste into the environment which could have a material
adverse effect on any Company individually or the Companies taken as a whole.

          SECTION 8.18         Burdensome Obligations. Except as disclosed in
writing to Banks prior to the date hereof, neither any Company nor the
properties of any Company is subject to any law or regulation or subject to any
restriction under the certificate or articles of incorporation, partnership
agreement, regulations or other organizational documents of any Company or under
any agreement or instrument to which any Company is a party or by which any of
their respective properties may be subject or bound, which is so unusual or
burdensome as to be likely in the foreseeable future to have a material adverse
effect on the assets, liabilities, financial condition, operations or prospects
of any Company individually or the Companies taken as a whole.

          SECTION 8.19         Government Regulations. No Company is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, the Investment Company Act of 1940 (as
any of the preceding acts have been amended) or any other law or regulation
which regulates the incurring by it of Debt, including, but not limited to, laws
relating to common carriers or the sale of electricity, gas, steam, water or
other public utility services.

ARTICLE IX
AFFIRMATIVE COVENANTS

         Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

          SECTION 9.1         Information. Borrower will deliver, or cause to be
delivered, to each Bank:

                  (a)         as soon as available and in any event within
(i) ninety (90) days after the end of the Fiscal Year of Borrower ending
December 31, 2002, (ii) seventy-five (75) days after the end of the Fiscal Year
of Borrower ending December 31, 2003, and (iii) sixty (60) days after the end of
each Fiscal Year of Borrower thereafter, consolidated balance sheets of Borrower
as of the end of such Fiscal Year and the related consolidated statements of
income and cash flow for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported by
Borrower in accordance with generally accepted accounting principles and audited
by Deloitte & Touche, LLP or other independent public accountants of nationally
recognized standing acceptable to Administrative Agent;

43



--------------------------------------------------------------------------------


                   (b)         as soon as available and in any event within
(i) forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of the Fiscal Year of Borrower ending December 31, 2003, (ii) forty
(40) days after the end of each of the first three (3) Fiscal Quarters of the
Fiscal year of Borrower ending December 31, 2004, and (iii) thirty-five (35)
days after the end of each of the first three (3) Fiscal Quarters of each Fiscal
Year of Borrower thereafter, consolidated balance sheets of Borrower as of the
end of such quarter and the related consolidated statements of income and cash
flow for such quarter and for the portion of Borrower’s Fiscal Year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Borrower’s
previous Fiscal Year. All financial statements delivered pursuant to this
Section 9.1(b) shall be certified as to fairness of presentation, generally
accepted accounting principles and consistency by a Financial Officer of
Borrower;

                  (c)         simultaneously with the delivery of each set of
financial statements referred to in Section 9.1(a) and Section 9.1(b), a
Certificate of Principal Executive and Financial Officer of Borrower in the form
of Exhibit L attached hereto, (i) setting forth in reasonable detail the
calculations required to establish whether Borrower was in compliance with the
requirements of Article XI on the date of such financial statements,
(ii) stating whether there exists on the date of such certificate any Default
and, if any Default then exists, setting forth the details thereof and the
action which Borrower is taking or proposes to take with respect thereto,
(iii) stating whether or not such financial statements fairly reflect the
business and financial condition of Borrower as of the date of the delivery of
such financial statements, and (iv) setting forth the other information
described in Exhibit L hereto;

                  (d)         immediately upon any Authorized Officer of
Borrower becoming aware of the occurrence of any Default, including, without
limitation, a Default under Article XI, a certificate of an Authorized Officer
of Borrower setting forth the details thereof and the action which Borrower is
taking or proposes to take with respect thereto;

                  (e)         promptly upon the mailing thereof to the
stockholders of Borrower generally, copies of all financial statements, reports
and proxy statements so mailed;

                  (f)         promptly upon the filing thereof, copies of all
final registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent), post effective
amendments thereto and annual, quarterly or special reports which Borrower shall
have filed with the Securities and Exchange Commission;

                  (g)         promptly notify Banks (i) of any material adverse
change in the financial condition of Borrower or any of its Subsidiaries, or
(ii) of the occurrence of any acceleration of the maturity of any Debt owing by
Borrower or any of its Subsidiaries or any default under any indenture,
mortgage, agreement, contract or other instrument to which any of them is a
party or by which any of them or any of their properties is bound, if such
default or acceleration might have a material adverse effect upon their
financial condition;

                  (h)         promptly upon receipt of same, any notice or other
information received by Borrower or any Subsidiary of Borrower indicating any
potential, actual or alleged (i) non-compliance with or violation of the
requirements of any Applicable Environmental Law which

44



--------------------------------------------------------------------------------


could result in liability to Borrower or any Subsidiary for fines, clean up or
any other remediation obligations or any other liability in excess of $1,000,000
in the aggregate; (ii) release or threatened release of any toxic or hazardous
waste, substance, or constituent, or other substance into the environment which
release would impose on Borrower or any Subsidiary a duty to report to a
governmental authority or to pay cleanup costs or to take remedial action under
any Applicable Environmental Law which could result in liability to Borrower or
any Subsidiary for fines, clean up and other remediation obligations or any
other liability in excess of $1,000,000 in the aggregate; or (iii) the existence
of any Lien arising under any Applicable Environmental Law securing any
obligation to pay fines, clean up or other remediation costs or any other
liability in excess of $1,000,000 in the aggregate. Without limiting the
foregoing, Borrower shall provide to Banks promptly upon receipt of same copies
of all environmental consultants or engineers reports received by Borrower or
any Subsidiary of Borrower which would render the representation and warranty
contained in Section 8.17 untrue or inaccurate in any respect;

                  (i)         In the event any notification is provided by
Borrower to any Bank or Administrative Agent pursuant to Section 9.1(h) hereof
or Administrative Agent or any Bank otherwise learns of any event or condition
under which any such notice would be required, then, upon request of Required
Banks, Borrower shall, within ninety (90) days of such request, cause to be
furnished to each Bank a report by an environmental consulting firm acceptable
to Administrative Agent and Required Banks, stating that a review of such event,
condition or circumstance has been undertaken (the scope of which shall be
acceptable to Administrative Agent and Required Banks) and detailing the
findings, conclusions, and recommendations of such consultant. Borrower shall
bear all expenses and costs associated with such review and updates thereof, as
well as all remediation or curative action recommended by any such environmental
consultant; and

                  (j)         from time to time such additional information
regarding the financial position or business of Borrower and its Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request.

          SECTION 9.2         Business of Borrower. The primary business of
Borrower and its Subsidiaries will be the acquisition, exploration for,
development, production, transportation, processing and marketing of liquid or
gaseous hydrocarbons and accompanying elements and related businesses.

          SECTION 9.3         Maintenance of Existence. Borrower shall, and
shall cause each Restricted Subsidiary to, at all times (a) maintain its
corporate, partnership or limited liability company existence in its state of
incorporation or organization except to the extent any Restricted Subsidiary
ceases to be in existence as a result of a merger or consolidation expressly
permitted pursuant to Section 10.4, and (b) maintain its good standing and
qualification to transact business in all jurisdictions where the failure to
maintain good standing or qualification to transact business could have a
material adverse effect on the financial condition or operations of Borrower or
any of its Restricted Subsidiaries individually or Borrower and its Restricted
Subsidiaries taken as a whole.

45



--------------------------------------------------------------------------------


          SECTION 9.4         Title Data. Borrower shall, upon the reasonable
request of Required Banks, cause to be delivered to Administrative Agent such
title opinions and other information in its possession, control or direction
regarding title to the oil and gas properties owned by Borrower and its
Restricted Subsidiaries as are appropriate to determine the status thereof.

          SECTION 9.5         Right of Inspection. Borrower will permit, and
will cause each of its Subsidiaries to permit, any officer, employee or Agent of
Administrative Agent or any Bank to visit and inspect any of the assets of
Borrower and its Subsidiaries, examine Borrower’s and its Subsidiaries’ books of
record and accounts, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of Borrower and its Subsidiaries with any of
Borrower’s and its Subsidiaries’ officers, accountants and auditors, all at such
reasonable times and as often as Administrative Agent or any Bank may desire,
which, after and during the continuance of an Event of Default, shall all be at
the expense of Borrower. Banks covenant and agree to preserve the
confidentiality of any information with respect to which Borrower or any of its
Subsidiaries have an obligation of confidentiality to a third party (to the
extent such obligation has been disclosed to Banks), except to the extent Banks
are required to disclose such information pursuant to any applicable law, rule
or regulation of any governmental body or pursuant to the order of any court of
competent jurisdiction.

          SECTION 9.6         Maintenance of Insurance. Borrower will, and will
cause each of its Subsidiaries to (and will use its best efforts to cause all
operators of oil and gas properties owned by Borrower and its Subsidiaries and
Related Assets to) at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried by businesses similarly situated
including, without limitation, the following: (a) workmen’s compensation
insurance; (b) employer’s liability insurance; (c) comprehensive general public
liability and property damage insurance in respect of all activities in which
Borrower or any of its Subsidiaries might incur personal liability for the death
or injury of an employee or third person, or damage to or destruction of
another’s property; (d) insurance against loss or damage by fire, lightning,
hail, tornado, explosion or other similar risk to buildings, building contents
and field inventory, excluding wellhead equipment and production facilities; and
(e) comprehensive automobile liability insurance. All loss payable clauses or
provisions in all policies of insurance maintained by Borrower pursuant to this
Section 9.6 shall be endorsed in favor of and made payable to Administrative
Agent for the ratable benefit of Banks, as their interests may appear.
Administrative Agent for the ratable benefit of Banks shall have the right to
collect, and Borrower hereby assigns to Administrative Agent for the ratable
benefit of Banks, any and all monies that may become payable under any such
policies of insurance by reason of damage, loss or destruction of any property
which stands as security for the Obligations or any part thereof, and
Administrative Agent may, at its election, either apply for the ratable benefit
of Banks all or any part of the sums so collected toward payment of the
Obligations (or the portion thereof with respect to which such property stands
as security), whether or not such Obligations are then due and payable, in such
manner as Administrative Agent may elect or release same to Borrower.

          SECTION 9.7         Payment of Taxes and Claims. Borrower will, and
will cause each of its Subsidiaries to, pay (a) all Taxes imposed upon it or any
of its assets or with respect to any of its franchises, business, income or
profits before any material penalty or interest accrues thereon, and (b) all
material claims (including, without limitation, claims for labor,

46



--------------------------------------------------------------------------------


services, materials and supplies) for sums which have become due and payable and
which by law have or might become a Lien (other than a Permitted Encumbrance) on
any of its assets; provided, however, no payment of Taxes or claims shall be
required if (i) the amount, applicability or validity thereof is currently being
contested in good faith by appropriate action promptly initiated and diligently
conducted in accordance with good business practices and no material part of the
property or assets of Borrower or any of its Subsidiaries are subject to levy or
execution, (ii) Borrower, as and to the extent required in accordance with
generally accepted accounting principles, shall have set aside on its books,
reserves (segregated to the extent required by generally accepted accounting
practices) deemed by it to be adequate with respect thereto, and (iii) Borrower
has notified Administrative Agent of such circumstances, in detail satisfactory
to Administrative Agent.

          SECTION 9.8         Compliance with Laws and Documents. Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, their
respective articles and certificates of incorporation, bylaws, partnership
agreements, regulations and similar organizational documents and all Material
Agreements to which Borrower or any Subsidiary of Borrower is a party, if a
violation, alone or when combined with all other such violations, could have a
material adverse effect on the financial condition or operations of Borrower or
any of its Restricted Subsidiaries individually or Borrower and its Restricted
Subsidiaries taken as a whole.

          SECTION 9.9         Operation of Properties and Equipment.

                  (a)         Borrower will, and will cause each of its
Subsidiaries to, maintain, develop and operate their respective oil and gas
properties and Related Assets in a good and workmanlike manner, and observe and
comply with all of the terms and provisions, express or implied, of all oil and
gas leases relating to such properties so long as such oil and gas leases are
capable of producing hydrocarbons and accompanying elements in paying
quantities, to the extent that the failure to so observe and comply could have a
material adverse effect on the financial condition or operations of Borrower
individually or Borrower and its Subsidiaries taken as a whole.

                  (b)         Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all contracts and agreements
applicable to or relating to their respective oil and gas properties or the
production and sale of hydrocarbons and accompanying elements therefrom, except
to the extent a failure to so comply could not have a material adverse effect on
the financial condition or operations of Borrower individually or Borrower and
its Subsidiaries taken as a whole.

                  (c)         Borrower will, and will cause each of its
Subsidiaries at all times to, maintain, preserve and keep all operating
equipment used with respect to the oil and gas properties of Borrower in proper
repair, working order and condition, and make all necessary or appropriate
repairs, renewals, replacements, additions and improvements thereto so that the
efficiency of such operating equipment shall at all times be properly preserved
and maintained, provided that no item of operating equipment need be so
repaired, renewed, replaced, added to or improved, if Borrower shall in good
faith determine that such action is not necessary or desirable for the continued
efficient and profitable operation of the business of Borrower and its
Subsidiaries.

47



--------------------------------------------------------------------------------


                   (d)         With respect to the oil and gas properties of
Borrower and its Subsidiaries which are operated by operators other than
Borrower or one of its Subsidiaries, Borrower and its Subsidiaries shall not be
obligated to directly perform any undertakings contemplated by the covenants and
agreements contained in this Section 9.9 which are performable only by such
operators and are beyond the control of Borrower, but shall be obligated to seek
to enforce such operators’ contractual obligations to maintain, develop and
operate the oil and gas properties subject to such operating agreements.

          SECTION 9.10         Further Assurances. Borrower will execute and
deliver or cause to be executed and delivered such other and further instruments
or documents and take such further action as in the judgment of Administrative
Agent may be required to carry out the provisions and purposes of the Loan
Papers including without limitation to create, preserve, protect and perfect the
Liens of the Administrative Agent for the ratable benefit of the Banks as
required by Section 6.1.

          SECTION 9.11         Environmental Law Compliance and
Indemnity. Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with all Applicable Environmental Laws, including, without
limitation, (a) all licensing, permitting, notification and similar requirements
of Applicable Environmental Laws, and (b) all provisions of Applicable
Environmental Law regarding storage, discharge, release, transportation,
treatment and disposal of hazardous substances, petroleum, solid waste or other
contaminants. Borrower will, and will cause each of its Subsidiaries to,
promptly pay and discharge when due all debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Applicable Environmental Laws. Borrower hereby indemnifies and
agrees to defend and hold Banks and their successors and assigns harmless from
and against any and all claims, demands, causes of action, loss, damage,
liabilities, costs and expenses (including reasonable attorneys’ fees and court
costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by any of the Banks at any time and
from time to time including, without limitation, those asserted or arising
subsequent to the payment or other satisfaction of the Loan, by reason of or
arising out of the ownership, construction, occupancy, operation, use and
maintenance of any of the collateral for the Loan, including matters arising out
of the negligence of Banks; provided, however, this indemnity shall not apply
with respect to matters caused by or arising out of (i) the gross negligence or
willful misconduct of Banks (IT BEING THE EXPRESS INTENTION HEREBY THAT BANKS
SHALL BE INDEMNIFIED FROM THE CONSEQUENCES OF THEIR NEGLIGENCE); and (ii) the
construction, occupancy, operation, use and maintenance of the collateral for
the Loan by any owner, lessee or party in possession of the collateral for the
Loan subsequent to the ownership of the collateral for the Loan by Borrower or
any of its Subsidiaries (as applicable), provided further, however, that this
subclause (ii) shall not exclude from the foregoing indemnity and agreement,
liability, claims, demands, causes of action, loss, damage, costs and expenses
imposed by reason of the ownership of the collateral for the Loan by Banks after
purchase by Banks at any foreclosure sale or transfer in lieu thereof from
Borrower or any Restricted Subsidiary in partial or entire satisfaction of the
Loan (unless the same shall be solely attributable to the subsequent use of the
collateral by Banks during their ownership thereof). The foregoing indemnity and
agreement applies to the violation of any Applicable Environmental Law prior to
the payment or other satisfaction of the Loan and any act, omission, event or
circumstance existing or occurring on or about the collateral for the Loan
(including without

48



--------------------------------------------------------------------------------


limitation the presence on the collateral for the Loan or release from the
collateral for the Loan of asbestos or other hazardous substances or solid waste
disposed of or otherwise present in or released prior to the payment or other
satisfaction of the Loan). It shall not be a defense to the covenant of Borrower
to indemnify that the act, omission, event or circumstance did not constitute a
violation of any Applicable Environmental Law at the time of its existence or
occurrence. The provisions of this Section 9.11 shall survive the repayment of
the Loan and shall continue thereafter in full force and effect. In the event of
the transfer of the Loan or any portion thereof, Banks or any prior holder of
the Loan and any participants shall continue to be benefited by this indemnity
and agreement with respect to the period of such holding of the Loan.

ARTICLE X
NEGATIVE COVENANTS

         Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

          SECTION 10.1         Debt of Borrower and its Restricted
Subsidiaries. Neither Borrower nor any Restricted Subsidiary of Borrower will
incur, become or remain liable for any Debt other than (a) Debt secured by
Permitted Encumbrances described in subpart (k) of the definition of Permitted
Encumbrances, (b) Non-recourse Debt, (c) the Loan, (d) Debt outstanding on the
Closing Date described on Schedule 10.1 hereto, and (e) Guarantees by Borrower
or a Restricted Subsidiary of Borrower of Debt and other liabilities of Borrower
or other Restricted Subsidiaries of Borrower provided that such Debt and other
liabilities are permitted pursuant to this Agreement; provided, that the Debt
permitted pursuant to Section 10.1(a) and Section 10.1(b) incurred by Borrower
and its Restricted Subsidiaries shall not exceed $5,000,000 in the aggregate.

          SECTION 10.2         Restricted Payments. Neither Borrower nor any
Restricted Subsidiary of Borrower will declare or make any Restricted Payment;
provided, that, so long as no Default, Event of Default or Borrowing Base
Deficiency then exists, and provided that no Default or Event of Default would
result therefrom, Borrower shall be permitted to (a) declare and pay accrued
dividends on the Common Stock, and (b) repurchase any of its Common Stock or
warrants, options or other rights to acquire such Common Stock, so long as, at
any date, the sum of (y) the aggregate amount of all such dividends declared and
paid pursuant to clause (a) above during the period commencing on January 1,
2003 to and including such date, plus (z) the aggregate amount paid by Borrower
and its Restricted Subsidiaries in respect of the repurchase of all such Common
Stock or warrants, options or other rights to acquire such Common Stock pursuant
to clause (b) above, shall not exceed the Restricted Payment Limit in effect at
such date.

          SECTION 10.3         Negative Pledge. Neither Borrower nor any
Restricted Subsidiary will create, assume or suffer to exist any Lien on any
asset owned by it (other than Permitted Encumbrances).

          SECTION 10.4         Consolidations and Mergers. Neither Borrower nor
any Subsidiary of Borrower will consolidate or merge with or into any other
Person; provided, that so

49



--------------------------------------------------------------------------------


long as no Default or Event of Default exists or will result (a) Borrower may
merge or consolidate with another Person so long as Borrower is the surviving
corporation, (b) any Restricted Subsidiary of Borrower may merge or consolidate
with or into another Restricted Subsidiary of Borrower, (c) any Unrestricted
Subsidiary may merge with or into another Unrestricted Subsidiary, (d) any
Unrestricted Subsidiary may merge with any other Person other than a Restricted
Subsidiary so long as such Unrestricted Subsidiary is the surviving corporation,
and (e) any Restricted Subsidiary may merge with any other Person so long as
such Restricted Subsidiary is the surviving corporation and is a wholly owned
Subsidiary of Borrower after giving effect thereto.

          SECTION 10.5         Asset Dispositions. Except as provided in this
Section 10.5, neither Borrower nor any Restricted Subsidiary shall sell, lease,
abandon or otherwise transfer any of its assets to any other Person other than
pursuant to an Exempt Transfer. Borrower and its Restricted Subsidiaries shall
be permitted to sell or otherwise dispose of any asset other than (a) oil and
gas properties, (b) Related Assets, (c) debt and equity securities issued by any
Restricted Subsidiary, and (d) accounts (as such term is defined in the Uniform
Commercial Code). Borrower and its Restricted Subsidiaries shall be permitted to
sell oil and gas properties and Related Assets; provided, that the aggregate
value of all oil and gas properties and Related Assets sold by Borrower and its
Restricted Subsidiaries during any period between Periodic Determinations shall
not exceed five percent (5%) of the Borrowing Base then in effect.

          SECTION 10.6         Amendments to Material Documents. Borrower will
not, nor will Borrower permit any of its Restricted Subsidiaries to, enter into
any material modification or amendment of, grant any material consent under, or
waive any material right or obligation of any Person under its certificate or
articles of incorporation, bylaws, partnership agreement, regulations or other
organizational documents.

          SECTION 10.7         Use of Proceeds. The proceeds of Borrowings under
the Commitment will not be used for any purpose other than (a) working capital,
(b) to finance the acquisition, exploration and development of oil and gas
properties and Related Assets and the transportation, processing and marketing
of hydrocarbons by Borrower and its Restricted Subsidiaries, (c) Restricted
Payments permitted pursuant to Section 10.2, (d) Investments permitted pursuant
to Section 10.8, and (e) to refinance the obligations outstanding under the
Existing Chase Credit Agreement and the Existing BOK Credit Agreement. None of
the proceeds of the Loan nor any Letter of Credit issued hereunder will be used,
directly or indirectly, (i) for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (ii) in violation of
applicable law or regulation (including, without limitation, the Margin
Regulations).

          SECTION 10.8         Investments. Neither Borrower nor any Restricted
Subsidiary of Borrower will, directly or indirectly, make any Investment other
than Permitted Investments.

          SECTION 10.9         Transactions with Affiliates. Borrower will not,
and Borrower will not permit any of its Subsidiaries to, engage in any material
transaction with an affiliated Person (other than, in the case of Borrower and
its Restricted Subsidiaries, with each other) unless such transaction is
generally as favorable to Borrower or such Subsidiary as could be

50



--------------------------------------------------------------------------------


obtained in an arm’s length transaction with an unaffiliated Person in
accordance with prevailing industry customs and practices.

          SECTION 10.10         Plans. Borrower will not, and Borrower will not
permit any of its Subsidiaries to, create, adopt or become bound by any Plan.

          SECTION 10.11         Oil and Gas Hedge Transactions. Borrower will
not, and Borrower will not permit any of its Restricted Subsidiaries to, enter
into Oil and Gas Hedge Transactions which would cause the volume of (a) (i) the
aggregate notional volume of oil which is the subject of oil and Gas Hedge
Transactions in existence at any time to exceed eighty percent (80%) of
Borrower’s and its Restricted Subsidiaries’ anticipated production of oil from
proved, developed producing reserves during the entire term of such existing Oil
and Gas Hedge Transactions, and (ii) the notional volume of oil with respect to
which a settlement is required on a particular settlement date under such Oil
and Gas Hedge Transactions to exceed eighty percent (80%) of Borrower’s and its
Restricted Subsidiaries’ anticipated production of oil from proved, developed
producing reserves for the period (a “Settlement Period”) from the immediately
preceding settlement date under any Oil and Gas Hedge Transaction (or the
commencement of such Oil and Gas Hedge Transactions in the event there is no
prior settlement date) to such settlement date, and (b) (i) the aggregate
notional volume of gas which is the subject of gas Oil and Hedge Transactions in
existence at any time to exceed eighty percent (80%) of Borrower’s and its
Restricted Subsidiaries’ anticipated production of gas from proved, developed
producing reserves during the entire term of such existing Oil and Gas Hedge
Transactions, and (ii) the notional volume of gas with respect to which a
settlement is required on a particular settlement date under such gas Oil and
Gas Hedge Transactions to exceed eighty percent (80%) of Borrower’s and its
Restricted Subsidiaries’ anticipated production of gas from proved, developed
producing reserves for any Settlement Period.

          SECTION 10.12         Obligations of Unrestricted Subsidiaries. Except
as expressly permitted by Section 10.2, Borrower will not, nor will Borrower
permit any of its Restricted Subsidiaries to, incur any liability or obligation
to any Unrestricted Subsidiary of Borrower of any nature, or have any liability
(whether by operation of law or otherwise) for any liability, Debt or obligation
of any Unrestricted Subsidiary.

          SECTION 10.13         Acquisitions. Borrower will not, nor will
Borrower permit any of its Restricted Subsidiaries to, acquire, in a single
transaction or a series of related transactions, all or substantially all of the
assets or capital stock (or other outstanding equity interests of any Person) or
all or substantially all of the assets comprising a division of any Person;
provided, that nothing contained in this Section 10.13 shall prohibit Borrower
or any Restricted Subsidiary of Borrower from making any acquisition of assets
consisting of oil and gas properties or any other acquisition which is also a
Permitted Investment.

          SECTION 10.14         Operating Leases. Borrower will not, nor will
Borrower permit any of its Subsidiaries to, incur, become, or remain liable
under any Operating Lease which would cause the aggregate amount of all Rentals
payable by Borrower and its Restricted Subsidiaries in any Fiscal Year to be
greater than $3,000,000.

51



--------------------------------------------------------------------------------


          SECTION 10.15         Speculative Hedge Transactions. Borrower will
not, nor will Borrower permit any of its Restricted Subsidiaries to, enter into
any commodity, interest rate, currency or other swap, option, collar or other
derivative transaction pursuant to which Borrower or such Restricted Subsidiary
speculates on the movement of commodity prices, securities prices, interest
rates, financial markets, currency markets or other items; provided, that
nothing contained in this Section 10.15 shall prohibit Borrower from
(a) entering into interest rate swaps or other interest rate hedge transactions
pursuant to which Borrower hedges interest rate risk with respect to the
interest reasonably anticipated to be incurred pursuant to this Agreement,
(b) entering into Oil and Gas Hedge Transactions permitted by Section 10.11
hereof, or (c) making Permitted Investments.

ARTICLE XI
FINANCIAL COVENANTS

         Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:

                  (a)         Borrower will not permit its ratio of Consolidated
Current Assets to its Consolidated Current Liabilities as of the end of any
Fiscal Quarter to be less than 1 to 1.

                  (b)         Borrower will not permit its Ratio of Consolidated
Funded Debt to Adjusted Consolidated EBITDA as of the end of any Fiscal Quarter
to exceed 3.5 to 1.

ARTICLE XII
DEFAULTS

          SECTION 12.1         Events of Default. If one or more of the
following events (collectively “Events of Default” and individually an “Event of
Default”) shall have occurred and be continuing:

                  (a)         Borrower shall fail to pay when due any principal
of any Note or any reimbursement obligation with respect to any Letters of
Credit when due;

                  (b)         Borrower shall fail to pay any accrued interest
due and owing on any Note or any fees or any other amount payable hereunder when
due and such failure shall continue for a period of five (5) days;

                  (c)         Borrower shall fail to observe or perform any
covenant or agreement contained in Section 7.3, Article X or Article XI;

                  (d)         Borrower or any Restricted Subsidiary shall fail
to observe or perform any covenant or agreement contained in this Agreement or
the other Loan Papers (other than those covered by Section 12.1(a),
Section 12.1(b) and Section 12.1(c)) for thirty (30) days after written notice
thereof has been given to Borrower by Administrative Agent at the request of any
Bank, provided, that, as to Defaults under Section 9.1(d) and Section 9.1(g),
Borrower shall not be entitled to more than one (1) notice and period of cure
during each calendar year, and as to each

52



--------------------------------------------------------------------------------


other type of Default, Borrower shall not be entitled to more than two (2)
notices and periods of cure during any calendar year;

                  (e)         Borrower shall fail to cause the financial
statements described in Section 9.1(a) to be accompanied by the opinion without
qualification (except for qualifications required by changes in accounting
methods with which Borrower’s auditors concur) of the accountants preparing such
opinion, that such financial statements were prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial position and results of operations of Borrower;

                  (f)         any representation, warranty, certification or
statement made or deemed to have been made by any Company in this Agreement or
by any Company or any other Person on behalf of any Company in any other Loan
Paper or any other certificate, financial statement or other document delivered
pursuant to this Agreement shall prove to have been incorrect in any material
respect when made;

                  (g)         any Company shall fail to pay any Material Debt at
maturity or any event or condition (i) shall occur which results in the
acceleration of the maturity of any Material Debt of any Company, or (ii) shall
occur and continue for a period of thirty (30) days (or such shorter cure period
as is provided pursuant to the terms of such Material Debt) which entitles (or,
with the giving of notice or lapse of time or both, would unless cured or
waived, entitle) the holder of such Material Debt to accelerate the maturity
thereof;

                  (h)         any Company shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

                  (i)         an involuntary case or other proceeding shall be
commenced against any Company seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Company under the federal
bankruptcy laws as now or hereafter in effect;

                  (j)         one (1) or more judgments or orders for the
payment of money aggregating in excess of $2,000,000 shall be rendered against
any Company and such judgment or order (i) shall continue unsatisfied and
unstayed (unless bonded with a supersedeas bond at least equal to such judgment
or order) for a period of thirty (30) days or (ii) is not fully paid and
satisfied at least ten (10) days prior to the date on which any of its assets
may be lawfully sold to satisfy such judgment or order;

53



--------------------------------------------------------------------------------


                   (k)         one (1) or more judgments or orders for the
payment of money aggregating in excess of the sum of (i) ten percent (10%) of
the Borrowing Base then in effect, plus (ii) (A) the amount of such judgment
which is covered by insurance to the satisfaction of Administrative Agent and
its counsel, and (B) any amounts which Borrower or any of its Restricted
Subsidiaries has deposited with Administrative Agent to be held by
Administrative Agent as security for the payment of such judgment shall be
rendered against Borrower or any of its Subsidiaries, whether or not otherwise
bonded or stayed;

                  (l)         any Company shall incur Environmental Liabilities
which, individually or when considered in the aggregate for all Companies,
exceeds $10,000,000;

                  (m)         this Agreement or any other Loan Paper shall cease
to be in full force and effect or shall be declared null and void or the
validity or enforceability thereof shall be contested or challenged by Borrower
or any Restricted Subsidiary of Borrower, or Borrower or any Restricted
Subsidiary of Borrower shall deny that it has any further liability or
obligation under any of the Loan Papers, or any Lien created by the Loan Papers
shall for any reason (other than the release thereof in accordance with the Loan
Papers) cease to be a valid, first priority, perfected Lien upon any of the
property purported to be covered thereby; and

                  (n)         any Person or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) shall
become the direct or indirect beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of more than thirty percent (30%) of the
total voting power of all classes of capital stock then outstanding of Borrower
entitled (without regard to the occurrence of any contingency) to vote in
elections of directors of Borrower;

then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including,
without limitation, notice of intention to accelerate and acceleration), all of
which are hereby waived, (a) if requested by Required Banks, terminate the
Commitment and it shall thereupon terminate, and (b) if requested by Required
Banks, take such other actions as may be permitted by the Loan Papers including,
declaring the Obligations, or any portion thereof (together with accrued
interest thereon) to be, and the Obligations, or any portion thereof, shall
thereupon become, immediately due and payable; provided that in the case of any
of the Events of Default specified in Section 12.1(h) or Section 12.1(i),
without any notice to Borrower or any other act by Administrative Agent or
Banks, the Commitment shall thereupon automatically terminate and the
Obligations (together with accrued interest thereon) shall automatically become
immediately due and payable.

ARTICLE XIII
AGENTS

          SECTION 13.1         Appointment; Nature of Relationship. Bank One, NA
is hereby appointed by each of the Banks as its contractual representative and
Administrative Agent hereunder and under each other Loan Paper, and each Bank
irrevocably authorizes Administrative Agent to act as the contractual
representative of such Bank with the rights and duties expressly set forth
herein and in the other Loan Papers. Administrative Agent agrees to act as such
contractual representative and Administrative Agent upon the express conditions

54



--------------------------------------------------------------------------------


contained in this Article XIII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that
Administrative Agent shall not have any fiduciary responsibilities to any Bank
by reason of this Agreement or any other Loan Paper and that Administrative
Agent is merely acting as the contractual representative of the Banks with only
those duties as are expressly set forth in this Agreement and the other Loan
Papers. In its capacity as the Banks’ contractual representative, Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Banks,
(ii) is a “representative” of the Banks within the meaning of the term “secured
party” as defined in the Illinois Uniform Commercial Code, and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Papers. Each of
the Banks hereby agrees to assert no claim against Administrative Agent on any
theory of liability for breach of fiduciary duty, any and all of which claims
each Bank hereby waives.

          SECTION 13.2         Powers. Administrative Agent shall have and may
exercise such powers under the Loan Papers as are specifically delegated to
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. Administrative Agent shall have no implied
duties to the Banks, or any obligation to the Banks to take any action
thereunder except any action specifically provided by the Loan Papers to be
taken by Administrative Agent.

          SECTION 13.3         General Immunity. Neither Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to
Borrower or any Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Paper or in connection herewith or therewith
except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

          SECTION 13.4         No Responsibility for Loans, Recitals, etc.
Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Paper or any Borrowing hereunder; (b) the performance or observance of
any of the covenants or agreements of any obligor under any Loan Paper,
including, without limitation, any agreement by an obligor to furnish
information directly to each Bank; (c) the satisfaction of any condition
specified in Section 7.1 hereof, except receipt of items required to be
delivered solely to Administrative Agent; (d) the existence or possible
existence of any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Paper or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of Borrower or any guarantor of any of
the Obligations or of any of Borrower’s or any such guarantor’s respective
Subsidiaries. Administrative Agent shall have no duty to disclose to the Banks
information that is not required to be furnished by Borrower to Administrative
Agent at such time, but is voluntarily furnished by Borrower to Bank One (either
in its capacity as Administrative Agent or in its individual capacity).

          SECTION 13.5         Action on Instructions of Banks. Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other

55



--------------------------------------------------------------------------------


Loan Paper in accordance with written instructions signed by the Required Banks,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks. The Banks hereby acknowledge that
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Paper unless it shall be requested in writing to do so by Required
Banks. Administrative Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Paper unless it shall first
be indemnified to its satisfaction by the Banks pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

          SECTION 13.6         Employment of Agents and Counsel. Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Paper by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Banks, except as to money or securities received
by it or its authorized agents, for the default or misconduct of any such agents
or attorneys-in-fact selected by it with reasonable care. Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between Administrative Agent and the Banks and all matters pertaining to
Administrative Agent’s duties hereunder and under any other Loan Paper.

          SECTION 13.7         Reliance on Documents; Counsel. Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and, in respect to legal matters, upon the opinion of counsel selected
by Administrative Agent, which counsel may be employees of Administrative Agent.

          SECTION 13.8         Administrative Agent’s Reimbursement and
Indemnification. Banks agree to reimburse and indemnify Administrative Agent
ratably in proportion to their respective Commitments (or, if the Commitments
have been terminated, in proportion to their Commitments immediately prior to
such termination) (i) for any amounts not reimbursed by Borrower for which
Administrative Agent is entitled to reimbursement by Borrower under the Loan
Papers, (ii) for any other expenses incurred by Administrative Agent on behalf
of the Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Papers (including, without
limitation, for any expenses incurred by Administrative Agent in connection with
any dispute between Administrative Agent and any Bank or between two or more of
the Banks) and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of the Loan
Papers or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against Administrative Agent in connection with
any dispute between Administrative Agent and any Bank or between two or more of
the Banks), or the enforcement of any of the terms of the Loan Papers or of any
such other documents; provided that, no Bank shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of Administrative Agent. The obligations of the
Banks under this Section 13.8 shall survive payment of the Obligations and
termination of this Agreement.

56



--------------------------------------------------------------------------------


          SECTION 13.9         Notice of Default . Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless Administrative Agent has received written
notice from a Bank or Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Banks.

          SECTION 13.10         Rights as a Bank. In the event Administrative
Agent is a Bank, Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Paper with respect to its Commitment and its
Loans as any Bank and may exercise the same as though it were not Administrative
Agent, and the term “Bank” or “Banks” shall, at any time when Administrative
Agent is a Bank, unless the context otherwise indicates, include Administrative
Agent in its individual capacity. Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Paper, with Borrower or any of its Subsidiaries in
which Borrower or such Subsidiary is not restricted hereby from engaging with
any other Person.

          SECTION 13.11         Bank Credit Decision. Each Bank acknowledges
that it has, independently and without reliance upon Administrative Agent, Sole
Lead Arranger, Book Manager or any other Agent or Bank and based on the
financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Papers. Each Bank also
acknowledges that it will, independently and without reliance upon
Administrative Agent, Sole Lead Arranger, Book Manager or any other Agent or
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Papers.

          SECTION 13.12         Successor Administrative Agent. Administrative
Agent may resign at any time by giving written notice thereof to Banks and
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign. Administrative Agent may be removed at any
time with or without cause by written notice received by Administrative Agent
from Required Banks, such removal to be effective on the date specified by
Required Banks. Upon any such resignation or removal, Required Banks shall have
the right to appoint, on behalf of Borrower and the Banks, a successor
Administrative Agent, which shall be approved by Borrower, such approval not to
be unreasonably withheld; provided, that, Borrower shall not have the right to
approve any successor Administrative Agent appointed during the continuance of
any Default. If no successor Administrative Agent shall have been so appointed
by Required Banks within thirty (30) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of Borrower and Banks, a successor
Administrative Agent which shall be approved by Borrower, such approval not to
be unreasonably withheld; provided, that, Borrower shall not have the right to
approve any successor Administrative Agent appointed during the continuance of
any Default. If Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, Banks may perform all the
duties of Administrative Agent hereunder and

57



--------------------------------------------------------------------------------


Borrower shall make all payments in respect of the Obligations to the applicable
Bank and for all other purposes shall deal directly with the Banks. No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan Papers.
After the effectiveness of the resignation or removal of an Administrative
Agent, the provisions of this Article XIV shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as Administrative Agent hereunder and
under the other Loan Papers. In the event that there is a successor to
Administrative Agent by merger, or Administrative Agent assigns its duties and
obligations to an Affiliate pursuant to this Section 13.12, then the term “Base
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.

          SECTION 13.13         Delegation to Affiliates. Borrower and Banks
agree that Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which Administrative
Agent is entitled under Article XIII and Article XIV.

          SECTION 13.14         Execution of Collateral Documents. Without
limiting the powers and authority of Administrative Agent described herein, the
Banks hereby empower and authorize Administrative Agent to execute and deliver
to Borrower on their behalf the Certificate of Effectiveness, the Mortgages, the
Assignments and Amendments to Mortgages, the Restricted Subsidiary Pledge
Agreements (as applicable) and all related financing statements and any other
financing statements, agreements, documents or instruments as shall be necessary
or appropriate to effect the purposes of the foregoing instruments.

          SECTION 13.15         Collateral Releases. Banks hereby empower and
authorize Administrative Agent to execute and deliver to Borrower on their
behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of collateral which shall be permitted by the
terms hereof or of any other Loan Paper or which shall otherwise have been
approved by Required Banks (or, if required by the terms of Section 15.5, all of
the Banks) in writing.

          SECTION 13.16         Agents. None of the Banks identified in this
Agreement as a “Documentation Agent” and/or a “Syndication Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such. Without limiting the
foregoing, none of such Documentation Agents or Syndication Agents shall have or
be deemed to have a fiduciary relationship with any Bank. Each Bank hereby makes
the same acknowledgments with respect to such Documentation Agents and
Syndication Agents as it makes with respect to Administrative Agent in
Section 13.11.

58



--------------------------------------------------------------------------------

ARTICLE XIV
CHANGE IN CIRCUMSTANCES

           SECTION 14.1      Increased Cost and Reduced Return.

                  (a)         If, after the date hereof, the adoption of any
applicable law, rule, or regulation, or any change in any applicable law, rule,
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency:

              (i)      shall subject such Bank (or its applicable Lending
Office) to any tax, duty, or other charge with respect to any Eurodollar
Tranches, its Note, or its obligation to make Loans comprised of Eurodollar
Tranches, or change the basis of taxation of any amounts payable to such Bank
(or its applicable Lending Office) under this Agreement or its Note in respect
of any Eurodollar Tranches (other than taxes imposed on the overall net income
of such Bank or such applicable Lending Office);


              (ii)    shall impose, modify, or deem applicable any reserve,
special deposit, assessment, compulsory loan, or similar requirement (other than
the Eurodollar Reserve Percentage utilized in the determination of the Adjusted
Eurodollar Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities or commitments of, such Bank (or its
applicable Lending Office), including the Commitment of such Bank hereunder; or


              (iii)   shall impose on such Bank (or its applicable Lending
Office) or on the London interbank market any other condition affecting this
Agreement or its Note or any of such extensions of credit or liabilities or
commitments;


and the result of any of the foregoing is to increase the cost to such Bank (or
its applicable Lending Office) of making, converting into, continuing, or
maintaining any Eurodollar Tranches or to reduce any sum received or receivable
by such Bank (or its applicable Lending Office) under this Agreement or its Note
with respect to any Eurodollar Tranches, then the Borrower shall pay to such
Bank on demand such amount or amounts as will compensate such Bank for such
increased cost or reduction. If any Bank requests compensation by Borrower under
this Section 14.1(a), the Borrower may, by notice to such Bank (with a copy to
Administrative Agent), suspend the obligation of such Bank to make or continue
Eurodollar Tranches or to convert all or part of the Base Rate Tranche owing to
such Bank into Eurodollar Tranches, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 14.4 shall be applicable); provided, that such suspension shall not
affect the right of such Bank to receive the compensation so requested.

                  (b)         If, after the date hereof, any Bank shall have
determined that the adoption of any applicable law, rule, or regulation
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
any request or

59



--------------------------------------------------------------------------------


directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such Bank
or any corporation controlling such Bank as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank or such corporation
could have achieved but for such adoption, change, request, or directive (taking
into consideration its policies with respect to capital adequacy), then, from
time to time upon demand, Borrower shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such reduction.

                  (c)         Each Bank shall promptly notify Borrower and
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 14.1 and will designate a different applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to it.
Any Bank claiming compensation under this Section 14.1 shall furnish to Borrower
and Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

          SECTION 14.2         Limitation on Type of Loans. If on or prior to
the first day of any Interest Period for any Eurodollar Tranche:

                  (a)         Administrative Agent determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period; or

                  (b)         Required Banks determine (which determination
shall be conclusive) and notify Administrative Agent that the Adjusted
Eurodollar Rate will not adequately and fairly reflect the cost to Banks of
funding Eurodollar Tranches for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof specifying
the relevant Type of Loans and the relevant amounts or periods, and so long as
such condition remains in effect, Banks shall be under no obligation to make
additional Loans of such Type, continue Loans of such Type, or to convert Loans
of any other Type into Loans of such Type, and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the outstanding Loans of the
affected Type, either prepay such Loans or convert such Loans into another Type
of Loan in accordance with the terms of this Agreement.

          SECTION 14.3         Illegality. Notwithstanding any other provision
of this Agreement, in the event that it becomes unlawful for any Bank or its
applicable Lending Office to make, maintain, or fund Eurodollar Tranches
hereunder, then such Bank shall promptly notify Borrower thereof and such Bank’s
obligation to make or continue Eurodollar Tranches and to convert other Types of
Loans into Eurodollar Tranches shall be suspended until such time as such Bank
may again make, maintain, and fund Eurodollar Tranches (in which case the
provisions of Section 14.4 shall be applicable).

60



--------------------------------------------------------------------------------


          SECTION 14.4         Treatment of Affected Loans. If the obligation of
any Bank to make particular Eurodollar Tranches or to continue Loans, or to
convert Loans of another Type into Loans of a particular Type shall be suspended
pursuant to Section 14.1 or Section 14.3 hereof (Loans of such Type being herein
called “Affected Loans” and such Type being herein called the “Affected Type”),
such Bank’s Affected Loans shall be automatically converted into the Adjusted
Base Rate Tranche on the last day(s) of the then current Interest Period(s) for
Affected Loans (or, in the case of a conversion required by Section 14.3 hereof,
on such earlier date as such Bank may specify to Borrower with a copy to
Administrative Agent) and, unless and until such Bank gives notice as provided
below that the circumstances specified in Section 14.1 or Section 14.3 hereof
that gave rise to such conversion no longer exist:

                  (a)         to the extent that such Bank’s Affected Loans have
been so converted, all payments and prepayments of principal that would
otherwise be applied to such Bank’s Affected Loans shall be applied instead to
the Adjusted Base Rate Tranche; and

                  (b)         all Loans that would otherwise be made or
continued by such Bank as Loans of the Affected Type shall be made or continued
instead as part of the Adjusted Base Rate Tranche, and all Loans of such Bank
that would otherwise be converted into Loans of the Affected Type shall be
converted instead into (or shall remain) as part of the Adjusted Base Rate
Tranche.

If such Bank gives notice to Borrower (with a copy to Administrative Agent) that
the circumstances specified in Section 14.1 or Section 14.3 hereof that gave
rise to the conversion of such Bank’s Affected Loans pursuant to this
Section 14.4 no longer exist (which such Bank agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Banks are outstanding, such Bank’s portion of the Adjusted Base Rate
Tranche shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Loans of the Affected Type,
to the extent necessary so that, after giving effect thereto, all Loans held by
Banks holding Loans of the Affected Type and by such Bank are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

          SECTION 14.5         Compensation. Upon the request of any Bank,
Borrower shall pay to such Bank such amount or amounts as shall be sufficient
(in the reasonable opinion of such Bank) to compensate it for any loss, cost, or
expense (including loss of anticipated profits) incurred by it as a result of:

                  (a)         any payment, prepayment, or conversion of a
Eurodollar Tranche for any reason (including, without limitation, the
acceleration of the Loan) on a date other than the last day of the Interest
Period for such Loan; or

                  (b)         any failure by the Borrower for any reason
(including, without limitation, the failure of any condition precedent specified
in Article VII to be satisfied) to borrow, convert, continue, or prepay a
Eurodollar Tranche on the date for such Borrowing, conversion, continuation, or
prepayment specified in the relevant Request for Borrowing, Rollover Notice, or
other notice of Borrowing, prepayment, continuation, or conversion under this
Agreement.

61



--------------------------------------------------------------------------------


          SECTION 14.6         Taxes.

                  (a)         Any and all payments by Borrower to or for the
account of any Bank or Administrative Agent hereunder or under any other Loan
Paper shall be made free and clear of and without deduction for any and all
present or future Taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Bank and Administrative Agent, Taxes imposed on its income, and
franchise Taxes imposed on it, by the jurisdiction under the laws of which such
Bank (or its applicable Lending Office) or Administrative Agent (as the case may
be) is organized or any political subdivision thereof (all such non-excluded
Taxes, duties, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to in this Section 14.6 as “Non-Excluded
Taxes”). If Borrower shall be required by law to deduct any Non-Excluded Taxes
from or in respect of any sum payable under this Agreement or any other Loan
Paper to any Bank or Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 14.6) such
Bank or Administrative Agent receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law, and
(iv) Borrower shall furnish to Administrative Agent, at its address set forth on
Schedule 2.1 hereto, the original or a certified copy of a receipt evidencing
payment thereof.

                  (b)         In addition, Borrower agrees to pay any and all
present or future stamp or documentary Taxes and any other excise or property
Taxes or charges or similar levies which arise from any payment made under this
Agreement or any other Loan Paper or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Paper (hereinafter
referred to as “Other Taxes”).

                  (c)         Borrower agrees to indemnify each Bank and
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 14.6) paid by such Bank
or Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto.

                  (d)         Each Bank organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank listed on Schedule 2.1
hereto and on or prior to the date on which it becomes a Bank in the case of
each other Bank, and from time to time thereafter if requested in writing by
Borrower or Administrative Agent (but only so long as such Bank remains lawfully
able to do so), shall provide Borrower and Administrative Agent, at the time or
times prescribed by applicable law, with such properly completed and executed
documentation prescribed by applicable law (or reasonably requested by Borrower)
certifying that such Bank is entitled to benefits under an income tax treaty to
which the United States is a party which reduces the rate of withholding tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, and certifying that such Bank is entitled to an exemption
from or a reduced rate of tax on payments pursuant to this Agreement or any of
the other Loan Papers.

62



--------------------------------------------------------------------------------


                   (e)         For any period with respect to which a Bank has
failed to provide Borrower and Administrative Agent with the appropriate form
pursuant to Section 14.6(d) (unless such failure is due to a change in treaty,
law, or regulation occurring subsequent to the date on which a form originally
was required to be provided), such Bank shall not be entitled to indemnification
under Section 14.6(a) or Section 14.6(b) with respect to Non-Excluded Taxes
imposed by the United States; provided, however, that should a Bank, which is
otherwise exempt from or subject to a reduced rate of withholding Tax, become
subject to Non-Excluded Taxes because of its failure to deliver a form required
hereunder, Borrower shall take such steps as such Bank shall reasonably request
to assist such Bank to recover such Non-Excluded Taxes.

                  (f)         If Borrower is required to pay additional amounts
to or for the account of any Bank pursuant to this Section 14.6, then such Bank
will agree to use reasonable efforts to change the jurisdiction of its
applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Bank, is not otherwise disadvantageous to such Bank.

                  (g)         Within thirty (30) days after the date of any
payment of Non-Excluded Taxes, Borrower shall furnish to Administrative Agent
the original or a certified copy of a receipt evidencing such payment.

                  (h)         Without prejudice to the survival of any other
agreement of Borrower hereunder, the agreements and obligations of Borrower
contained in this Section 14.6 shall survive the termination of the Commitments
and the payment in full of the Notes.

          SECTION 14.7         Discretion of Banks as to Manner of Funding.
Notwithstanding any provisions of this Agreement to the contrary, each Bank
shall be entitled to fund and maintain its funding of all or any part of its
Commitment in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Bank had actually funded and maintained each Eurodollar Tranche during the
Interest Period for such Eurodollar Tranche through the purchase of deposits
having a maturity corresponding to the last day of such Interest Period and
bearing an interest rate equal to the Adjusted Eurodollar Rate for such Interest
Period.

ARTICLE XV
MISCELLANEOUS

         S ECTION 15.1         Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
telecopy or similar writing) and shall be given (a) if to Agent or any Bank, to
such party at its address, telex or telecopy number set forth on Schedule 2.1
hereof, or (b) if to Borrower or any of its Subsidiaries, at the address, telex
or telecopy number for Borrower set forth on the signature page hereto or such
other address, telex or telecopy number as such party may hereafter specify for
the purpose by notice to Administrative Agent and Borrower, as the case may be.
Each such notice, request or other communication shall be effective (a) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section 15.1 and the appropriate answerback is received or receipt is
otherwise confirmed, (b) if given by mail, one (1) Domestic Business Day after
deposit in the mails with first class postage prepaid, addressed as aforesaid,
or (c) if given by any other

63



--------------------------------------------------------------------------------


means, when delivered at the address specified in this Section 15.1; provided
that notices to Administrative Agent under Article III or Article XIV shall not
be effective until received.

         S ECTION 15.2         No Waivers. No failure or delay by any Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
or other Loan Paper shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law or in any of the other Loan Papers.

          SECTION 15.3         Expenses; Documentary Taxes; Indemnification.

                  (a)         Borrower agrees to pay on demand all reasonable
costs and expenses of each Agent (other than any Documentation Agent or
Syndication Agent) in connection with the syndication, preparation, execution,
delivery, modification, and amendment of this Agreement, the other Loan Papers,
and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and expenses of counsel for Administrative Agent
with respect thereto and with respect to advising Administrative Agent as to its
rights and responsibilities under the Loan Papers. Borrower further agrees to
pay on demand all costs and expenses of Administrative Agent and Banks, if any
(including, without limitation, reasonable attorneys’ fees and expenses), in
connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of the Loan Papers and the other documents to be
delivered hereunder.

                  (b)         BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS
EACH AGENT AND EACH BANK AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES)
THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN
EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THE LOAN PAPERS,
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOAN (INCLUDING ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE
OF THE INDEMNIFIED PARTY), EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 15.3
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY CREDIT PARTIES, ITS DIRECTORS,
SHAREHOLDERS OR CREDITORS OR AN

64



--------------------------------------------------------------------------------


INDEMNIFIED PARTY OR ANY OTHER PERSON OR ANY INDEMNIFIED PARTY IS OTHERWISE A
PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED. BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT, ANY
BANK, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, AND ADVISERS, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF OR
OTHERWISE RELATING TO THE LOAN PAPERS, ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOAN.

                  (c)         Without prejudice to the survival of any other
agreement of Borrower hereunder, the agreements and obligations of Borrower
contained in this Section 15.3 shall survive the payment in full of the Loan and
all other amounts payable under this Agreement.

          SECTION 15.4         Right and Sharing of Set-Offs.

                  (a)         Upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Bank to or for the
credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement and any Note held by
such Bank, irrespective of whether or not such Bank shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured. Each Bank agrees promptly to notify Borrower after any such setoff
and application made by such Bank, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Bank under this Section 15.4(a) are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Bank may
have.

                  (b)         Each Bank agrees that if it shall, by exercising
any right of setoff or counterclaim or otherwise, receive payment after the
occurrence and during the continuance of an Event of Default of a proportion of
the aggregate amount of principal and interest due with respect to the Loan
which is greater than the proportion received by any other Bank in respect of
the Loan, the Bank receiving such proportionately greater payment shall purchase
such participations in the interests in the Loan held by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loan held by Banks shall
be shared by Banks ratably in accordance with their respective Commitment
Percentages; provided that nothing in this Section 15.4(b) shall impair the
right of any Bank to exercise any right of setoff or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of Borrower other than its indebtedness under the Loan. Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that Participants
may exercise rights of setoff or counterclaim and other rights with respect to
such participation as fully as if such holder of a participation were a direct
creditor of Borrower in the amount of such participation.

65



--------------------------------------------------------------------------------


          SECTION 15.5         Amendments and Waivers. Subject to
Section 15.10(f), any provision of this Agreement, the Notes or the other Loan
Papers may be amended or waived if, but only if such amendment or waiver is in
writing and is signed by Borrower and Required Banks (and, if the rights or
duties of any Agent are affected thereby, by such Agent); providedthat no such
amendment or waiver shall, unless signed by all Banks, (a) increase the
Commitment of any Bank or subject any Bank to any additional obligation,
(b) forgive any of the principal of or reduce the rate of interest on the Loan
or any fees hereunder, (c) postpone the date fixed for any payment of principal
of or interest on the Loan or any fees hereunder including the Termination Date,
(d) change the percentages of the Total Commitment, or the number of Banks which
shall be required for the Banks or any of them to take any action under this
Section 15.5 or any other provision of this Agreement, (e) permit Borrower to
assign any of its rights hereunder, (f) amend or waive any of the provisions of
Article V or the definitions contained in Section 2.1 applicable thereto,
(g) provide for release or substitution of collateral for the Obligations or any
part thereof other than releases required pursuant to sales of collateral which
are expressly permitted by Section 10.5 hereof, or (h) amend, modify or waive
any provision of this Section 15.5. Borrower, Agent and each Bank further
acknowledge that any decision by any Agent or any Bank to enter into any
amendment, waiver or consent pursuant hereto shall be made by such Bank or Agent
in its sole discretion, and in making any such decision each such Agent and each
such Bank shall be permitted to give due consideration to any credit or other
relationship any such Agent or any such Bank may have with Borrower, any
Affiliate of Borrower, or any other Unrestricted Subsidiary of Borrower.

          SECTION 15.6         Survival. All representations, warranties and
covenants made by Borrower herein or in any certificate or other instrument
delivered by it or in its behalf under the Loan Papers shall be considered to
have been relied upon by Banks and shall survive the delivery to Banks of such
Loan Papers or the extension of the Loan (or any part thereof), regardless of
any investigation made by or on behalf of Banks.

          SECTION 15.7         Limitation on Interest. Regardless of any
provision contained in the Loan Papers, Banks shall never be entitled to
receive, collect, or apply, as interest on the Loan, any amount in excess of the
Maximum Lawful Rate, and in the event Banks ever receive, collect or apply as
interest any such excess, such amount which would be deemed excessive interest
shall be deemed a partial prepayment of principal and treated hereunder as such;
and if the Loan is paid in full, any remaining excess shall promptly be paid to
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the Maximum Lawful Rate, Borrower and Banks shall,
to the extent permitted under applicable law, (a) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread, in equal parts, the total amount of the interest throughout
the entire contemplated term of the applicable Notes, so that the interest rate
is the Maximum Lawful Rate throughout the entire term of the Notes; provided,
however, that if the unpaid principal balance thereof is paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Lawful
Rate, Banks shall refund to Borrower the amount of such excess and, in such
event, Banks shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the Maximum Lawful Rate.

66



--------------------------------------------------------------------------------


          SECTION 15.8         Invalid Provisions. If any provision of the Loan
Papers is held to be illegal, invalid, or unenforceable under present or future
laws effective during the term thereof, such provision shall be fully severable,
the Loan Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

          SECTION 15.9         Waiver of Consumer Credit Laws. Pursuant to
Chapter 346 of the Texas Finance Code, as amended, Borrower agrees that such
Chapter 346 shall not govern or in any manner apply to the Loan.

          SECTION 15.10         Assignments and Participations.

                  (a)         Successors and Assigns. The terms and provisions
of the Loan Papers shall be binding upon and inure to the benefit of Borrower
and Banks and their respective successors and assigns permitted hereby, except
that (i) Borrower shall not have the right to assign its rights or obligations
under the Loan Papers without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 15.10(c), and
(iii) any transfer by participation must be made in compliance with
Section 15.10(b). Any attempted assignment or transfer by any party not made in
compliance with this Section 15.10(a) shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 15.10(b). The parties to this Agreement acknowledge that clause
(ii) of this Section 15.10(a) relates only to absolute assignments and this
Section 15.10(a) does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Bank of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Bank which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Bank from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 15.10(c). Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 15.10(c); provided, however, that Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Papers. Any request, authority or consent of any Person,
who at the time of making such request or giving such authority or consent is
the owner of the rights to any Loan (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Loan.

67



--------------------------------------------------------------------------------


                   (b)         Participations.

           (i)      Any Bank may at any time sell to one or more banks or other
entities (“Participant”) participating interests in any Loan owing to such Bank,
any Note held by such Bank, any Commitment of such Bank or any other interest of
such Bank under the Loan Papers. In the event of any such sale by a Bank of
participating interests to a Participant, (A) such Bank’s obligations under the
Loan Papers shall remain unchanged, (B) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such Bank shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Papers, (D) all
amounts payable by Borrower under this Agreement shall be determined as if such
Bank had not sold such participating interests, and (E) Borrower and
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under the Loan Papers.


           (ii)    Each Bank shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Papers other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all of the Banks pursuant to the terms of
Section 15.5 or of any other Loan Paper.


           (iii)   Borrower agrees that each Participant shall be deemed to have
the right of setoff provided in Section 15.4 in respect of its participating
interest in amounts owing under the Loan Papers to the same extent as if the
amount of its participating interest were owing directly to it as a Bank under
the Loan Papers; provided, that each Bank shall retain the right of setoff
provided in Section 15.4 with respect to the amount of participating interests
sold to each Participant. Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 15.4, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 15.4 as if
each Participant were a Bank. Borrower further agrees that each Participant
shall be entitled to the yield protection provisions contained in Article XIV to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to Section 15.10(c); provided, that (A) a Participant shall not be
entitled to receive any greater payment under Article XIV than the Bank who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of Borrower, and (B) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 14.6 to the
same extent as if it were a Bank.


                  (c)         Assignments.

           (i)      Any Bank may at any time assign to one or more banks or
other entities (“Purchasers”) all or any part of its rights and obligations
under the Loan Papers. The parties to such assignment shall execute and deliver
an Assignment and Acceptance


68



--------------------------------------------------------------------------------


  Agreement (herein so called) which shall be substantially in the form of
Exhibit G or in such other form as may be agreed to by the parties thereto. Each
such assignment with respect to a Purchaser which is not a Bank or an Affiliate
of a Bank or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Loans of the assigning Bank or (unless each of
Borrower and Administrative Agent otherwise consents) be in an aggregate amount
not less than $5,000,000. The amount of the assignment shall be based on the
Commitment or outstanding Loans (if the Commitment has been terminated) subject
to the assignment, determined as of the date of such assignment or as of the
“Effective Date,” if the “Effective Date” is specified in the Assignment and
Acceptance Agreement.


           (ii)    The consent of Borrower shall be required prior to an
assignment becoming effective unless Purchaser is a Bank, an Affiliate of a Bank
or an Approved Fund, provided that the consent of Borrower shall not be required
if a Default has occurred and is continuing. The consent of Administrative Agent
shall be required prior to an assignment becoming effective unless the Purchaser
is a Bank, an Affiliate of a Bank or an Approved Fund. The consent of Letter of
Credit Issuer shall be required prior to an assignment of a Commitment becoming
effective unless Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. Any consent required under this Section 15.10(c)(ii) shall not be
unreasonably withheld or delayed.


           (iii)   Upon (A) delivery to Administrative Agent of an Assignment
and Acceptance Agreement, together with any consents required by
Section 15.10(c)(i) and (ii), and (B) payment of a $3,500 fee to Administrative
Agent for processing such assignment (unless such fee is waived by
Administrative Agent), such assignment shall become effective on the effective
date specified in such Assignment and Acceptance Agreement. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Bank party to this Agreement and any other Loan Paper executed by or on behalf
of Banks and shall have all the rights and obligations of a Bank under the Loan
Papers, to the same extent as if it were an original party thereto, and the
transferor Bank shall be released with respect to the Commitment and Loans
assigned to such Purchaser without any further consent or action by Borrower,
Banks or Administrative Agent. In the case of an assignment covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a Bank hereunder but shall continue to be entitled to the benefits
of, and subject to, those provisions of this Agreement and the other Loan Papers
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 15.10(c) shall be treated
for purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with Section 15.10(b). Upon the
consummation of any assignment to a Purchaser pursuant to this Section 15.10(c),
the transferor Bank, Administrative Agent and Borrower shall make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. In addition,
within a reasonable period of time after the effective date of any assignment to
a Purchaser pursuant to this Section 15.10(c), Administrative Agent shall,


69



--------------------------------------------------------------------------------


  and is hereby authorized and directed to, revise Schedule 2.1 to reflect such
assignment and shall distribute such revised Schedule 2.1 to each of the Banks
and Borrower, whereupon such revised Schedule 2.1 shall replace the old
Schedule 2.1 and become a part of this Agreement.


           (iv)    Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Chicago, Illinois or
Dallas, Texas a copy of each Assignment and Acceptance Agreement delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitments of, and principal amounts of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Banks
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.


                  (d)         Dissemination of Information. Borrower authorizes
each Bank to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Papers by operation of law, or any actual or
proposed contractual counterparty (or its advisors) to any securitization, hedge
or other derivative transaction relating to a party’s obligations hereunder
(each a “Transferee”) and any prospective Transferee any and all information in
such Bank’s possession concerning the creditworthiness of Borrower and its
Subsidiaries, including, without limitation, any information contained in any
financial reports; provided, that, each Transferee and prospective Transferee
agrees to be bound by Section 15.17 of this Agreement.

                  (e)         Tax Treatment. If any interest in any Loan Paper
is transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Bank shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 14.6(d).

                  (f)         Procedures for Increases and Addition of New
Banks. This Agreement permits certain increases of a Bank’s Commitment and the
admission of new Banks providing new Commitments, none of which requires any
consent or approvals from the other Banks. Any amendment hereto for such an
Increase or addition shall be in the form attached hereto as Exhibit K and shall
only require the written signatures of Administrative Agent, Borrower and the
Bank(s) being added or increasing their Commitment. On the effective date of any
such Increase, Administrative Agent, Borrower and applicable Banks shall make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to the applicable Banks, in each case in principal amounts reflecting
their respective Commitments, after giving effect to such Increase. In addition,
within a reasonable period of time after the effective date of any Increase,
Administrative Agent shall, and is hereby authorized and directed to, revise
Schedule 2.1 to reflect such Increase and shall distribute such revised Schedule
2.1 to each of the Banks and Borrower, whereupon such revised Schedule 2.1 shall
replace the old Schedule 2.1 and become part of this Agreement. On the first
Domestic Business Day immediately following any such Increase, all outstanding
Adjusted Base Rate Tranches shall be reallocated among the Banks (including any
newly added Bank(s)) in accordance with the

70



--------------------------------------------------------------------------------


Banks’ respective revised pro rata shares of such outstanding Tranches.
Eurodollar Tranches shall not be reallocated among the Banks prior to the
expiration of the applicable Interest Periods in effect at the time of any such
Increase.

          SECTION 15.11         TEXAS LAW. THIS AGREEMENT, EACH NOTE AND THE
OTHER LOAN PAPERS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT TO
THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY PROPERTY INTENDED AS SECURITY
FOR THE OBLIGATIONS IS LOCATED NECESSARILY GOVERN (A) THE PERFECTION AND
PRIORITY OF THE LIENS IN FAVOR OF ADMINISTRATIVE AGENT AND BANKS WITH RESPECT TO
SUCH PROPERTY, AND (B) THE EXERCISE OF ANY REMEDIES (INCLUDING FORECLOSURE) WITH
RESPECT TO SUCH PROPERTY.

          SECTION 15.12         Consent to Jurisdiction; Waiver of Immunities.

                  (a)         Borrower hereby irrevocably submits to the
jurisdiction of any Texas State or Federal court sitting in the Northern
District of Texas over any action or proceeding arising out of or relating to
this Agreement or any other Loan Papers, and Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such Texas State or Federal court. Borrower irrevocably consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to Borrower at its address specified in
Section 15.1. Borrower agrees that a final judgment on any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

                  (b)         Nothing in this Section 15.12 shall affect any
right of Banks to serve legal process in any other manner permitted by law or
affect the right of any Bank to bring any action or proceeding against Borrower
or any of its Subsidiaries or their properties in the courts of any other
jurisdictions.

                  (c)         To the extent that Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, Borrower hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the other Loan Papers.

          SECTION 15.13         Counterparts; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when Administrative Agent
shall have received counterparts hereof signed by all of the parties hereto or,
in the case of any Bank as to which an executed counterpart shall not have been
received, Administrative Agent shall have received telegraphic or other written
confirmation from such Bank of execution of a counterpart hereof by such Bank.

          SECTION 15.14         No Third Party Beneficiaries. It is expressly
intended that there shall be no third party beneficiaries of the covenants,
agreements, representations or warranties

71



--------------------------------------------------------------------------------


herein contained other than Book Runner and Sole Lead Arranger, and Participants
and Purchasers permitted pursuant to Section 15.10 and Affiliates of any Bank
which hold any part of the Obligations.

          SECTION 15.15         COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER
LOAN PAPERS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS,
AGENTS AND BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, AGENTS AND BORROWER.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG BANKS, AGENTS AND
BORROWER.

          SECTION 15.16         WAIVER OF JURY TRIAL. BORROWER, AGENTS AND BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN PAPERS AND FOR
ANY COUNTERCLAIM THEREIN.

          SECTION 15.17         Confidentiality. Administrative Agent and each
Bank (each, a “Lending Party”) agrees to keep confidential any information
furnished or made available to it by Borrower pursuant to this Agreement;
provided, that, nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or any Affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority, (f) that is or becomes available to the public
or that is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Agreement, (g) in connection
with any litigation to which such Lending Party or any of its affiliates may be
a party, (h) to the extent necessary in connection with the exercise of any
remedy under this Agreement or any other Loan Paper, and (i) subject to
provisions substantially similar to those contained in this Section 15.17, to
any actual or proposed Transferee.

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective Authorized Officers effective as of the day
and year first above written.

[Remainder of page intentionally left blank]

72



--------------------------------------------------------------------------------


BORROWER:

PATINA OIL & GAS CORPORATION, a Delaware corporation


        By: 
/s/ DAVID J. KORNDER   :   

--------------------------------------------------------------------------------

    David J. Kornder,
Executive Vice President and
Chief Financial Officer      


  1625 Broadway
Suite 2000
Denver, Colorado 80202
Attn: David J. Kornder
Telecopy No.: (303) 595-7407

with a copy to:

Thomas J. Edelman
535 Madison Avenue
35th Floor
New York, New York 10022
Telecopy No.: (212) 888-6877


[Signature Page]



--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:

BANK ONE, NA,
as Administrative Agent


        By: 
/s/ J. SCOTT FOWLER      

--------------------------------------------------------------------------------

    J. Scott Fowler,
Director, Capital Markets      


BANK:

BANK ONE, NA

        By: 
/s/ J. SCOTT FOWLER           J. Scott Fowler
Director, Capital Markets      


[Signature Page]



--------------------------------------------------------------------------------


SYNDICATION AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent

        By: 
/s/ JAY M. CHERNOSKY         Name:  Jay M. Chernosky         Title:  Managing
Director      


BANK:

WACHOVIA BANK, NATIONAL ASSOCIATION


        By: 
/s/ JAY M. CHERNOSKY         Name:  Jay M. Chernosky         Title:  Managing
Director      





[Signature Page]



--------------------------------------------------------------------------------


SYNDICATION AGENT:

WELLS FARGO BANK, N.A.,
as Syndication Agent


        By: 
/s/ TODD STORNETTA         Name:  Todd Stornetta         Title:  Vice President
     


BANK:

WELLS FARGO BANK, N.A.


        By: 
/s/TODD STORNETTA         Name:  Todd Stornetta         Title:  Vice President  
   


[Signature Page]



--------------------------------------------------------------------------------


DOCUMENTATION AGENT:

BANK OF AMERICA, N.A.,
as Documentation Agent
    By: 
/s/ RICHARD L. STEIN    


--------------------------------------------------------------------------------

Name:  Richard L. Stein       Title:  Principal      


BANK:

BANK OF AMERICA, N.A.
    By: 
/s/ RICHARD L. STEIN      

--------------------------------------------------------------------------------

Name:  Richard L. Stein       Title:  Principal      


[Signature Page]



--------------------------------------------------------------------------------


DOCUMENTATION AGENT:

CREDIT LYONNAIS NEW YORK BRANCH
as Document Agent
    By: 
/s/ OLIVIER AUDEMARD      

--------------------------------------------------------------------------------

Name:  Olivier Audemard       Title:  Senior Vice President      


BANK:

CREDIT LYONNAIS NEW YORK BRANCH     By: 
/s/ OLIVIER AUDEMARD      

--------------------------------------------------------------------------------

Name:  Olivier Audemard       Title:  Senior Vice President      


[Signature Page]



--------------------------------------------------------------------------------


BANK:

COMERICA BANK – TEXAS     By: 
/s/ THOMAS G. RAJAN      

--------------------------------------------------------------------------------

Name:  Thomas G. Rajan       Title:  Vice President      


[Signature Page]



--------------------------------------------------------------------------------


BANK:

BANK OF OKLAHOMA, N.A.     By: 
/s/ MICHAEL M. LOGAN      

--------------------------------------------------------------------------------

Name:  Michael M. Logan       Title:  Vice President      


[Signature Page]



--------------------------------------------------------------------------------




BANK:

BANK OF SCOTLAND     By: 
/s/ JOSEPH FRATUS      

--------------------------------------------------------------------------------

Name:  Joseph Fratus       Title:  First Vice President      


[Signature Page]



--------------------------------------------------------------------------------


BANK:

BNP PARIBAS     By: 
/s/ DAVID DODD      

--------------------------------------------------------------------------------

Name:  David Dodd       Title:  Director      


    By: 
/s/BETSY JOCHER      

--------------------------------------------------------------------------------

Name:  Betsy Jocher       Title:  Vice President      


[Signature Page]



--------------------------------------------------------------------------------


BANK:

COMPASS BANK     By: 
/s/ JOHN M. FALBO      

--------------------------------------------------------------------------------

Name:  John M. Falbo       Title:  Senior Vice President      


[Signature Page]



--------------------------------------------------------------------------------


SCHEDULE 2.1

FINANCIAL INSTITUTIONS

Banks Initial Total
Commitment Amount Commitment
Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bank One, NA   $ 35,000,000     11.6666666667 % Wachovia Bank, National
Association   $ 35,000,000     11.6666666667 % Wells Fargo Bank, N.A.   $
35,000,000     11.6666666667 % Bank of America, N.A.   $ 35,000,000    
11.6666666667 % Credit Lyonnais New York Branch   $ 35,000,000     11.6666666667
% Comerica Bank – Texas   $ 32,500,000     10.8333333333 % Bank of Oklahoma,
N.A.   $ 25,000,000     8.3333333333 % Bank of Scotland   $ 25,000,000    
8.3333333333 % BNP Paribas   $ 25,000,000     8.3333333333 % Compass Bank   $
17,500,000     5.8333333333 % Totals:   $ 300,000,000     100 %


 Banks Domestic Lending Office Eurodollar Lending Office Address for Notice Bank
One, NA One Bank One Plaza
Mail Code IL1-0634
Chicago, Illinois 60670
Attn: Ken Fecko
Tel No. (312) 732-4616
Fax No. (312) 732-4840 One Bank One Plaza
Mail Code IL1-0634
Chicago, Illinois 60670
Attn: Ken Fecko
Tel No. (312) 732-4616
Fax No. (312) 732-4840 1717 Main Street
4th Floor,
Mail Code TX1-2448
Dallas, Texas 75201
Attn: J. Scott Fowler
Tel No. (214) 290-2162
Fax No. (214) 290-2332 Wachovia Bank, National
Association 1001 Fannin
Suite 2255
Houston, Texas 77002
Attn: Debbie Blank
Tel. No. (713) 346-2727
Fax No. (713) 650-6354 1001 Fannin
Suite 2255
Houston, Texas 77002
Attn: Debbie Blank
Tel. No. (713) 346-2727
Fax No. (713) 650-6354 1001 Fannin
Suite 2255
Houston, Texas 77002
Attn: Philip Trinder
Tel. No. (713) 346-2707
Fax No. (713) 650-6354 Wells Fargo Bank, N.A. 1740 Broadway
MAC# C7300-034
Denver, Colorado 80274
Attn: Bret Eubank
Tel. No. (303) 863-5941
Fax No. (303) 863-2729 1740 Broadway
MAC# C7300-034
Denver, Colorado 80274
Attn: Bret Eubank
Tel. No. (303) 863-5941
Fax No. (303) 863-2729 1740 Broadway
MAC# C7300-034
Denver, Colorado 80274
Attn: Todd Stornetta
Tel. No. (303) 863-5653
Fax No. (303) 863-5196 Bank of America, N.A. 901 Main Street
14th Floor
Dallas, Texas 75202
Attn: Karen Dumond
Tel. No. (214) 209-0539
Fax No. (214) 290-9445 901 Main Street
14th Floor
Dallas, Texas 75202
Attn: Karen Dumond
Tel. No. (214) 209-0539
Fax No. (214) 290-9445 700 Louisiana Street
8th Floor
Houston, Texas 77002
Attn: Richard Stein
Tel. No. (713) 247-7258
Fax No. (713) 247-7288 Credit Lyonnais New
York Branch 1301 Avenue of the Americas
New York, New York 10019
Attn: David Gener
Tel. No. (212) 261-7747
Fax No. (917) 849-5440 1301 Avenue of the Americas
New York, New York 10019
Attn: David Gener
Tel. No. (212) 261-7747
Fax No. (917) 849-5440 1000 Louisiana
Suite 5360
Houston, Texas 77002
Attn: John Grandstaff
Tel. No. (713) 890-8617
Fax No. (713) 890-8668



 

Schedule 2.1 - 1



--------------------------------------------------------------------------------


 Comerica Bank – Texas 39200 West 6 Mile Road
Lavonia, Michigan 48152
Attn: Anna Cheney
Tel. No. (734) 632-3052
Fax No. (734) 632-2840 39200 West 6 Mile Road
Lavonia, Michigan 48152
Attn: Anna Cheney
Tel. No. (734) 632-3052
Fax No. (734) 632-2840 1601 Elm Street
2nd Floor
MC 6593
Dallas, Texas 75201
Attn: Thomas G. Rajan
Tel. No. (214) 969-6565
Fax No. (214) 969-6561 Bank of Oklahoma, N.A. One Williams Center
8th Floor
Tulsa, Oklahoma 74192
Attn: Rhonda Swanson
Tel. No. (918) 588-6351
Fax No. (918) 588-6880 One Williams Center
8th Floor
Tulsa, Oklahoma 74192
Attn: Rhonda Swanson
Tel. No. (918) 88-6351
Fax No. (918) 588-6880 1625 Broadway
Suite 1570
Denver, Colorado 80202
Attn: Michael M. Logan
Tel. No. (303) 534-9462
Fax No. (303) 534-9499 Bank of Scotland 565 Fifth Avenue
5th Floor
New York, New York 10017
Attn: Karen Workman
Tel. No. (212) 450-0800
Fax No. (212) 557-9460 565 Fifth Avenue
5th Floor
New York, New York 10017
Attn: Karen Workman
Tel. No. (212) 450-0800
Fax No. (212) 557-9460 1021 Main Street
Suite 1370
Houston, Texas 77002
Attn: Richard Butler
Tel. No. (713) 650-0609
Fax No. (713) 651-9714 BNP Paribas 919 Third Avenue
New York, New York 10022
Attn: Peter Medina
Tel. No. (212) 471-6631
Fax No. (212) 841-2683 919 Third Avenue
New York, New York 10022
Attn: Peter Medina
Tel. No. (212) 471-6631
Fax No. (212) 841-2683 1200 Smith Street
Suite 3100
Houston, Texas 77002
Attn: David Dodd
Tel. No. (713) 982-1100
Fax No. (713) 659-6915 Compass Bank 24 Greenway Plaza
Suite 1400A
Houston, Texas 77046
Attn: Stacey R. Box
Tel. No. (713) 993-8580
Fax No. (713) 968-8292 24 Greenway Plaza
Suite 1400A
Houston, Texas 77046
Attn: Stacey R. Box
Tel. No. (713) 993-8580
Fax No. (713) 968-8292 24 Greenway Plaza
Suite 1400A
Houston, Texas 77046
Attn: John Falbo
Tel. No. (713) 993-8511
Fax No. (713) 968-8292



  Administrative Agent - Address:


  Bank One, NA
1717 Main Street
4th Floor
Mail Code TX1-2448
Dallas, Texas 75201
Attn: J. Scott Fowler
Tel No. (214) 290-2162
Fax No. (214) 290-2332


Schedule 2.1 - 2



--------------------------------------------------------------------------------


SCHEDULE 2.2

EXISTING MORTGAGES

A.      CHASE MORTGAGES

Colorado

Adams County, Colorado

1.   Mortgage, Deed of Trust, Assignment of Proceeds of Production, Security
Agreement and Financing Statement by SOCO Wattenberg Corporation in favor of
JPMorgan Chase Bank, successor in interest to The Chase Manhattan Bank,
successor in interest to Chase Bank of Texas, National Association, as
Administrative Agent, filed with the County Clerk of Adams County, Colorado on
September 10, 1999, as Instrument Number C0590160, in Book 5887, Page 0546.


Boulder County, Colorado

2.   Mortgage, Deed of Trust, Assignment of Proceeds of Production, Security
Agreement and Financing Statement by SOCO Wattenberg Corporation in favor of
JPMorgan Chase Bank, successor in interest to The Chase Manhattan Bank,
successor in interest to Chase Bank of Texas, National Association, as
Administrative Agent, filed with the County Clerk of Boulder County, Colorado on
August 31, 1999, as Instrument Number 1976580.


Weld County, Colorado

3.   Mortgage, Deed of Trust, Assignment of Proceeds of Production, Security
Agreement and Financing Statement by SOCO Wattenberg Corporation in favor of
JPMorgan Chase Bank, successor in interest to The Chase Manhattan Bank,
successor in interest to Chase Bank of Texas, National Association, as
Administrative Agent, filed with the County Clerk of Weld County, Colorado on
September 2, 1999, as Instrument Number 2718057.


B.      BANK OF OKLAHOMA MORTGAGES

Oklahoma

Caddo County, Oklahoma

1.   Mortgage, Security Agreement, Financing Statement and Assignment (with
Power of Sale) from Bravo Acquisition Company, LLC to Bravo Natural Resources,
Inc. filed with the County Clerk of Caddo County, Oklahoma on December 26, 2001,
as Instrument Number 010094, in Book 2371, Page 242; as assigned by          
Collateral Assignment of Loan Documents and Mortgage Instruments from Bravo
Natural Resources, Inc. to Bank of Oklahoma, National Association, as Collateral
Agent,


Schedule 2.2 - 1



--------------------------------------------------------------------------------


    filed with the County Clerk of Caddo County, Oklahoma on December 26, 2001,
as Instrument Number 010099, in Book 2371, Page 267.


2.   First Supplement to First Amended and Restated Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment (with Power of Sale) from
Bravo Natural Resources, Inc. to Bank of Oklahoma, National Association, as
Collateral Agent, filed with the County Clerk of Caddo County, Oklahoma on
January 28, 2002, as Instrument Number 020640, in Book 2375, Page 50.


Custer County, Oklahoma

3.   Mortgage, Security Agreement, Financing Statement and Assignment (with
Power of Sale) from Bravo Acquisition Company, LLC to Bravo Natural Resources,
Inc. filed with the County Clerk of Custer County, Oklahoma on December 26,
2001, as Instrument Number 7409, in Book 1154, Page 124; as assigned by        
  Collateral Assignment of Loan Documents and Mortgage Instruments from Bravo
Natural Resources, Inc. to Bank of Oklahoma, National Association, as Collateral
Agent, filed with the County Clerk of Custer County, Oklahoma on December 26,
2001, as Instrument Number 7410, in Book 1154, Page 179.       4.   First
Supplement to First Amended and Restated Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment (with Power of Sale) from Bravo
Natural Resources, Inc. to Bank of Oklahoma, National Association, as Collateral
Agent, filed with the County Clerk of Custer County, Oklahoma on January 28,
2002, as Instrument Number 521, in Book 1157, Page 403.


Texas

Hemphill County, Texas

5.   Mortgage, Deed of Trust, Security Agreement Financing Statement and
Assignment (with Power of Sale) by Bravo Natural Resources, Inc. in favor of
Bank of Oklahoma, National Association, filed with the County Clerk of Hemphill
County, Texas on March 5, 2001, as Instrument Number 032365, in Book 534, Page
784; and amended by           First Amended and Supplemental Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment (with Power of
Sale) by Bravo Natural Resources, Inc. in favor of Bank of Oklahoma, National
Association, filed with the County Clerk of Hemphill County, Texas on May 14,
2001, as Instrument Number 032700, in Book 536, Page 255.       6.   Assignment
of Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment by Bank of Oklahoma, National Association, in favor of Bank of
Oklahoma, National Association, as Agent, filed with the County Clerk of
Hemphill County, Texas on December 26, 2001, as Instrument Number 033968, in
Book 543, Page 503.


Schedule 2.2 - 2



--------------------------------------------------------------------------------


7.   Amended and Restated Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment (with Power of Sale) by Bravo Natural Resources, Inc.
in favor of Bank of Oklahoma, National Association, as Collateral Agent, filed
with the County Clerk of Hemphill County, Texas on December 26, 2001, as
Instrument Number 033969, in Book 543, Page 504.


Schedule 2.2 - 3



--------------------------------------------------------------------------------


SCHEDULE 7.3

POST-CLOSING DELIVERIES

Schedule 7.3 - 1



--------------------------------------------------------------------------------


SCHEDULE 8.8

TAXES

NONE

Schedule 8.8 - 1



--------------------------------------------------------------------------------

SCHEDULE 8.15

SUBSIDIARIES

 Name and State of
Incorporation Qualified
Jurisdictions Issued and Outstanding
Stock and Holder Options,
Warrants, etc. SOCO Wattenberg Corporation
Delaware Colorado 1,000 Common Patina Oil & Gas Corporation None Patina BNR
Corporation
Delaware Oklahoma
Texas 1,000 Common Patina Oil & Gas Corporation None Patina Oklahoma Corp.
Delaware Oklahoma
Texas 1,000 Common Patina Oil & Gas Corporation None Patina Well Services, Inc.
Colorado Colorado 100 Patina Oil & Gas Corporation None


 Schedule 8.15 - 1



--------------------------------------------------------------------------------


SCHEDULE 8.16

OBLIGATIONS TO UNRESTRICTED SUBSIDIARIES

NONE

Schedule 8.16 - 1



--------------------------------------------------------------------------------


SCHEDULE 10.1

EXISTING DEBT

NONE

Schedule 10.1 - 1



--------------------------------------------------------------------------------


SCHEDULE 10.8

INVESTMENTS

NONE

Schedule 10.8 - 1